     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 1 of 149



Andrew G. Deiss, USB #7184
Brenda E. Weinberg, USB #16187
Corey D. Riley, USB #16935
DEISS LAW PC
10 West 100 South, Suite 425
Salt Lake City, UT 84101
Telephone: (801) 433-0226
Facsimile: (801) 386-9894
adeiss@deisslaw.com
bweinberg@deisslaw.com
criley@deisslaw.com

Liaison Counsel for Lead Plaintiff
Los Angeles Fire and Police Pensions

[Additional counsel on signature pages]

                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF UTAH
                                 CENTRAL DIVISION

                                          )   Case No. 2:19-cv-00707-DBB
In re Myriad Genetics, Inc. Securities    )   Judge David B. Barlow
Litigation                                )
                                          )
                                              AMENDED CLASS ACTION
                                          )
                                          )   COMPLAINT
                                          )
                                          )   JURY TRIAL DEMANDED
                                          )
                                          )
       Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 2 of 149




                                                 TABLE OF CONTENTS

I.      NATURE OF THE ACTION ............................................................................................. 2
II.     JURISDICTION AND VENUE ....................................................................................... 11
III.    PARTIES .......................................................................................................................... 11
        A.         Lead Plaintiff ........................................................................................................ 11

        B.         Defendants ............................................................................................................ 12

IV.     SUMMARY OF THE FRAUD ........................................................................................ 12
        A.         Myriad’s GeneSight and Hereditary Cancer Tests Were the Company’s
                   Two Most Important Products During the Class Period ....................................... 12

                   1.         Myriad Hailed GeneSight as the Key to the Company’s Growth
                              and It Was the Focus of Investor Attention .............................................. 12
                   2.         Myriad’s Hereditary Cancer Test Was the Company’s Largest
                              Revenue Producer, and Investors Counted on It to Sustain the
                              Company as GeneSight Grew ................................................................... 17
        B.         Myriad Misled Investors About the Evidence Supporting the Efficacy of
                   GeneSight’s ADHD and Analgesic Panels ........................................................... 19

        C.         Myriad Misled Investors About the Evidence Supporting the Efficacy of
                   GeneSight’s Psychotropic Panel ........................................................................... 26

                   1.         Myriad’s Critical Clinical Trial of GeneSight, the GUIDED study,
                              Was a Failure ............................................................................................ 27
                   2.         Defendants Issued Numerous False and Misleading Statements
                              About the GUIDED Trial and Its Results ................................................. 30
                   3.         To Avoid Exposing their Claims About GUIDED to Scientific
                              Scrutiny, Defendants Presented the Study Results at an “Invitation
                              Only” Symposium ..................................................................................... 35
                   4.         The American Journal of Psychiatry Privately Rejected the
                              GUIDED study Manuscript Twice Because of Its Failed Endpoint
                              and Methodological Flaws ........................................................................ 43
                   5.         Defendants Increased Their False Claims to Investors After the
                              FDA Publicly Warned Against the Use of “Many Genetic Tests” to
                              Predict Patient Response to Specific Drugs .............................................. 46
                   6.         The FDA Privately Expressed Serious Concerns About GeneSight
                              to Myriad, Including Requesting That Myriad Change Its Test
                              Offering ..................................................................................................... 48
        D.         Defendants Took Advantage of Myriad’s Inflated Share Price to Dump
                   Millions of Dollars’ Worth of Myriad Stock ........................................................ 51
      Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 3 of 149



       E.      Myriad Overstated Its Revenue During the Class Period ..................................... 52

       F.      The Truth Gradually Emerged .............................................................................. 59

               1.       The FDA’s October 31, 2018 “Safety Communication” Raised
                        Questions About GeneSight’s Efficacy .................................................... 59
               2.       At a January 4, 2019 Investor Conference, a Prominent Psychiatrist
                        Impugned Defendants’ Claims That GUIDED’s Results Showed
                        GeneSight Was Effective .......................................................................... 63
               3.       On August 13, 2019, Myriad Shocked Investors by Finally
                        Disclosing the Discontinuation of GeneSight’s ADHD and
                        Analgesic Panels and FDA Scrutiny of the Psychotropic Panel ............... 68
               4.       On November 4, 2019, Myriad Disclosed That It Had Been
                        Overstating Its Hereditary Cancer Test Revenue...................................... 73
               5.       On February 6, 2020, Myriad Shocked the Market by Announcing
                        Defendant Capone’s Sudden Resignation and Continued Over-
                        Accrual of Revenue................................................................................... 75
V.     ADDITIONAL ALLEGATIONS THAT DEFENDANTS KNOWINGLY OR
       RECKLESSLY MISLED INVESTORS REGARDING MYRIAD’S KEY
       PRODUCTS AND FINANCIAL RESULTS ................................................................... 77
VI.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS DURING THE CLASS PERIOD ..................................................... 88
       A.      Defendants’ False and Misleading Statements and Omissions About the
               Efficacy of the GeneSight ADHD and Analgesic Panels ..................................... 88

       B.      Defendants’ False and Misleading Statements and Omissions Concerning
               the Purportedly Positive Results of Myriad’s GeneSight GUIDED study ........... 91

               1.       First Quarter 2018 ..................................................................................... 91
               2.       Second Quarter 2018................................................................................. 97
               3.       Third Quarter 2018 ................................................................................... 98
               4.       Fourth Quarter 2018 ................................................................................ 105
               5.       First Quarter 2019 ................................................................................... 107
               6.       Second Quarter 2019............................................................................... 109
               7.       Third Quarter 2019 ................................................................................. 118
               8.       Fourth Quarter 2019 ................................................................................ 121
       C.      Defendants’ False and Misleading Statements and Omissions Concerning
               Myriad’s Interactions with the FDA ................................................................... 122

       D.      Defendants’ False and Misleading Statements and Omissions Concerning
               Myriad’s Hereditary Cancer Test Revenue......................................................... 128


                                                            ii
        Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 4 of 149



VII.     CLASS ACTION ALLEGATIONS ............................................................................... 133
           COUNT I ...................................................................................................................... 136
           COUNT II .................................................................................................................... 139
           COUNT III ................................................................................................................... 140
VIII.    PRAYER FOR RELIEF ................................................................................................. 142
IX.      DEMAND FOR TRIAL BY JURY ................................................................................ 143




                                                                   iii
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 5 of 149



       Court-appointed Lead Plaintiff Los Angeles Fire and Police Pensions (“Los Angeles” or

“Lead Plaintiff”), by its undersigned attorneys, brings this action under Sections 10(b), 20(a) and

20A of the Securities Exchange Act of 1934 (the “Exchange Act”), and U.S. Securities and

Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder, on behalf of itself and all

other similarly-situated purchasers of the common stock of Myriad Genetics, Inc. (“Myriad” or

the “Company”) from August 9, 2017 until February 6, 2020, inclusive (the “Class Period”).

       Court-appointed Lead Plaintiff Los Angeles is dedicated to administering the defined

benefit retirement plan for all sworn (Fire, Police and certain Port Police and Airport Police)

employees of the City of Los Angeles. In that role, Los Angeles provides service to approximately

13,500 active members and 13,000 retirees and beneficiaries. Los Angeles alleges the following

upon personal knowledge as to itself and its own acts, and upon information and belief as to all

other matters. Lead Plaintiff’s information and belief is based on, among other things, the

independent investigation of Court-appointed Lead Counsel Bernstein Litowitz Berger &

Grossmann LLP. This investigation included a review and analysis of: (i) Myriad’s public filings

with the SEC; (ii) public reports and news articles; (iii) research reports by securities analysts;

(iv) economic analyses of securities movement and pricing data; (v) transcripts of Myriad’s

investor calls; (vi) consultations with relevant experts; (vii) interviews with former Myriad

employees; and (viii) other publicly available material and data identified herein. Lead Counsel’s

investigation into Los Angeles’s factual allegations is continuing, and many of the facts

supporting its allegations are known only to the Defendants or are exclusively within their custody

or control. Los Angeles believes that further substantial evidentiary support will exist for its

allegations after a reasonable opportunity for discovery.
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 6 of 149



I.     NATURE OF THE ACTION

       1.      This case arises from misstatements and omissions made to investors by Myriad,

a genetic test manufacturer, and its most senior executives about the Company’s two most

significant products during the Class Period: (i) GeneSight, a test that purports to predict how a

patient will react to medication, which analysts hailed as Myriad’s single “most important growth

driver”; and (ii) Myriad’s hereditary cancer tests, a bulwark of Myriad’s business that were

responsible for more than half of all Company-wide revenue during the Class Period.

       2.      As detailed herein, Myriad scientists internally discussed with senior Company

personnel, including Defendants, that key elements of Myriad’s critical GeneSight test lacked

meaningful scientific and clinical support. Nevertheless, throughout the Class Period, Defendants

publicly assured investors that GeneSight was “clinically proven to enhance medication selection”

and, in particular, touted the results of its “landmark” clinical study of GeneSight, called

GUIDED, as providing strong support for the product’s effectiveness. None of these statements

were true, as investors were ultimately shocked to learn through a series of disclosures.

       3.      These disclosures included most significantly Myriad’s August 2019 admission

that it had been forced to withdraw key parts of the GeneSight test and that the FDA had demanded

the Company make commercially devastating changes to the rest of it. Just a few months later,

in November 2019, investors received another shock when they learned that Myriad had been

overstating revenue attributable to its hereditary cancer testing – the revenue stream that was to

act as the Company’s lifeline while it worked to grow GeneSight. The Class Period ends with the

February 6, 2020 resignation of the chief architect and spokesperson behind Myriad’s claims that

its genetic tests were scientifically proven, former CEO and Defendant Mark Capone.

       4.      Unlike pharmaceutical drugs or medical devices, genetic laboratory tests, like

those manufactured by Myriad, are not subject to a rigorous FDA approval process designed to


                                                 2
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 7 of 149



ensure their efficacy and safety before they introduce the tests to the market. Instead, it is

incumbent on the test manufacturers to ensure that they are selling tests that offer scientifically

valid results to patients.

        5.      According to Myriad, the GeneSight test was “clinically proven to enhance

medication selection” to help doctors determine how patients would respond to different types of

drugs, including most significantly: (i) analgesic drugs used to treat pain; (ii) drugs used to treat

attention deficit hyperactivity disorder (“ADHD”); and (iii) psychotropic drugs used to treat major

depressive disorder.1 In truth, GeneSight lacked clinical proof to support those claims.

        6.      As discussed below, on August 13, 2019, Myriad admitted that the scientific

evidence available to the Company failed to support the efficacy of GeneSight’s ADHD and

analgesic panels, and that, as of May 2019, the Company had removed those panels from the

GeneSight test.

        7.      Los Angeles’s investigation has revealed that Myriad knew it lacked scientific

support for its ADHD and analgesic panels since before the start of the Class Period. It was the

consensus among Myriad’s scientific staff that Myriad lacked the data to support its claims that

GeneSight could accurately match patients to pain and ADHD medications based on their genetic

profiles. As multiple Myriad former employees described,2 the support for the pain and ADHD

tests was “unsubstantiated” and “conjecture.” Myriad employees also raised such lack of

supporting data, and the need to perform studies to generate helpful data, to senior executives at




1
  “Psychotropic” denotes drugs that affect a person’s mental state and includes treatment for
depression or other mental conditions.
2
  Former Employees and consultants of Myriad (“FEs”) are described below and identified in this
Complaint by number (FE 1, FE 2, etc.). For ease of comprehension and readability, the Complaint
uses the pronoun ‘he’ and possessive ‘his’ in connection with the Former Employees. However,
this convention is not meant to identify the actual gender of any of the Former Employees.


                                                  3
       Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 8 of 149



Myriad (including Defendant Bryan Dechairo, Executive Vice President of Clinical Development

during the Class Period). Dechairo refused to consider conducting the proposed studies because

they posed the risk of a negative result harmful to Myriad’s ability to market GeneSight.

         8.      Instead, Myriad marketed and sold GeneSight for ADHD and pain indications for

years without scientific support, collecting millions in revenue, based only on conjecture. As one

former Myriad employee said, the inclusion of the ADHD and pain panels in the GeneSight

offering was driven by marketing instead of science. When Myriad quietly removed the ADHD

and pain panels from the GeneSight offering in 2019, an internal script for Company sales

representatives stated that if a doctor pushed back and wanted the ADHD and pain panels, the

representative should ask, “Do you want to prescribe a test to a patient that has little to no data?”3

         9.      Myriad’s claims that GeneSight was “clinically proven to enhance medication

selection” for their GeneSight panel for patients suffering from depression also suffered a critical

blow when Myriad learned the results of its highly-anticipated GUIDED study near the start of

the Class Period.

         10.     In GUIDED, Myriad had compared how patients reacted to treatment for

depression with GeneSight-recommended medications versus the patients’ treatment as usual

without the use of GeneSight. In randomized, controlled clinical trials like GUIDED, the sponsor

of the trial pre-specifies before the trial begins what outcome measure it will use to determine

whether the trial was a success or failure. That is called the study’s “primary endpoint” and the

study sponsor cannot change it after the fact. In the GUIDED study, GeneSight treatment failed

to achieve the study’s pre-specified primary endpoint of improving patients’ depression




3
    Emphasis is added unless otherwise noted.


                                                  4
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 9 of 149



symptoms versus treatment as usual (“symptom improvement”). GUIDED was a failed trial and

the implications of its results were potentially catastrophic for GeneSight’s commercial viability.

       11.     Faced with the negative GUIDED results, instead of admitting that GeneSight had

failed, Defendants improperly mined the GUIDED study data for any conceivable silver linings.

That search resulted in Myriad misrepresenting the non-statistically significant results from two

cherry-picked secondary endpoints (“response” and “remission”)4 as the statistically significant

“primary goal” of the trial, when they were neither primary endpoints nor statistically significant.

       12.     The more endpoints that a clinical trial explores, the greater the chances of

observing a false positive result simply by random chance. Accordingly, standard scientific and

clinical practice requires that the threshold for declaring a result statistically significant must be

made more demanding as more endpoints are added – a process called “multiplicity adjustment.”

Myriad’s GUIDED study rule book (or “protocol”) required that Myriad perform such a

multiplicity adjustment for its secondary endpoints.

       13.     Pursuant to that required adjustment, GeneSight’s results for the response and

remission secondary endpoints in GUIDED were not statistically significant, yet Defendants

repeatedly claimed to investors that they were. FDA guidance also provides that a trial sponsor

may not draw conclusions from secondary endpoints if the primary endpoint fails. But that was

precisely what Myriad did with the GUIDED study results, while simultaneously – and falsely –

claiming that Myriad had conducted GUIDED in conformity with FDA guidance.




4
  The GUIDED protocol defines “response” as a 50% decrease in HAM-D17 score at week 8 of
the trial, and defines “remission” as a HAM-D17 score of 7 or less also at week 8 of the trial.
Unlike symptom improvement, neither response take into account the patient’s morbidity at the
start of the trial. As discussed below, for this reason, among others, symptom improvement is
selected as the primary endpoint in depression trials.


                                                  5
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 10 of 149



       14.     On November 7, 2017, Defendant Capone touted the results of the GUIDED study

to the market and claimed to investors that the “primary goal” of the trial was not only symptom

reduction (the actual primary endpoint), but also patients’ response and remission (which was not

true). Capone declared that “in the 2 most critical endpoints for physicians and payers, response

and remission” (which Capone described as the “2 gold standard clinical outcomes”), Myriad had

“achieved a high degree of statistical significance.” Capone declared victory in GUIDED based

on the improperly cherry-picked and scientifically invalid secondary endpoints, and claimed that,

“with GeneSight now having amassed an extensive dossier for treatment-resistant depressed

patients, and having demonstrated success in [the GUIDED] prospective clinical study, we

continue to believe this product can materially transform our financial performance in the future.”

       15.     Defendants persisted to falsely and misleadingly describe the results of the

GUIDED study throughout the Class Period:

              on January 8, 2018, Capone told investors that, in GUIDED, “GeneSight showed
               highly statistically significant results in the endpoints that matter most”;

              on February 6, 2018, Capone claimed that GUIDED’s “top line data” demonstrated
               GeneSight’s ability to improve “the gold standard clinical outcomes of remission
               and response”; and

              on May 8, 2018, Capone stressed that “the most important thing we were able to
               demonstrate is significant improvements in remission and response.”

Response and remission were neither the pre-specified primary endpoint, nor were the GeneSight

results for those secondary endpoints statistically significant.

       16.     Defendants also publicly touted scientifically invalid post-hoc analyses of the

GUIDED data that resulted from Defendants’ improper after-the-fact data mining of the GUIDED

data, claiming that the analyses showed statistically significant results. However, such hindsight

analyses of the GUIDED study’s data materially misrepresented the Study’s failure and none of




                                                  6
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 11 of 149



the supposedly favorable results from the post-hoc analyses were actually statistically significant

or clinically meaningful.

       17.     According to FE 1, a scientist in Myriad’s Medical Affairs department during the

Class Period, the internal “consensus” among Myriad’s scientists was that such post-hoc analyses

were just a “fishing expedition,” a “sham” and “arbitrary,” as Myriad conducted them after

GUIDED failed its primary endpoint.

       18.     Securities analysts became keenly focused on the GUIDED study results and the

timing of when a medical journal might publish a peer-reviewed article describing them, because

coverage in a respected journal would impact Myriad’s ability to justify GeneSight’s very high

cost to payors. But Myriad hid from investors how, when it attempted to submit the GUIDED

study publication to the prestigious American Journal of Psychiatry (“AJP”) for publication, the

journal privately rejected it twice because Myriad’s draft relied on GUIDED’s secondary

endpoints, which were not statistically significant.

       19.     When analysts pressed Myriad on why publication in a respected medical journal

was delayed, Capone claimed the delay was caused “solely” by a journal’s request for Myriad to

disclose “the proprietary GeneSight algorithm” that Myriad uses to generate the GeneSight test’s

results. Capone told investors that Myriad had rejected the journal’s request for the algorithm and

that Myriad itself voluntarily withdrew the GUIDED manuscript “solely based upon the desire to

protect our intellectual property.” This hid from investors that the AJP had independently found

the GUIDED study paper to be methodologically and scientifically unsound and rejected it.

       20.     Myriad’s lack of scientific support for its GeneSight panels were partially revealed

to the market through a series of corrective disclosures.       At each turn, however, Myriad




                                                 7
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 12 of 149



aggressively silenced critics and misled even the most sophisticated market analysts about what

Myriad’s data showed.

       21.     On October 31, 2018, the FDA publicly issued a Safety Communication that

“warn[ed] against the use of many genetic tests with unapproved claims to predict patient response

to specific medications.” The FDA’s skepticism of claims by makers of pharmacogenomic tests

that their products could predict how a patient will respond to specific drug therapy, caused

serious investor concern about Myriad’s own claims to doctors, patients and investors about its

most important product. In response to this news, the price of Myriad stock fell by 12.5% on

November 1, 2018.

       22.     In order to allay investor concerns, and reverse the stock decline, Defendants

intensified their assurances to investors that GeneSight was different from other pharmacogenetic

tests in that its efficacy was amply supported by rigorous testing conducted in accordance with

“FDA’s guidance on clinical trials for depression” and would therefore be insulated from agency

scrutiny.

       23.     But Myriad faced growing scrutiny related to its ADHD and analgesic panels from

payors. As a result, and hidden from investors, by May 2019, Myriad decided to remove from

the GeneSight test the ADHD and analgesic panels because they lacked scientific support. The

Company, however, did not disclose this until August 2019 because of the negative impact it

would have on the Company.

       24.     Myriad also concealed from investors the heightened scrutiny the Company faced

from the FDA over GeneSight. As Myriad ultimately admitted on August 13, 2019, “earlier in

2019, we provided the FDA with clinical evidence and other information to support our GeneSight




                                                8
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 13 of 149



psychotropic test” and “more recently, the FDA requested changes to the GeneSight test offering,

and we have been in ongoing discussions with the FDA regarding its request.”

       25.     On August 1, 2019, before disclosing the removal of GeneSight’s ADHD and pain

relief panels to investors, Myriad pre-announced to the market that the largest insurance company

in the United States, UnitedHealthcare, had decided to cover the GeneSight test.               This

announcement sent Myriad’s stock price soaring 54%.            On the same day as this positive

announcement, CEO Capone and CFO Riggsbee sold more than $7 million of their personally-

held Myriad stock in pre-planned sales at artificially inflated prices.

       26.     Less than two weeks later, on August 13, 2019, only after Capone and Riggsbee

made their multi-million dollar insider sales, Myriad revealed that the Company had removed the

ADHD and analgesic panels from the GeneSight test offering because the panels lacked adequate

scientific support. Myriad further disclosed that their removal had caused a decrease in demand

for GeneSight, and a 15% decline in GeneSight revenue. On the same call, Myriad disclosed the

negative news that the FDA had requested changes to the GeneSight test offering and that the

Company has “been in ongoing discussions with the FDA regarding its request.”

       27.     That day, Myriad also filed an Annual Report on Form 10-K with the SEC (the

“2019 10-K”), which disclosed that the FDA had questioned whether Myriad had established the

validity of GeneSight’s purported benefits. It also revealed that, since at least late 2018, the FDA

had increasingly questioned the claims of marketed genetics tests, such as GeneSight. On this

news, Myriad’s stock price fell $19.05 per share, or 42.76%—nearly half of the Company’s total

stock value—to close at $25.50 per share on August 14, 2019.

       28.     Then, on Myriad’s November 4, 2019 earnings call, the Company revealed for the

first time it overstated revenue attributable to its hereditary cancer test by $18 million. Myriad’s




                                                  9
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 14 of 149



hereditary cancer tests were one of the Company’s most significant products and accounted for

more than half of all of Myriad’s revenue during the Class Period. On the November 4, 2019

earnings call, Myriad disclosed that, since the beginning of 2019, the Company had experienced

a significant increase in the number of denied and partially unpaid claims for the Company’s

cancer test as the result of a mandatory change in billing codes. As a result of its overstatement

of hereditary cancer revenue it would be forced to take an $11.2 million out-of-period adjustment,

and to lower its revenue accrual model by 8% going forward.

       29.     In response to revelation of these facts, Myriad’s stock again declined sharply,

falling more than 40%, from a close of $35.10 on November 4, 2019 to a close of $20.93 on

November 5, 2019.

       30.     Finally, on the last day of the Class Period, Myriad shocked investors by

announcing that Capone – who had been with Myriad for 17 years – was suddenly leaving the

Company.      Myriad also disclosed that, contrary to its bullish statements touting the

UnitedHealthcare coverage decision as a watershed moment for GeneSight, Myriad was

experiencing serious challenges obtaining reimbursement from the payor for administering the

GeneSight test and, as a result, there was almost no contribution to GeneSight sales from the

coverage decision.

       31.     In response to this news, Myriad’s stock fell by 28%, from $29.29 at the close of

market on February 6, 2020 to close at $21.02 on February 7, on high trading volume. Shortly

thereafter, Defendant Dechairo was demoted and removed as an Executive Officer of Myriad.

       32.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Los Angeles and other Class members have

suffered significant damages.




                                                10
       Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 15 of 149



II.      JURISDICTION AND VENUE

         33.    The claims asserted herein arise under and pursuant to Sections 10(b), 20(a) and

20A of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and Rule 10b-5 promulgated

thereunder by the SEC (17 C.F.R. § 240.10b-5).

         34.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

         35.    Venue is proper in this judicial district pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Myriad is headquartered in this judicial district,

Defendants conduct business in this judicial district, and a significant portion of Defendants’

activities took place within this judicial district.

         36.    In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

III.     PARTIES

         A.     Lead Plaintiff

         37.    Court-appointed Lead Plaintiff Los Angeles Fire and Police Pensions is a public

pension plan that administers the defined benefit retirement plan for all sworn employees of the

City of Los Angeles, including its firefighters and police officers. Lead Plaintiff Los Angeles

currently serves 13,500 active members and 13,000 retirees and beneficiaries and, as of January

2020 had more than $25 billion in assets under management. As set forth in its certifications

previously filed with the Court, Los Angeles acquired Myriad common stock at artificially

inflated prices during the Class Period and was damaged upon the revelation of the alleged

corrective disclosures.


                                                   11
      Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 16 of 149



        B.     Defendants

        38.    Myriad is a Delaware corporation with its principal executive offices located in

Salt Lake City, Utah. Myriad common stock trades on the Nasdaq Global Select Market

(“NASDAQ”), under the ticker symbol “MYGN.”

        39.    Defendant Mark C. Capone served as Myriad’s President and CEO from June 2015

until the end of the Class Period on February 6, 2020, when he and the Board “mutually agreed”

he should resign from Myriad effective immediately. Capone previously served as President of

Myriad Genetic Laboratories from March 2010 to June 2015.

        40.    Defendant Bryan Riggsbee has served as Myriad’s CFO since 2014.

        41.    Defendant Bryan M. Dechairo has served as Myriad’s Executive Vice President of

Clinical Development since August 2012. As of February 10, 2020, after the end of the Class

Period, Dechairo was demoted and is no longer an Executive Officer of Myriad.

        42.    Defendants Capone, Riggsbee, and Dechairo are sometimes referred to herein as

the “Individual Defendants.”

IV.     SUMMARY OF THE FRAUD

        A.     Myriad’s GeneSight and Hereditary Cancer Tests Were the Company’s Two
               Most Important Products During the Class Period

        43.    Myriad is a molecular diagnostic company that develops and markets genetic lab

tests that screen for the presence of certain traits or diseases. Throughout the Class Period,

Myriad’s most significant products by far were a “pharmacogenomic” test called GeneSight and

genetic tests for hereditary cancer, including ovarian and breast cancer.

               1.      Myriad Hailed GeneSight as the Key to the Company’s Growth and It
                       Was the Focus of Investor Attention

        44.    Pharmacogenomic testing is a relatively new field that attempts to combine

pharmacology (the study of the effects and modes of action of drugs) and genomics (the study of


                                                12
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 17 of 149



genes and their functions). Pharmacogenomic tests are designed to detect the presence of genetic

variations that affect the way a patient responds to drugs. Prior to, and throughout, the Class

Period, Myriad claimed that its pharmacogenomic test, GeneSight, could inform prescribing

decisions and significantly improve patient outcomes by providing doctors with information about

how patients would metabolize, and thus respond to, specific drugs based on their genetic makeup,

including most significantly: (1) psychotropic drugs used to treat major depressive disorder; (2)

analgesic drugs used to treat pain; and (3) drugs used to treat attention-deficit-disorder, or

“ADHD.” The GeneSight test offered three different “panels,” or sets of tests, for each of these

three different drug classes.

       45.     Multi-gene testing that indicates the presence or absence of the same genetic

variations screened by GeneSight was widely available during the Class Period for a fraction of

the cost of Myriad’s product. Myriad claimed, however, that unlike its cheaper competitors,

GeneSight used a proprietary algorithm to make prescribing recommendations for specific drug

therapies based on the patient’s genetic makeup and presented those recommendations in a format

that was easy for clinicians with little training in genetics to understand. Specifically, depending

on the panels ordered, the GeneSight test would classify commonly prescribed drugs into three

categories, as shown in Figure 1:

              “Green,” which meant “Use As Directed. Likely well tolerated and efficacious”;

              “Yellow,” which meant “Moderate Gene-Drug Interaction. Dosing change may

                improve efficacy/tolerability”; and

              “Red,” which meant “Significant Gene-Drug Interaction. Poorly tolerated and/or

                efficacy concerns.”




                                                 13
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 18 of 149




Figure 1. Sample report for GeneSight’s psychotropic panel. According to Myriad, the test uses
a proprietary algorithm to make prescribing recommendations to doctors that divide commonly
prescribed drugs into “green,” “yellow,” and “red” categories.

       46.     According to Myriad, GeneSight’s supposed ability to recommend appropriate

therapies and caution against inappropriate ones was the test’s core value proposition and the

Company’s key justification for the high price charged for it.

       47.     GeneSight was first developed by Assurex Health, an Ohio-based company

focused on genetic testing, which Myriad acquired in 2016. Defendants hailed GeneSight as a

turning point for Myriad’s business and the key to its future growth. In an August 3, 2016 press

release, for instance, Defendant Capone trumpeted Myriad’s acquisition, stating “Assurex

provides Myriad access to GeneSight, one of the fastest growing new diagnostic tests ever in a

multi-billion dollar global market and builds upon Myriad’s commitment to expand into

neuroscience, positioning us for long-term growth.” In particular, Myriad touted GeneSight’s



                                                14
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 19 of 149



multi-billion dollar market potential in key indications of depression, ADHD, and pain relief

(analgesia). For instance, in an August 3, 2016 investor presentation, Myriad trumpeted the

success of GeneSight’s psychotropic panel (marketed for use in making prescribing decisions to

treat depression) as “one of the fastest growing new diagnostic tests in history,” while also noting

that the market for the test’s ADHD and analgesic panels was three times the size of the market

for the psychotropic panel and assuring investors the Company would invest in further penetrating

these lucrative markets.

       48.     Following the Assurex acquisition, GeneSight quickly became Myriad’s second-

largest source of revenue (as discussed below, only the Company’s hereditary cancer test

generated more revenue). Indeed, on a February 7, 2017 investor call, Capone told investors that

GeneSight’s revenue was “rapidly approaching our current hereditary cancer revenue, showing

the potential for this product to be transformative to our growth trajectory.”

       49.     By the start of the Class Period, GeneSight had surpassed hereditary cancer to

become Myriad’s largest volume product, and, on its November 7, 2017 earnings call, the

Company reported GeneSight had achieved “a new [revenue] record at $28.8 million” and had

achieved explosive growth of “54% year-over-year on an adjusted basis and 12% sequentially.”

Indeed, Capone told investors on the Company’s August 8, 2017 investor call that GeneSight

“would represent revenue of $500 million per year” – almost equaling Myriad’s Company-wide

revenue for all of 2017 – “if fully reimbursed.” As illustrated in Figure 2 below, GeneSight

revenue grew rapidly during the Class Period, fueling Myriad’s rising stock price.




                                                 15
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 20 of 149




Figure 2. GeneSight revenue grew dramatically prior to, and during the Class Period, and
analysts referred to the product as the Company’s “most important growth driver.”

       50.     Defendants continued to tout GeneSight’s importance throughout the Class Period,

discussing GeneSight on every investor call, frequently in response to repeated analyst questions

on the subject. At a September 12, 2016 investor conference, for instance, Capone stated that

GeneSight “arguably is one of the top three molecular diagnostic products in the industry,” and

“the market potential” for the test “is extensive. You are talking about a product that has over

$10 billion of market potential for use with just the depression and the anxiety indications. And

so, you have a very large market potential.” Likewise, on Myriad’s August 8, 2017 earnings call,

Riggsbee stated, “With this product in the early stages of adoption and a largely untapped

preventive care market, we see significant opportunity for continued GeneSight growth.”




                                               16
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 21 of 149



Likewise, And during a January 8, 2018 investor conference, Capone called GeneSight “one of

[Myriad’s] most important products.”

       51.     Analysts likewise recognized that the value of Myriad stock depended on

GeneSight’s commercial promise. For instance, in an August 9, 2017 report, Stephens analysts

stated that GeneSight “continues to be the product we have the most conviction will be the driver

in re-accelerated growth for” Myriad. Similarly, in a May 9, 2018 report, BTIG analysts called

GeneSight “a major driver of [Myriad stock’s] valuation.” In a June 14, 2019 report, Barclays

analysts characterized GeneSight as “Myriad’s most important growth driver” and stated in an

August 14, 2019 report that “any risks which impair the growth trajectory of the test would limit

valuation upside for the company.”

               2.     Myriad’s Hereditary Cancer Test Was the Company’s Largest
                      Revenue Producer, and Investors Counted on It to Sustain the
                      Company as GeneSight Grew

       52.     Myriad offered hereditary cancer testing products that screened for genetic

mutations associated with elevated risk for eight hereditary cancers, including breast and ovarian

cancer. Myriad’s hereditary cancer test was Myriad’s first product, commercialized in the mid-

1990s, and a core pillar in the Company’s business. Indeed, as illustrated in Figure 3, below,

Myriad’s hereditary cancer testing accounted for more than half of all Myriad’s revenue – and

was by far the largest source of revenue for the Company – throughout the Class Period.

       53.     Prior to the start of the Class Period, Myriad had tried assiduously to keep

competitors out of the marketplace for cancer screening. These efforts included Myriad’s

controversial bid to patent parts of the human genome, which the Supreme Court unanimously

rejected. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013).




                                                17
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 22 of 149




Figure 3. Myriad’s hereditary cancer tests contributed more than half the Company’s overall
revenue during the Class Period and was a pillar of the Company’s profitability. Maintaining this
revenue stream was highly important to investors.

       54.     Despite Myriad’s best attempts to exclude them, numerous competitors entered the

market for hereditary cancer screening in the run up to, and throughout, the Class Period, putting

negative pricing pressure on Myriad. It was critical to investors that Myriad maintain its

hereditary cancer revenue in order to sustain Myriad as it worked to grow and expand its product

offerings, particularly GeneSight.    Indeed, investors viewed GeneSight’s growth and the

maintenance of Myriad’s hereditary cancer revenue as the two single most important issues facing

Myriad during the Class Period and the keys to the Company’s profitability. As Morgan Stanley

analysts stated in a February 7, 2018 report, “The narrative around [Myriad] includes optimism




                                                18
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 23 of 149



around the GeneSight reimbursement outlook . . . and price stabilization in hereditary

cancer/myRisk5 that could support strong double-digit EPS growth beyond FY18.”

       55.     As discussed below, Defendants made materially false and misleading statements

to investors concerning both of these critical issues. Importantly, unlike pharmaceutical drugs or

medical devices, genetic laboratory tests, like those manufactured by Myriad, are not subject to a

rigorous FDA approval process designed to ensure their efficacy and safety before they are

introduced to the market. Accordingly, investors are especially dependent on the integrity of

statements by test manufacturers, like Myriad, about the efficacy and safety of their products.

       B.      Myriad Misled Investors About the Evidence Supporting the Efficacy of
               GeneSight’s ADHD and Analgesic Panels

       56.     Throughout the Class Period, Defendants assured investors that ample clinical and

scientific evidence demonstrated GeneSight, including its ADHD and analgesic panels, was

highly effective and improved clinical outcomes for patients whose doctors prescribed drugs

recommended by the test. For example, in Myriad’s Forms 10-K issued throughout the Class

Period, signed by Defendants Capone and Riggsbee and filed with the SEC, Myriad stated that

GeneSight was “clinically proven” to “enhance medication selection” for “ADHD,” “chronic

pain,” and “depression,” among other conditions:

       In the neuroscience market, our GeneSight test meets a significant unmet clinical
       need and is the leading product for psychotropic drug selection. It is used by
       healthcare providers to help patients who are affected by neuropsychiatric
       conditions including depression, anxiety, ADHD, bipolar disorder, schizophrenia,
       post-traumatic stress disorder (PTSD) and other behavioral health conditions, as
       well as chronic pain. The test is clinically proven to enhance medication
       selection, helping healthcare providers get their patients on the right medication
       faster.




5
 As Myriad’s website explains, the Company’s “myRisk” hereditary cancer test “is a 35-gene
panel that identifies an elevated risk for eight hereditary cancers.”


                                                19
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 24 of 149



       57.     Defendants continued to specifically tout the efficacy of GeneSight’s ADHD and

analgesic panels throughout the Class Period. For instance, Myriad’s website stated throughout

the Class Period:

               “If you or your child have Attention-Deficit / Hyperactivity Disorder, this test can
               help quickly and accurately determine which drugs will work best with your (or
               your child’s) genes”;

              “The GeneSight ADHD genetic test can reduce [the anxiety of taking ADHD
               drugs] by helping doctors to identify and avoid ADHD medications more likely
               to cause side effects based on your genetics”; and

              “For those experiencing acute or chronic pain, this test analyzes how your genes
               affect your body’s response to FDA-approved opioids, NSAIDs and muscle
               relaxants to accurately determine which medications are optimal.”

       58.     Defendants’ statements touting GeneSight’s efficacy, including the efficacy of the

test’s ADHD and chronic pain panels were materially misleading. In truth, as Defendants were

well-aware, there was no meaningful evidence supporting GeneSight’s claimed ability to predict

patient response to particular ADHD or pain relief drugs. In other words, despite Defendants’

repeated statements touting GeneSight’s efficacy, they knew that there was no meaningful

evidence that at least two of the test’s three key drug therapy panels worked at all.

       59.     Indeed, as discussed further below, on August 13, 2019, Myriad belatedly admitted

that the scientific evidence available to the Company failed to adequately support the efficacy of

GeneSight’s ADHD and pain relief panels, and that the Company had removed these panels from

the GeneSight test offering because payors were refusing to reimburse claims for administering

them for this same reason. Specifically, Defendant Riggsbee stated, “in May, we made the

decision to discontinue our analgesic and ADHD products because . . . the level of clinical

evidence did not meet the same high standard set by the GeneSight psychotropic test in the

GUIDED study. In addition, a few payers expressed similar views, and we wanted to eliminate

any potential hurdles to commercial payer coverage for GeneSight psychotropic.”


                                                 20
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 25 of 149



           60.   Myriad further disclosed that its withdrawal of the ADHD and analgesic panels

had a significant negative impact on GeneSight revenue, and, indeed, reduced overall demand for

GeneSight, including demand for the test’s psychotropic panel. Myriad disclosed that in just the

first month in which the panels were withdrawn, the reduced demand for GeneSight caused a 15%

year-over-year decline in GeneSight revenue. By Myriad’s first fiscal quarter 2020 (the three

months ended September 30, 2019), Myriad had reported a 23% year-over-year decline in

GeneSight revenue due to the withdrawal of the ADHD and analgesic panels because of their

inadequate evidentiary support.

           61.   While, as set forth below, the market did not begin to learn the truth about

GeneSight until the FDA issued a public warning about pharmacogenetic tests on October 31,

2018, Myriad’s most senior executives, including Defendant Dechairo, had known for years –

even prior to the start of the Class Period – that the data available to the Company failed to provide

adequate evidence that the ADHD and analgesic panels were effective in predicting patient drug

effects.

           62.   FE 2, a Medical Science Liaison at Assurex Health and then at Myriad until mid-

2017 who helped develop the Company’s communications about GeneSight, reported that, even

prior to the start of the Class Period, it was well known within Myriad, including among Dechairo

and other senior personnel, that the science did not support GeneSight’s use of the ADHD and

analgesic panels. Instead, according to FE 2, the data available to Myriad, which included non-

public internal data collected from GeneSight patients, failed to demonstrate a clinically

meaningful relationship between the genes tested as part of the ADHD and analgesic panels and

patients’ response to medications. These data, including analyses of Myriad’s own internal data,

showed that clinical considerations apart from the presence of these genes played a far more




                                                  21
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 26 of 149



significant role in drug response and, thus, the genes for which GeneSight screened were

irrelevant for practical purposes in making prescribing decisions for ADHD and analgesic drug

therapy. Even worse, FE 2 reported that as Myriad continued to accumulate data, including

internal patient data, during his tenure at the Company, the empirical support for the ADHD and

analgesic panels got even weaker.

       63.    The paucity of evidentiary support for the efficacy of the analgesic and ADHD

panels was well-known and widely discussed inside Myriad. FE 2 stated that the overwhelming

consensus in Myriad’s Medical Affairs department – FE 2’s department, which was responsible

for providing scientific and clinical support for the Company’s commercial products – was that

the data did not support GeneSight’s inclusion of the ADHD and analgesic panels. Indeed, FE 2

could not think of anyone he spoke to about this within Myriad that did not voice skepticism.

Moreover, FE 2 reported that David Lewis, Myriad’s Senior Manager of Bioinformatics and the

senior Myriad scientist who ran the group responsible for analyzing GeneSight data, agreed that

scientific support for the ADHD and analgesic panels was “weak.” FE 2 reported that the

inclusion of the ADHD and analgesic panels in GeneSight was driven more by marketing, and

was pushed by the Company’s marketing personnel, rather than by science.

       64.    FE 2 also stated that he, along with colleagues in Medical Affairs and other

Company employees, raised the lack of evidentiary support for the ADHD and analgesic panels

directly with Defendant Dechairo on numerous occasions prior to the start of the Class Period,

including at routine Company offsite meetings. At these meetings, which occurred two to three

times per year during FE 2’s tenure, the Medical Affairs team provided feedback to Myriad

executives and raised weaknesses and opportunities regarding the Company’s products. FE 2

confirmed that Myriad scientists repeatedly raised the lack of evidentiary support for the ADHD




                                              22
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 27 of 149



and analgesic panels with Dechairo at these meetings, including during an early 2017 meeting in

Park City, Utah. At this meeting, FE 2 described to Dechairo analyses the Company should

perform to obtain necessary clarity on the efficacy of GeneSight’s panels, including ADHD and

analgesic. To FE 2’s astonishment, Dechairo declined to consider these proposals, stating that

the risk of a negative result would harm Myriad’s ability to market GeneSight. FE 2 felt that it

was not a good sign for GeneSight if one of the Company’s most senior executives was worried

about what additional testing might show.

        65.      FE 1, a Medical Science Liaison at Myriad from May of 2018 to April of 2019

who, like FE 2, helped develop the Company’s communications about GeneSight, also stated that

the Company had “no data” supporting the efficacy of the ADHD and analgesic panels during the

Class Period, and that Myriad’s claim that it could match patients to specific ADHD and analgesic

drugs based on the genes was “unsubstantiated” and “conjecture.” FE 1 corroborated FE 2’s

report, stating that the overwhelming consensus among Myriad’s scientific personnel during the

Class Period was that there was not adequate empirical support for the efficacy of GeneSight’s

ADHD and analgesic panels, and that this serious issue was raised repeatedly with Myriad

executives throughout his tenure. Indeed, at a Company off-site meeting in July 2018, FE 1 and

other Medical Affairs personnel met with Myriad Neuroscience President Mark Verratti and

“heated[ly]” repeated long-standing concerns that the Company needed to validate the

effectiveness of the ADHD and analgesic panels before marketing the panels to doctors and

patients.     The Medical Affairs personnel were particularly adamant that Myriad validate

GeneSight’s ADHD panel because a large number of doctors ordered the ADHD panel and relied

on its findings.     FE 1 stated that Verratti acknowledged that Myriad had not validated

GeneSight’s ADHD and analgesic panels. According to FE 1, Verratti further responded that he




                                               23
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 28 of 149



understood the Medical Affairs personnel did not want to be selling a product without support,

but that Myriad was not inclined to perform the testing or analysis to provide that validation at

that point in time.

        66.     FE 1 stated that Medical Affairs personnel continued to raise issues concerning the

absence of empirical support for the ADHD and analgesic panels with Mike Jablonski, Vice

President of Medical Affairs at Myriad Neuroscience. Jablonski told FE 1 and his colleagues that

he continued to relate their concerns to Verratti, but that Verratti remained unwilling to commence

any testing or analysis to validate the panels.

        67.     Notably, FE 1 confirmed that the ADHD panel in particular was a significant driver

of demand for GeneSight, particularly as the Company expanded its marketing in 2018 to focus

on pediatricians and pediatric psychiatrists. FE 1 reported that by late 2018, 30% to 40% of all

GeneSight tests ordered were driven by demand for the ADHD panel.

        68.     FE 1 reported that he left the Company because he was uncomfortable touting

these panels without any real empirical evidence. Rather than let the science lead, FE 1 stated

that it was “all about what commercial wanted to do.”

        69.     Indeed, in its own internal documents, Myriad stated that the effectiveness of the

ADHD and analgesic panels was supported by “little to no data,” corroborating reports by the

Former Employees above. Specifically, an internal Myriad “Test Offering Change Talk Track”

dated June 5, 2019, was a script for Myriad sales consultants to use with doctors, in order to

explain to them Myriad’s rationale for removing the ADHD and Analgesic panels from the

GeneSight offering. If, after a sales representative informed the doctor of the decision to remove

the ADHD and Analgesic panels, the doctor still continued to press the sales representative for




                                                  24
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 29 of 149



the Company’s rationale, Myriad’s Talk Track instructed the representative to push back on the

doctor and ask him or her, “Do you want to prescribe a test to a patient that has little to no data?”

        70.       Moreover, a June 18, 2019 post on CaféPharma.com, a message board frequented

by insiders in the pharmaceutical and biotech industries, states that Myriad ultimately withdrew

the ADHD and analgesic panels from GeneSight only after the FDA began scrutinizing the test

in order to avoid receiving a Warning Letter from the agency admonishing the Company for

misleadingly promoting the test. The CaféPharma post stated: “Myriad was in process of

receiving a warning letter from FDA similar to the one received by Inova in April. Someone from

FDA let executives know this was imminent. To avoid that, the ADHD and Analgesic panels were

pulled immediately.”

        71.       Notably, this message was posted months before Myriad publicly revealed the

FDA had expressed concerns about GeneSight and that the Company had pulled its ADHD and

analgesic panels, making clear it was authored by a Myriad employee with personal knowledge

of these facts.

        72.       Importantly, the CaféPharma post concerning FDA scrutiny of GeneSight would

not have given ordinary investors who happened to see the post any reason to investigate further;

the single post was anonymous, which, absent confirmation of its accuracy by the Company or

other independent, reliable third-party sources, called into question its validity. The post did not

have sufficient indicia of reliability to be material to reasonable investors at the time of its

posting. That changed, however, when Myriad disclosed on August 13, 2019 that the FDA was

seriously questioning GeneSight’s efficacy and that Myriad had withdrawn the test’s ADHD and

analgesic panels, confirming the claims made on CaféPharma approximately two months

earlier. Myriad’s August 2019 disclosures, when compared to the earlier CaféPharma post, now




                                                 25
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 30 of 149



creates the strong inference that the FDA’s expressions of concern about GeneSight were known

within Myriad well before they were publicly disclosed.

       C.      Myriad Misled Investors About the Evidence Supporting the Efficacy of
               GeneSight’s Psychotropic Panel

       73.     Defendants also misled investors about the clinical trial data that supposedly

demonstrated the efficacy of GeneSight’s psychotropic panel. Throughout the Class Period,

Defendants touted the efficacy of GeneSight’s psychotropic panel, and, in particular, repeatedly

told investors that the results of a “landmark” clinical trial of GeneSight’s psychotropic panel

called the “GUIDED study” proved the test significantly improved clinical outcomes for

depression patients whose doctors prescribed psychotropic drugs recommended by the test.

       74.     As Myriad management repeatedly stated, and as Myriad investors recognized, the

GUIDED study was the single most important step for Myriad in achieving widespread adoption

and comprehensive reimbursement for GeneSight’s psychotropic panel during the Class Period.

While FDA approval, which requires proof of safety and efficacy through rigorous clinical testing,

is not required to market lab tests, Myriad recognized that performing a large, randomized, blinded

clinical study like GUIDED – the gold standard for proving drug or device efficacy – was essential

to achieving robust payor reimbursement and widespread clinical adoption of GeneSight. Prior

to GUIDED, the only studies of GeneSight had been small studies of dubious design and clinical

import. GUIDED was to be the first real test of GeneSight’s clinical value.

       75.     Indeed, Defendant Capone told investors that GUIDED was “the most important

milestone for reimbursement . . . for GeneSight.” Likewise, prior to the release of the GUIDED

results, Capone told investors that the GUIDED “data will be instrumental in driving expanded

coverage for GeneSight,” and that “with a positive readout from the study that we think we are

very well positioned with clinical validity,” and that “given the size of the prospective study,



                                                26
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 31 of 149



[GUIDED] is going to greatly facilitate obtaining private pay reimbursement.”          Similarly,

Dechairo told investors that GUIDED “will provide a significant catalyst to broaden payer

coverage” of GeneSight and that “the study will be instrumental in expanding medical

professional society guideline and deepen the adoption from physicians.”

       76.     Significantly, as discussed below, after the FDA issued its October 2018 public

Safety Communication urging caution about the use of pharmacogenomic testing in prescribing

psychotropic medication, Defendants repeatedly highlighted the GUIDED trial’s supposedly

“positive results” to assuage market concern and differentiate GeneSight from competing tests

targeted by the FDA. Citing the GUIDED study, Defendants told investors that GeneSight offered

the only pharmacogenomic test for psychotropic drug treatment whose efficacy was demonstrated

by a “randomized controlled trial.” Randomized controlled trials, in which patients are randomly

assigned to comparator arms and blinded to treatment assignment, are the “gold standard” in

clinical testing. Accordingly, Defendants’ statements reassured investors that GeneSight would

be insulated from FDA scrutiny. Unfortunately for investors, however, Defendants’ statements

were materially false and misleading.

               1.      Myriad’s Critical Clinical Trial of GeneSight, the GUIDED study,
                       Was a Failure

       77.     Myriad described the GUIDED study as a “double-blind, multi-center, randomized

controlled trial assessing the impact of the GeneSight Psychotropic test (GeneSight) on

psychiatric treatment response in 1,200 patients with major depressive disorder (MDD).”

According to Myriad, the GUIDED study was “the largest ever pharmacogenomics depression

trial,” and “one of the largest prospective studies for molecular diagnostics.”

       78.     Patients in the GUIDED trial were randomly assigned to one of two study “arms”:

(1) a “guided therapy” arm or (2) a “treatment as usual” arm. Physicians for patients assigned to



                                                 27
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 32 of 149



the “guided therapy arm” were provided with the results of their patients’ GeneSight tests at the

start of the study in order to inform prescribing decisions (though the physicians were not required

to follow the test’s recommendations). Physicians for patients in the “treatment as usual”

(“TAU”) arm were not to be provided with GeneSight test results for the first 12 weeks of the

study.

         79.   Clinical drug trial standards mandate that before a trial begins, the drug or device

manufacturer must prepare a “clinical trial protocol” that prespecifies the manner in which the

clinical trial will be conducted, how the trial data will be analyzed, and, most importantly, how

success will be defined and measured – i.e., the study’s “primary endpoint.” As one noted treatise

explains, “The study protocol can be viewed as a written agreement between the investigator [the

drug or device company], the participant, and the scientific community.” Friedman, et al.,

Fundamentals of Clinical Trials, at 12-14 (4th ed. 2010). The terms of the prespecified clinical

trial protocol are regarded as sacrosanct because prespecification ensures that a trial sponsor like

Myriad cannot skew the study results in its favor by changing the study’s goals or parameters (or

by engaging in other post-hoc manipulation) after the company has already seen the data.

         80.   The GUIDED study protocol provided that the study’s primary endpoint was

“symptom improvement,” defined as a change in the patient’s score on the Hamilton Depression

Scale 17 (“HAM-D17”), a commonly used scale involving 17 different factors to measure

depression symptoms, after 8 weeks. Thus, according to the GUIDED protocol, the trial would

demonstrate GeneSight’s efficacy, and could be declared a success, if patients assigned to the

“guided therapy” arm showed statistically significantly greater “symptom improvement” than

patients assigned to the “treatment as usual” arm. In accordance with widely-accepted scientific

standards, a difference in symptom improvement would be declared “statistically significant” if




                                                 28
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 33 of 149



the “p-value”6 associated with that difference was 0.05 or less. In other words, if the difference

in symptom improvement observed in the trial was so large that there was a 5% (or lower) chance

it would be observed by random chance alone.

       81.     The GUIDED clinical trial protocol also prespecified 65 so-called “secondary

endpoints.” Secondary endpoints measure outcomes that might help further characterize or

support a clinical effect established by achievement of the primary endpoint. Positive results on

secondary outcomes cannot independently support claims of a drug’s or device’s efficacy. As

FDA guidance makes clear, “Positive results on the secondary endpoints can be interpreted only

if there is first a demonstration of a treatment effect on the primary endpoint family.”

       82.     Importantly, FDA guidance further explains, “It is recommended that the list of

secondary endpoints be short, because the chance of demonstrating an effect on any secondary

endpoint after appropriate correction for multiplicity becomes increasingly small as the number

of endpoints increases.” Stated differently, and as discussed in further detail below, the more

secondary endpoints that a sponsor explores in a clinical trial, the greater the chance it will observe

a false positive result just by random chance.

       83.     The GUIDED trial’s results were a disaster for Myriad. GeneSight failed to

achieve the primary endpoint of the GUIDED study: there was no statistically significant

difference in symptom improvement between the GeneSight arm and the “treatment as usual”

arm. In other words, from a statistical standpoint, those patients whose doctors made prescribing

decisions with input from GeneSight fared no better in terms of symptom improvement than



6
  The p-value associated with a result represents the probability of observing that result by random
chance alone. In standard scientific practice a p-value of 0.05 or lower – i.e., a 5% (or lower)
probability of observing the result by random chance – is considered “statistically significant.” In
clinical drug or device trials, a result must be statistically significant in order to attribute the
observed effect to the drug or device being tested.


                                                  29
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 34 of 149



patients who never received GeneSight screening. The trial thus failed to show any clinical

benefit associated with GeneSight.

       84.     Faced with that harsh reality, and the financial threat that the results posed to

Myriad, Defendants went on a fishing expedition.          Myriad improperly mined through the

GUIDED trial’s 65 secondary endpoints to find some ostensibly favorable evidence to report.

Even worse, Myriad conducted numerous post-hoc analyses – never prespecified in Myriad’s

clinical trial rulebook – looking for some way to slice the data favorably for GeneSight.

               2.      Defendants Issued Numerous False and Misleading Statements About
                       the GUIDED Trial and Its Results

       85.     On November 2, 2017, Myriad purported to announce the results of the GUIDED

trial. But rather than acknowledge that the trial had failed to show any clinical benefit associated

with GeneSight because the trial had missed its primary endpoint, Myriad improperly seized on

two of the trial’s 65 secondary endpoints – “remission rate” and “response rate” after 8 weeks7 –

to declare the GUIDED trial a success for GeneSight that strongly supported the product’s

efficacy.

       86.     Indeed, the Company’s November 2, 2017 press release purported to announce the

supposedly “positive results” of the GUIDED study, stating:

       The study was designed to evaluate three key endpoints relative to HAMD-17
       scores: remission (HAMD-17 score ≤7), response (HAMD-17 reduction >50%),
       and symptom reduction.

       Patients receiving the GeneSight test achieved a clinically meaningful and
       statistically significant improvement in both remission rates (p<0.01) and response
       rates (p=0.01) at eight weeks compared to the treatment-as-usual group. In
       addition, patients who received the GeneSight test had a greater reduction in
       HAMD-17 scores after eight weeks, compared to the treatment-as-usual group,
       with the difference approaching statistical significance (p=0.1). Lastly, the


7
  The GUIDED protocol defines “response” as a 50% decrease in HAM-D17 score at week 8 of
the trial, and defines “remission” as a HAM-D17 score of 7 or less also at week 8 of the trial.


                                                 30
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 35 of 149



       improvement in remission, response, and symptoms continued throughout the 24-
       week study period, demonstrating the durability of the benefit through that period.

       87.     Myriad’s press release was materially false and misleading.              Contrary to

Defendants’ claims, GUIDED was not “designed to evaluate three key endpoints.” Rather,

GUIDED had a single primary endpoint, “symptom reduction,” which GeneSight failed to

achieve. Moreover, because GeneSight had failed to achieve this primary endpoint, the trial was

not “positive,” as Defendants claimed, but, rather, wholly failed to provide empirical evidence

that GeneSight provided any clinical benefit. Rather than admit these materially negative facts,

Defendants instead led the press release with the improperly cherry-picked “response” and

“remission” results, which far from being “key endpoints,” were only two of the study’s 65

secondary endpoints. Indeed, on a November 7, 2017 earnings call with investors held just a few

days later, Capone astonishingly characterized remission and response at 8 weeks as components

of GUIDED’s “primary endpoint.”

       88.     Contrary to Defendants’ statements that GeneSight patients in the study achieved

“clinically meaningful and statistically significant improvement” in response and remission, FDA

guidance and standard clinical trial practice make clear that these secondary endpoints could not

even be analyzed because, as discussed above, there was no “demonstration of a treatment effect

on the primary endpoint family.” Thus, in reality, the “response” and “remission” results that

Defendants enthusiastically touted provided no empirically sound support for GeneSight’s

efficacy.

       89.     Moreover, Defendants’ claim that GeneSight patients in the GUIDED trial

achieved “statistically significant improvement” in response and remission was false for

additional reasons. In truth, when these results are analyzed in accordance with Myriad’s own

prespecified rules for the GUIDED trial, there is no statistically significant difference in response



                                                 31
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 36 of 149



and remission rates between GeneSight and “treatment as usual” patients. As discussed above,

the more endpoints that a clinical trial explores, the greater the chances of observing a false

positive result simply by random chance. Accordingly, standard scientific and clinical practice,

as well as FDA guidance, requires that the threshold for declaring a result statistically significant

must be made more demanding as more endpoints are added – a process called “multiplicity

adjustment.”

        90.     The GUIDED clinical trial protocol pre-specified that “[t]o account for multiple

testing,” Myriad was required to apply “the Sidak correction” to adjust the threshold for statistical

significance. 8 With 65 secondary endpoints specified in the GUIDED protocol, the Sidak

Correction shrinks the required significance level, or p-value, for each endpoint from 0.05 to

0.0008. In other words, to be statistically significant, GeneSight was required to achieve an effect

size on its secondary endpoints so large that there would be only a 0.08% chance of observing

that effect by chance. While Myriad’s press release claimed that GeneSight patients achieved

“statistically significant[ly]” greater remission and response than non-GeneSight patients, neither

of these results met the threshold for significance set by Myriad’s own clinical trial protocol.

For the remission endpoint, GeneSight’s p-value was 0.013; for the response endpoint,

GeneSight’s p-value was 0.007 – both profoundly failing to meet the 0.0008 threshold required

to declare statistical significance.

        91.     Notably, the GUIDED protocol lists Defendant Dechairo as the trial’s “Sponsor

Clinical Monitor,” making clear that he was aware of its requirements.




8
 Specifically, the protocol states, “To account for multiple testing, the Sidak correction will be
employed using the formula 1 – (1-α)1/n where n is the number of independent tests and α is the
nominal level (i.e., .05) of statistical significance.”


                                                 32
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 37 of 149



       92.     Myriad’s November 2, 2017 press release continued to misleadingly tout Myriad’s

clinically meaningless remission and response results to investors, telling them that doctors and

payors would find these results highly compelling evidence of GeneSight’s efficacy.

       93.     For instance, the press release quoted John Greden, the study’s paid author, as

stating, “From a clinician’s perspective, better but not well is not good enough and significant

improvements in response and remission are always the most-desired endpoints.” Likewise,

Dechairo stated in the press release, “Improving remission and response rates are key treatment

goals of clinicians because they directly improve patients’ lives and reduce healthcare costs.

These endpoints also align with payer goals, and we look forward to having those discussions in

the coming months.”

       94.     In truth, however, as Myriad scientists internally recognized, neither response nor

remission has ever been set as the prespecified primary endpoint of a depression trial. Instead, to

the extent these endpoints are prespecified in the first instance, they are set only as secondary

endpoints, clearly indicating that clinicians do not view them as independent evidence of clinical

effect, but merely tools to define the parameters of an already established effect. Thus, not only

were the results Defendants touted neither “clinically meaningful” nor “statistically significant,”

but the endpoints themselves lacked the clinical value Defendants misleadingly ascribed to them,

as Myriad scientists internally recognized.

       95.     Investors and market analysts were misled by Defendants’ assertions about the

GUIDED study results and believed that GeneSight’s response and remission results were

clinically meaningful, statistically significant, and constituted compelling evidence of

GeneSight’s efficacy, notwithstanding the study’s failure to meet its primary endpoints. For

example, on November 2, 2017:




                                                33
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 38 of 149



              William Blair analysts rated Myriad stock “Outperform” and parroted Defendants’
               statements touting GeneSight’s “highly statistically significant improvement” in
               response and remission in GUIDED and that these “data continue[] to support
               potential for payer coverage in the test.”

              Likewise, Stephens analysts mischaracterized “response and remission” as among
               GUIDED’s “three primary endpoints.” Moreover, the analysts repeated
               Defendants’ statements that GeneSight’s response and remission results provided
               strong evidence of the product’s efficacy: “We believe response and remission are
               the most important endpoints / outcomes for depression treatments, because this
               means the patient is actually getting ‘well.’ GeneSight met these endpoints.”
               Significantly, Stephens analyst stated that some investors who were concerned
               about GeneSight’s failure to achieve the primary endpoint were “confus[ed].”

              Similarly, Piper Jaffray analysts called GeneSight “the brightest of Myriad’s
               growth assets” also repeating Defendants’ misstatements that “Myriad hit two
               critical secondary endpoints” and that the GUIDED results “confirm[ed] there is
               still benefit to using GeneSight vs. treatment-as-usual.” These analysts also
               reported their conversation with Myriad “management” following release of the
               results, which “suggests the second[ary] endpoints are still critical.”

       96.     Throughout the Class Period, Defendants continued to hail the “unprecedented”

and “landmark” GUIDED study as strongly demonstrating GeneSight’s clinical efficacy,

emphasizing the test’s supposed “achiev[ment of] statistical significance for the 2 gold standard

clinical outcomes of response and remission,” and falsely claiming that the study was designed

and analyzed consistent with FDA guidance. For example:

              On a November 7, 2017 Myriad earnings call, Capone stated that response and
               remission were part of the GUIDED study’s “primary goal”; that the GUIDED
               study data “clearly demonstrates the clinical utility of the GeneSight test,” and
               Myriad achieved a “high degree of statistical significance” on the “2 gold standard
               clinical outcomes” of response and remission;

              At a January 8, 2018 investor conference, Capone stated that the GUIDED study
               “showed highly statistically significant results in the endpoints that matter most”—
               supposedly response and remission; and

              On the Company’s February 6, 2018 earnings call, Capone told investors that the
               GUIDED “top line data” demonstrated “statistically significant improvements in
               the gold standard clinical outcomes of remission and response.”




                                                34
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 39 of 149



        97.     These statements, and others like them described in detail below, misstated that

the trial’s results on the response and remission endpoints were clinically meaningful and

statistically significant, when as discussed above, both Myriad’s own prespecified clinical trial

protocol and the FDA guidance the Company claimed it complied with undermined those claims.

Analysts relied on and accepted Defendants’ materially misleading assertions. For example:

               In a November 9, 2017 report, Stephens analysts reiterated their Overweight rating
                of Myriad stock, stating “MYGN highlighted that response and remission were the
                most important endpoints. We tend to agree that response and remission will be
                the focus of payers and self-insured employers.” These analysts repeated
                Defendants’ statements dismissing concerns about GeneSight’s failure to achieve
                the primary endpoint in GUIDED as “initial confusion” about the study results and
                concluded “Bottom line-we are still believers that we will see incremental
                GeneSight coverage.”

               In a February 6, 2018 analyst report, Piper Jaffray analysts stated “We believe the
                key factor that could drive Myriad’s stock higher is private payer coverage for its
                non-hereditary cancer tests (specifically GeneSight). We believe value-add tests
                will be eventually reimbursed.”

               In a February 7, 2018 analyst report, Stephens analysts rated Myriad Overweight,
                stating, “GeneSight continues to outperform our expectations . . . . Mgmt called
                out that 30% of psychs domestically (or 12,500) ordered GeneSight in the period.
                We believe this lends some credence to mgmt's discussion that response and
                remission are what physicians are tuned into from the prospective study, the top
                line results of which were released in October.”

                3.      To Avoid Exposing their Claims About GUIDED to Scientific Scrutiny,
                        Defendants Presented the Study Results at an “Invitation Only”
                        Symposium

        98.     When Myriad initially released the “top-line results” of the GUIDED study in

November 2017, it stated that it intended to present the full results at the American Psychiatric

Association’s (“APA”) annual conference on May 8, 2018 in New York City. Professional

medical conferences are important events for both doctors and investors because they serve as a

forum in which pharmaceutical and biotechnology companies present comprehensive reports of

their latest clinical trial results to a sophisticated audience of fellow scientists and clinicians.



                                                   35
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 40 of 149



       99.     Indeed, following Myriad’s November 2017 announcement, analysts repeatedly

noted that the market was keenly awaiting the presentation of the full GUIDED study data at the

May 2018 APA conference. For instance, in a November 9, 2017 report, Stephens analysts stated,

“We’d look for more clarity around Genesight data next May at APA, but remain confident in the

market potential for that test.” Likewise, in a March 28, 2018 report, Morgan Stanley analysts

wrote, “The presentation and publication of full data from the GeneSight pivotal study data in

May/June should address questions on why the study failed its primary endpoint but succeeded

on secondary endpoints, and may delve into patient subgroups.”

       100.    In order to avoid the scrutiny of the scientific community, however, Myriad chose

not to secure a formal slot at the 2018 APA conference. Instead, Myriad took the highly unusual

step of hosting an off-site, invitation-only “satellite symposium” with a carefully curated audience

of friendly investment bankers, securities analysts, and doctors. Notably, Myriad still claimed to

have “presented” the GUIDED study at the APA conference, though this was only a “poster

presentation” where Myriad’s paid outside author, John Greden, simply talked to people that

happened to stop by Myriad’s table outside the conference.

       101.    Beginning with Myriad’s off-site presentation of the GUIDED study’s supposed

results, and thereafter throughout the Class Period, Defendants touted the results of a handful of

improper “post-hoc analyses,” i.e., analyses that were never even mentioned in GUIDED’s

prespecified clinical trial protocol, as further strong evidence that GeneSight’s psychotropic panel

greatly improved clinical outcomes for patients who used the test. These improper post-hoc

analyses were all performed after Myriad had combed through the trial data and ascertained which

analyses would appear to present positively for GeneSight. The analyses were nothing more than




                                                 36
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 41 of 149



the product of Myriad’s desperate attempts to manufacture positive results from the GUIDED

data and declare “endpoints” by hindsight.

       102.    Specifically, at its May 2018 off-site meeting, Myriad presented the supposed

results of an analysis isolating the small subgroup of GUIDED patients who entered the study on

“incongruent” medications that GeneSight predicted would have negative gene-drug interactions

(in other words, medications with “red” results on the GeneSight test). Defendants claimed that

patients in this “red” medication subgroup who switched to medications GeneSight predicted

would have moderate or no negative gene-drug interactions (in other words, medications with

“yellow” or “green” results in the GeneSight test) “performed significantly better” than those

who remained on “red” medications. In particular, Defendant Dechairo claimed that patients who

switched from “red” medications performed better than patients who stayed on “red” medication

in terms of symptom improvement, GUIDED’s primary endpoint, and both the remission and

response secondary endpoints, stating:

       Remission rates among these patients were 153% higher, response rates were 71%
       higher, and symptoms were improved by 59%, and all of these results were
       statistically significant. In our view, these impressive data established a clear new
       standard of care.9

       103.    Subsequently, by January 2019, Defendants began to misleadingly tout the results

of yet another improper post-hoc analysis of the GUIDED data. Defendants claimed that if all

the patients who entered the study on “green” medication – i.e. medication that GeneSight

predicted would cause no negative gene-drug interaction – were excluded from the trial,

GeneSight would achieve its primary endpoint in the GUIDED trial. Specifically, Defendants


9
  The p-values reported for these results were: remission (p = 0.0067); response (p = 0.0364); and
symptom improvement (p = 0.0018), all missing by a wide margin the threshold required to declare
statistical significance, which, as discussed below, further shrank to (at least) 0.00074 to account
for Myriad’s two additional improper analyses beyond the 65 secondary endpoints prespecified in
the GUIDED protocol.


                                                37
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 42 of 149



claimed that, once “green” patients were excluded, GeneSight patients showed statistically

significantly greater “symptom improvement” at week 8 than patients in the “treatment as usual”

arm, with a p-value of 0.029. Likewise, Defendants claimed that – again, taking out all “green”

patients – GeneSight patients showed statistically significantly greater “response” and

“remission” at week 8 than patients in the “treatment as usual” arm, with a p-value of 0.008 and

0.003, respectively.

       104.    Analysts were highly encouraged by Defendants’ statements touting Myriad’s

post-hoc analyses. For instance, in the days following Myriad’s May 8, 2018 off-site presentation:

              William Blair wrote that “Myriad presented what we characterize as compelling
               subset data at the APA meeting” and “[a]t the Symposium Monday evening,
               Myriad provided additional data around the subset analysis”—i.e., that “the patient
               population previously receiving Incongruent medication experienced the most
               symptom improvement with GeneSight guided therapy.”

              Stephens reported that “we believe the most compelling data is that for those
               patients who, according to GeneSight, are taking an antidepressant that does fit
               their genetic profile, they see a 153% improvement in remission, a 71%
               improvement in response and a 59% improvement in symptom reduction when
               following the GeneSight guided treatment recommendation vs. the ‘treat as usual’
               group.”

              Deutsche Bank wrote that “the magnitude of improvement in the 21% of patients
               who entered the study on ‘incongruent’ medication (not a match to the patient’s
               genetic profile as indicated by a red score on the GeneSight test) was striking and
               statistically significant across all categories.”

       105.    Unfortunately for investors, Defendants’ statements touting the results of Myriad’s

post-hoc analyses of the GUIDED data were false and misleading because, as with GUIDED’s

secondary endpoints, none of the supposedly favorable results were actually statistically

significant or clinically meaningful. As discussed above, the FDA guidance Defendants purported

to follow in conducting and reporting the GUIDED study results states that positive results on

non-primary endpoints cannot be interpreted unless a positive result on the primary endpoint is

achieved.


                                                38
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 43 of 149



       106.    Moreover, as Myriad continued to improperly slice and dice the GUIDED data in

a desperate search for ostensibly positive results, the Company’s own pre-specified clinical trial

protocol made clear that Myriad was required to make additional “multiplicity adjustments.” As

discussed above, these adjustments raise the bar for declaring a result “statistically significant.”

Even assuming Myriad only conducted two additional post-hoc analyses (though subsequent

publications make clear it conducted far more), the Sidak Correction – the methodology Myriad

said it would apply to account for multiple testing – shrinks the p-value required to achieve

statistical significance to 0.00074. None of the results Defendants reported in their post-hoc

analyses met this threshold, and thus none could be declared statistically significant.

       107.    Additionally, while Myriad touted the fact that GUIDED was a “randomized”

controlled trial – the gold standard of clinical trials, providing the most empirically robust results

– neither of these post-hoc analyses were actually protected by randomization. While patients

were randomized to treatment arms (guided therapy versus treatment as usual), they were not

randomly assigned to groups of “congruent and incongruent medicine-takers” or “medication

switchers and non-switchers.” Accordingly, even putting aside the fact that when calculated

pursuant to the study protocol none of results of these post-hoc analyses are statistically

significant, it was misleading for Defendants to claim that these results were clinically meaningful

when, in truth, one cannot tell from these post-hoc analyses whether any claimed “effect” is due

to switching from an “incongruent” medication to a “congruent” one or, instead, due to some

other non-randomized variable that happens to be correlated to a patient’s status as either

“congruent” or “incongruent.”

       108.    Contrary to Defendants’ public statements to investors, Myriad internally

recognized that the GUIDED study’s disappointing results failed to provide much-needed support




                                                  39
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 44 of 149



for GeneSight’s psychotropic panel. FE 1 reported that, as with GeneSight’s ADHD and analgesic

panels, the consensus among Myriad’s scientific personnel was that GUIDED failed to provide

meaningful clinical evidence supporting the efficacy of GeneSight’s psychotropic panel. “When

I realized that the majority of us didn’t believe in the product, I knew it was time to get out of

there.”

          109.   FE 1 reported that Myriad’s Medical Affairs scientists overwhelmingly agreed that

the Company’s attempt to hold up the results of post-hoc analyses and just two of the GUIDED

study’s numerous secondary endpoints as clinical evidence that the psychotropic panel was

effective, notwithstanding the failure of the primary endpoint, was a “sham” and a “fishing

expedition.” As FE 1 explained, Myriad was “mining the data for whatever they could find that

was significant.”

          110.   Moreover, FE 1 stated that Myriad’s Medical Affairs team also discussed and

agreed that, contrary to the Defendants’ claims, the secondary endpoints (i.e., the response and

remission results) and post-hoc analyses’ results the Company touted were not statistically

significant. FE 1 confirmed that the GUIDED protocol codified the requirement that the p-values

for the results on the study’s non-primary endpoints be adjusted for multiplicity and that, if the

adjustment were made as required, none of the results were actually statistically significant.

          111.   FE 1 further stated that the consensus of the scientists inside Myriad was that it

was further “misleading” for the Company to tout the remission and response data (i.e., the two

cherry-picked secondary endpoints) because, contrary to Defendants’ statements, remission and

response are not “gold standard” endpoints. Rather, as FE 1 confirmed, both endpoints have

always been treated as secondary because, among other things, they do not take account of the

starting point of the patient’s morbidity. Rather, Myriad’s scientists agreed that the true “gold




                                                 40
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 45 of 149



standard” endpoint was “symptom improvement” – the endpoint selected as primary in the

GUIDED study and which GeneSight failed to achieve. Moreover, Myriad’s Medical Affairs

scientists agreed that the clinical significance of the results on GUIDED’s response and remission

data was “basically nothing” because the absolute size of the effect observed was very small.

       112.    FE 1 further explained that Myriad’s post-hoc “congruent/incongruent” analysis

(which focused on patients who entered the study on “red” medication and compared those who

switched to “green”) defined “congruence” in a way that was inconsistent with the statements the

Company made when marketing the test to doctors. Specifically, in marketing the test, Myriad

told doctors that if a patient’s GeneSight results classify Prozac, for example, as a “red”

medication, then either switching medication or reducing the patient’s dosage are both

“congruent” with the test’s recommendations. However, Myriad’s post-hoc analysis failed to

classify patients whose dosage was adjusted as having switched to “congruent” medication, and

classified them as remaining on “incongruent” medication instead. As a result, Myriad’s post-

hoc analysis fails to reflect actual clinical use of the test as directed by the Company. FE 1 stated

that these post-hoc analyses were “arbitrary.” Myriad “picked a set of criteria and that analysis

worked out, so that’s what they went with.”

       113.    Relatedly, FE 1 reported that Myriad scientists were also skeptical of Myriad’s

public excuse for GeneSight’s failure to meet GUIDED’s primary endpoint. Myriad claimed that

the patients in the GeneSight arm “shifted towards extreme improvement,” while patients in the

treatment as usual arm were shifted “towards modest improvement,” washing out any difference

on average. FE 1 was unaware of any statistical analysis Myriad had done to actually substantiate

that the claimed “skew” was statistically meaningful, and, again, his scientific colleagues believed

this claim was unsupported. Indeed, FE 1 reported that the Company’s Medical Affairs requested




                                                 41
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 46 of 149



statistical data in order to vet this claim, however, those data were never provided to the scientific

team.

        114.   The skepticism about GeneSight’s psychotropic panel privately expressed by

Myriad’s scientific personnel was borne out by individual clinician feedback received by

Company personnel. FE 1, stated that approximately 25% of the doctors he and his Medical

Affairs colleagues spoke to reported that following GeneSight’s recommendations affirmatively

led to adverse clinical outcomes with their patients. FE 1 recalled a Westboro, Massachusetts

doctor in particular who said that in almost every case in which he switched a patient’s medication

on GeneSight’s recommendation, the clinical outcome was negative. FE 1 stated that numerous

other doctors reported that GeneSight was not effective and that they did not see the value in the

test because it was not really offering anything above and beyond clinical judgment.

        115.   Despite the internal skepticism about the efficacy of GeneSight’s psychotropic

panel, Defendants continued to claim to investors throughout the Class Period that the GUIDED

study data, including Myriad’s post-hoc analyses of it, supported Myriad’s claims of efficacy.

For example:

              On the Company’s May 8, 2018 earnings call, Capone stated that the GUIDED
               study data “showed the ability of GeneSight to significantly improve outcomes in
               treatment-resistant depressed patients.”

              On that same May 8, 2018 call, Capone further stated that the GUIDED study
               showed “a highly statistically significant improvement in remission and response
               rates,” and Dechairo went on to state that “that proves the clinical validity of the
               test.”

              At a June 12, 2018 Goldman Sachs investor conference, Capone stated that the
               GUIDED “data was excellent. It showed a 50% increase in remission and a 30%
               increase in response for patients whose care was guided by GeneSight.”

              At the May 16, 2018 Bank of America Merrill Lynch investor conference, Capone
               stated, “at the 8-week time point, which is the standard FDA approval time point .
               . . [W]e saw dramatic differences between those 2, 153% improvement in
               remissions, 71% improvement in response and a 59% improvement in symptoms,


                                                  42
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 47 of 149



                all of which were statistically significant. And so en masse, the data showed very
                clearly that treating patients with GeneSight would enable better outcomes than
                treatment-as-usual arm that was optimized by psychiatrists.

               At a September 13, 2018 Morgan Stanley investor conference, Capone stated, “I
                think one of the easy surrogate endpoints in this case is the number of patients that
                are on red medications. So that’s really important data, that hopefully all the
                investors have looked at for the GeneSight study, that shows what happens when
                you switch a patient off of red medications compared to those patients that stay on
                red medications. And the results were striking and highly statistically significant
                across all endpoints.”

       116.     Defendants made these statements knowing, or with severe recklessness, that

Myriad’s data did not support these claims.

                4.     The American Journal of Psychiatry Privately Rejected the GUIDED
                       study Manuscript Twice Because of Its Failed Endpoint and
                       Methodological Flaws

       117.     Critically, in the third quarter of 2018 (the three months ended March 31, 2018),

Myriad executives also privately received clear warnings from top scientists and clinicians outside

the Company that the GUIDED results failed to support Defendants’ claims about GeneSight’s

efficacy when peer reviewers for a prominent medical journal, who reviewed the Company’s

submission and underlying data, twice rejected Myriad’s request that it publish the GUIDED

results. Specifically, in May 2018 Myriad submitted the GUIDED results for publication in the

American Journal of Psychiatry (“AJP”), the official medical journal of the APA and a highly

prominent journal in the field of psychiatry. Publicly, Myriad stated, including at a June 12, 2018

investor conference, that the Company continued to expect publication of the study results around

June 30, noting it was “[a] near-term activity that we would expect to happen . . . in the coming

weeks ahead.”

       118.     Despite missing this deadline, Defendants continued to reassure investors that all

was well with GUIDED’s progress towards publication. On the Company’s August 21, 2018

earnings call, for instance, Defendants told investors that they were “encouraged with . . . the


                                                 43
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 48 of 149



future publication,” which was in the “latter stages of review.” Defendants attributed the delay

to the summer months and a large number of authors in the review process.

        119.    Unbeknownst to investors, in late summer 2018, the AJP privately informed

Myriad that the journal could not, and would not, publish the Company’s claims that GUIDED

had provided evidence of GeneSight’s efficacy. FE 1 reported that, among other things, the AJP’s

peer reviewers pointed out that GeneSight had failed to achieve the study’s primary endpoint, and

that Myriad’s heavy reliance on the supposedly “statistically significant” results on two of the

study’s many secondary endpoints was misplaced, since those results had not been adjusted for

multiplicity, and, once adjusted, were, in truth, not statistically significant at all.

        120.    FE 1 stated that Myriad submitted a private response to AJP’s peer reviewers,

citing the Company’s post-hoc analyses discussed above, but, later in the summer of 2018, the

AJP once again explained to Myriad that its claims lacked scientific validity and rejected the

Company’s GUIDED manuscript a second time.

        121.    Myriad, however, ignored these warnings, and continued to unequivocally tout

GUIDED publicly as strong evidence of GeneSight’s efficacy. Indeed, by August 20, 2018,

Myriad had switched journals and sought publication in the Journal of Psychiatric Research, a

far less prominent journal with an “impact factor” about one fourth the size of AJP’s.10

        122.    Significantly, Defendants hid from investors that AJP had rejected the GUIDED

study manuscript. For instance, Capone’s statement on the August 21, 2018 investor call

described above that GUIDED was in the “latter stages of review” failed to disclose that AJP had

declined to publish Myriad’s manuscript because the Company’s claims were unsound and that,



10
   “Impact factor” measures the yearly average number of citations a journal’s recent articles
receive. The measure is considered a proxy for the relative importance of a journal in a particular
field.


                                                   44
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 49 of 149



far from being in the “latter stages of review,” the study was only in its second day of review at

the Journal of Psychiatric Research after its rejection from a far more prestigious journal.

        123.    Likewise, on Myriad’s November 6, 2018 earnings call with investors, an analyst

asked Defendants to explain why the GUIDED results were taking so long to publish. Defendant

Capone falsely responded that Myriad had voluntarily withdrawn the GUIDED manuscript from

an unnamed journal “solely based upon the desire to protect our intellectual property” in response

to the journal’s request for a copy of the GeneSight algorithm. In truth, as discussed above,

Myriad’s submission to the AJP was rejected because the journal concluded that the Company’s

claims, including its claim that GeneSight’s response and remission results were statistically

significant, were not scientifically valid.

        124.    As discussed in further detail below, Defendants’ false statements about the

publication of the GUIDED results were highly material to investors. For instance, at a May 8,

2018 investor conference, Capone acknowledged that publication of the GUIDED results in a

peer-reviewed medical journal “will be important because many payers need to have that

reference for their coverage decision. They need to be able to cite a peer-reviewed journal article,

and so that’s going to be an important publication.” Likewise, on Myriad’s February 6, 2018

earnings call, an analyst asked when the Company would present the full GUIDED dataset in a

scientific forum. Riggsbee repeated that “coverage decisions [about GeneSight] from payers”

would not occur until “after publication of the results in a peer-reviewed journal.” Similarly, at

a June 12, 2018 Goldman Sachs Global Healthcare investor conference, Capone stated that “the

keys to getting reimbursement are the publication of [GUIDED].”




                                                 45
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 50 of 149



               5.     Defendants Increased Their False Claims to Investors After the FDA
                      Publicly Warned Against the Use of “Many Genetic Tests” to Predict
                      Patient Response to Specific Drugs

       125.    On October 31, 2018, the FDA issued a Safety Communication “warn[ing] against

the use of many genetic tests with unapproved claims to predict patient response to specific

medications.” The FDA’s apparent skepticism of claims by makers of pharmacogenomic tests,

like GeneSight, that their products could predict how a patient will respond to specific drug

therapy, caused investor concern about Myriad’s most important product.

       126.    In order to allay these concerns, Defendants ramped up their false and misleading

statements, and assured investors that the FDA was “well aware” that GeneSight was unique

among competitors in that its efficacy was demonstrated by a randomized controlled clinical trial

– i.e., GUIDED – and thus Myriad’s product was safe from adverse FDA action. For example:

              On Myriad’s November 6, 2018 earnings call, Capone stated that the FDA was
               “well aware that there’s a pretty significant difference between GeneSight, which
               is a combinatorial pharmacogenomic test that has clear clinical evidence
               demonstrating improved patient outcomes. That difference is pretty stark when
               you compare it to the single gene approach that one might see in the more
               recreational genomic testing.”

              On both Myriad’s May 8, 2018 and January 4, 2019 earnings call, Capone stated
               that the “design and rigor of the [GUIDED] study [are] similar to studies conducted
               for a pharmaceutical seeking approval from the FDA.”

              Myriad’s GUIDED paper, published on January 4, 2019, stated that “the study
               design is in line with the recent FDA draft guidance for MDD trials.”

              On Myriad’s January 4, 2019 investor call, Capone specifically referenced a
               conversation he had with the FDA Director responsible for the division regulating
               medical devices on the same day the Safety Communication was issued, and stated
               “we’re in a very different space [from competing tests] . . . . So I know there is a
               very clear distinction in the line, and I think that distinction remains.”

              At a May 15, 2019 investor conference, Riggsbee stated, “when you look at the
               large study that we had in GUIDED, we have the data out there that really is what
               separates us and what will make the test quite frankly more durable over time.”




                                                46
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 51 of 149



              At a June 11, 2019 investor conference, Capone stated, Myriad was “the only
               company that has done a large prospect[ive] Phase III study” of its
               pharmacogenomic test, i.e. GUIDED, the results of which “demonstrated
               improved patient outcomes.”

       127.    Moreover, Defendants continued to repeatedly tout the supposedly statistically

significant results from the GUIDED study’s secondary endpoints and placed heavy focus on the

post-hoc analyses of the data. For instance, on the January 4, 2019 investor call, Dechairo claimed

that Myriad’s post-hoc analysis “clearly demonstrates that GeneSight improves outcomes for the

70% of patients taking medications that require modification based upon their genetic profile.”

Likewise, during a May 21, 2019 investor conference, Capone stated that in the Company’s post-

hoc analyses of the GUIDED data, Myriad saw “even better results, highly statistically significant

results in every endpoint for the GeneSight treated arm.”

       128.    As discussed above, Defendants statements were materially false and misleading.

Contrary to Defendants’ statements, the FDA was not “well aware” that GUIDED provided “clear

clinical evidence” of GeneSight’s efficacy. As discussed above, Myriad’s analysis of the

GUIDED study data violated not only FDA guidance, but the terms of Myriad’s own GUIDED

study protocol. Moreover, as discussed below, by no later than May of 2019, the FDA had

privately expressed serious concerns about GeneSight to Myriad. Analysts, however, were

greatly comforted by Defendants’ prior misleading soothing statements:

              In a November 1, 2018 report, PiperJaffray analysts wrote that the “FDA argues
               many of the tests lack the appropriate clinical evidence to support drug selection.
               Myriad, to its credit, has been a leader in producing clinical results that support
               GeneSight (including the soon-to-be-published GUIDED study).”

              Stephens analysts issued a November 9 report stating, “the FDA issued a notice
               for pharmacogenomic testing cautioning providers/patients about using tests that
               are not backed up by clinically validated evidence . . . . Ultimately, MYGN wins if
               an environment evolves that requires more validations and stepped up regulatory
               oversight.”




                                                47
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 52 of 149



               6.     The FDA Privately Expressed Serious Concerns About GeneSight to
                      Myriad, Including Requesting That Myriad Change Its Test Offering

       129.    Unbeknownst to investors, by no later than May 2019, the FDA privately told

Myriad that it did not believe there was adequate evidence to support the Company’s claims that

GeneSight could predict patient response to specific medications and requested that GeneSight

make changes to the test. As Myriad ultimately admitted in its August 13, 2019 earnings call,

“earlier in 2019, we provided the FDA with clinical evidence and other information to support

our GeneSight psychotropic test. More recently, the FDA requested changes to the GeneSight test

offering, and we have been in ongoing discussions with the FDA regarding its request.”

       130.    As discussed above, a June 18, 2019 post on CaféPharma.com, a message board

frequented by insiders in the pharmaceutical and biotech industries, makes clear that the FDA had

expressed concerns about GeneSight, and even threatened Myriad with a Warning Letter for

misleadingly promoting the test, long before the Company publicly disclosed the agency’s

concerns in mid-August. Again, the Café Pharma post stated: “Myriad was in process of receiving

a warning letter from FDA similar to the one received by Inova in April. Someone from FDA let

executives know this was imminent. To avoid that, the ADHD and Analgesic panels were pulled

immediately.” As discussed above, Myriad discontinued GeneSight’s ADHD and analgesic

panels in May 2019. Thus, the post, consistent with the Company’s discontinuation of those

panels, demonstrates that the FDA’s expressions of concern about GeneSight must have also

occurred in May 2019.

       131.    As discussed above, the single anonymous CaféPharma post concerning FDA

scrutiny of GeneSight would not have given ordinary investors who happened to see the post any

reason to investigate further. That changed, however, when Myriad disclosed on August 13, 2019

that the FDA was seriously questioning GeneSight’s efficacy, confirming the claims made on



                                               48
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 53 of 149



CaféPharma approximately two months earlier. Myriad’s August 2019 disclosures, when

compared to the earlier CaféPharma post, now create the strong inference that the FDA’s

expressions of concern about GeneSight were known within Myriad well before they were

publicly disclosed.

       132.    On September 18, 2019, the American Clinical Laboratory Association

(“ACLA”), a lobbying group for the clinical laboratory industry whose board of directors counts

Defendant Capone as a member, published a letter it had sent to the FDA the previous week. This

letter elucidated the drastic changes to GeneSight the FDA had asked Myriad to make earlier in

the year. ACLA’s letter made clear that no later than July 2019, the FDA “demanded” that Myriad

“stop offering PGx tests,” i.e., pharmacogenomic tests, that, like GeneSight, “reference specific

drugs or drug classes unless approved by the FDA.” In other words, Myriad would either have to

remove all of GeneSight’s references to specific drugs or seek FDA approval of the test.

       133.    By July 31, 2019, in a gambit to mollify the FDA, Myriad planned to remove 32

of GeneSight’s 56 medications from the psychotropic panel because, as Myriad’s move clearly

acknowledged, the Company had inadequate evidence to support its claims that GeneSight could

accurately predict patient response to those medications. Although Myriad did not execute on

that grave internal decision—which would have decimated GeneSight’s commercial viability—

Myriad came so close that, on July 31, 2019, it internally formally announced the removal of those

medications to its entire national sales force and subsequently informed sales representatives that

the removal would occur on August 15, 2019.

       134.    As FE 3, a former Molecular Sales Consultant at Myriad Neuroscience from before

the Class Period to November 2019 said, on July 31, 2019, Myriad held a nationwide call with its

sales representatives to inform them that Myriad would be changing the psychotropic panel, such




                                                49
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 54 of 149



that instead of reporting on 56 medications it would be reporting only on 24 medications (22 anti-

depressants and 2 anti-psychotic medications), due to the FDA’s safety bulletin on

pharmacogenomic tests. FE 3 stated that while GeneSight’s psychotropic panel included, for

instance, mood stabilizers among the drugs analyzed, there was not much data to support the

accuracy of those recommendations. The Company said that it needed to focus on what it could

independently support. FE 3 reported that compared to competitor tests, this change would be

tantamount to Myriad shutting its doors because many physicians would no longer want the

GeneSight test. FE 3 stated that, since GeneSight was not the least expensive genetic test, if other

tests still analyzed more medications than GeneSight, doctors would choose those instead.

       135.    The change to GeneSight the FDA “demanded” in July 2019 – that Myriad change

GeneSight so that it no longer recommended specific medications – would have a devastating

impact on the test’s marketability and primary value proposition: specific medication selection

guided by the test’s “proprietary” algorithm. While Myriad charges Medicare more than $2,000

for GeneSight’s psychotropic panel, if the FDA prevented GeneSight from recommending

specific medications, the test would simply be a multi-gene test panel, which competitors market

for $200-$300 per test. Thus, the changes to GeneSight demanded by the FDA were highly

material, as Myriad’s reimbursement for GeneSight would likely be reduced by 90% or more.11

       136.    Despite knowing that the FDA had expressed serious concerns that Myriad’s

claims about GeneSight’s efficacy were unsupported and had requested that highly significant,




11
  Notably, ACLA’s publication of its openly hostile letter to the FDA indicates that Myriad had
been unable to persuade the agency that changes to the test were unnecessary. After all, if Myriad’s
dialogue with the agency were positive, there would be no need to publish a letter challenging the
FDA’s ongoing review.


                                                 50
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 55 of 149



financially devastating, changes be made to the test offering, Defendants continued to

misleadingly tout GeneSight to investors and the public.

       D.      Defendants Took Advantage of Myriad’s Inflated Share Price to Dump
               Millions of Dollars’ Worth of Myriad Stock

       137.    On August 1, 2019 – at the same time that the FDA was privately expressing grave

concerns about GeneSight to Myriad and after the Company withdrew two of GeneSight’s key

panels because they lacked adequate scientific support, and the day after Myriad internally

announced it would be pulling 32 medications from the GeneSight offering -- Myriad announced

highly positive news for GeneSight: UnitedHealthcare, one of the country’s largest insurers,

would cover GeneSight. In response to this news, Myriad stock skyrocketed by 55%. On the

same day, Capone sold 31% of his Myriad stock holdings and Riggsbee sold 10% of his holdings

in a single pre-planned transaction at artificially inflated stock prices, reaping more than $6

million and $1 million in proceeds, respectively.

       138.    Defendants’ August 1, 2019 announcement failed to disclose what Defendants had

long known, however: that Myriad had been forced to drop GeneSight’s ADHD and analgesic

panels due to inadequate evidence of efficacy and that the FDA was scrutinizing GeneSight’s

psychotropic panel and had requested that Myriad make changes to the test that would eviscerate

its marketability. As discussed above, when Myriad finally disclosed these highly adverse facts

just two weeks later, the Company’s stock plummeted by 42%. The below figure reflects the

response of Myriad’s stock price to these announcements:




                                                51
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 56 of 149




Figure 4. Defendants Capone and Riggsbee manipulated Myriad’s disclosures and withheld
negative news about GeneSight in order to avoid losses on millions of dollars’ worth of pre-
planned stock sales.

       139.   That Myriad conveniently rushed to broadcast highly positive news about

GeneSight to the market just before Capone’s and Riggsbee’s pre-planned August 1, 2019 sales,

while conveniently delaying disclosure of highly negative news about GeneSight that had long

been in the Company’s possession until shortly after those pre-planned sales, benefitted Capone

and Riggsbee enormously.      Had Capone’s and Riggsbee’s sales been executed after the

Company’s disclosure of negative GeneSight news just two weeks later, their proceeds would

have been slashed almost in half.

       E.     Myriad Overstated Its Revenue During the Class Period

       140.   By the beginning of 2019, Myriad’s reliable hereditary cancer revenue stream,

already a bulwark of the Company’s cash flow, took on exponentially more significance to the



                                              52
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 57 of 149



Company and its investors. As discussed above, on October 31, 2018 the FDA issued a public

Safety Communication raising questions about the accuracy and safety of pharmacogenetic tests

like GeneSight and casting doubt on Defendants’ statements about the strength of the evidence

supporting the effectiveness of GeneSight. Moreover, unknown to investors, a panel of outside

experts had privately told Myriad that, contrary to Defendants’ statements, GUIDED did not offer

meaningful clinical support for GeneSight’s efficacy. Accordingly, as GeneSight’s commercial

viability continued to unravel during the Class Period, Myriad’s backstop of hereditary cancer

revenue became increasingly important.        Indeed, as discussed above, analysts viewed the

Company’s hereditary cancer revenue stream as providing an essential lifeline to Myriad as it

worked to grow its key growth product, GeneSight.

       141.    Unfortunately for Myriad, however, by the beginning of 2019, commercial and

competitive pricing pressures affecting the Company’s hereditary cancer business came to a head.

Rather than address these issues head-on, Myriad, facing significant pressure from the slow

collapse of GeneSight, overstated revenue attributable to its hereditary cancer test during the Class

Period, as the Company ultimately admitted on its November 4, 2019 earnings call. On that call,

Myriad disclosed that as a result of its overstatement of hereditary cancer test revenue it had been

forced to take an $18 million out-of-period adjustment, and, more importantly, to lower its

revenue accrual model by at least 8% going forward.             Notably, but for the Company’s

overstatement of at least $7 million in hereditary cancer revenue in the third fiscal quarter of 2019

(the three months ended March 31, 2019), the Company would have reported an earnings loss for

the quarter. The Company’s misleading revenue accrual, however, allowed the Company to

instead report a $7 million gain.




                                                 53
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 58 of 149



       142.    During the Class Period, Myriad’s hereditary cancer test was beset by serious

competitive and pricing pressures, and the Company faced significant pressure from investors to

maintain the test’s lucrative revenue stream and demonstrate its durability. Myriad first marketed

its hereditary cancer test in the mid-1990s at a hefty price of $3,000 per test. However, a slew of

competitors quickly emerged offering genetic screening for hereditary cancer, including breast

and ovarian cancer, at prices far below Myriad’s. This competitive pressure came to bear on

Myriad’s hereditary cancer test through a series of changes to Medicare billing codes that had a

negative impact on pricing. As discussed below, Myriad nonetheless made unsupported revenue

assumptions in violation of Generally Accepted Accounting Principles (“GAAP”) to disguise this

pricing pressure until the Company was ultimately forced to correct and disclose its misconduct.

       143.    Federal regulations require Myriad to bill government programs for

reimbursement using standardized codes. Through at least 2016, Myriad billed for its hereditary

cancer test by “stacking” two codes12 – 81211 and 81213 – for testing for mutations in BRCA1

and BRCA2 genes that increase the risk of breast and ovarian cancer. In 2016, the Center for

Medicare and Medicaid Services (“CMS”) merged these two codes into a single new code, 81162,

which was priced at $2,200, 10% lower than the two “stacked” codes Myriad had previously used

to bill for its test. Myriad claimed it stopped using the 81211 and 81213 codes in 2016 and had

shifted to billing for its hereditary cancer under the new code, 81162.

       144.    Over time, technical advancement and marketplace dynamics allowed the use of

large-panel tests that screen for genetic variations associated with different types of cancer to

become widespread. The proliferation of large-panel screening encouraged new entrants into the




12
  Code “stacking” refers to the practice of billing separately for each discrete step performed as
part of a lab test.


                                                54
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 59 of 149



genetic testing marketplace, further driving prices down. CMS responded to this increased

competition in 2017 by introducing yet another pair of billing codes, 81432 and 81433, for multi-

gene screening to be reimbursed at less than $1,400 combined. Myriad, however, petitioned CMS

to be able to continue to bill under the 81162 code at the higher reimbursement rate, arguing that

its test was vastly different from competitors’ offerings.

       145.    Adding to the pricing pressure facing Myriad, the American Medical Association

(“AMA”) formally deleted the 81211 and 81213 codes beginning in January 2019 and replaced

them with codes 81X78 and 81X79. The collective price for these two new codes, 81X78 and

81X79, is approximately $1,100, about half the $2,200 price for the 81162 code Myriad chose to

continue to use. Notwithstanding this serious pricing pressure, Myriad continued to assure

investors that the Company was confident in its ability to continue to seek reimbursement for its

hereditary cancer under the favorable 81162 code.

       146.    Although the 81211 and 81213 codes had become obsolete in 2016, they remained

in Myriad’s contracts with more than 1,000 payors. Rather than revise these payor contracts,

Myriad “notified” contracted payors of the code changes and that Myriad intended to “cross-

walk” its 81162 code “to the historical contract pricing.” Moreover, for uncontracted payors,

Myriad simply “assum[ed] . . . that these payors would cross-walk pricing to the Medicare clinical

lab fee schedule for the” 81162 code. In other words, notwithstanding the proliferation of far less

expensive candidates to replace the treatment codes retired by the AMA, Myriad selected the most

expensive replacement and booked revenue on the assumption that all of its payors would

categorically accede to this unilateral decision.

       147.    However, Myriad never verified its extravagant assumptions through

communications with these payors, and, instead, booked and reported hereditary cancer revenue




                                                    55
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 60 of 149



as though all payors had agreed to use the 81162 code and to “cross-walk” it to the Company’s

historical pricing, notwithstanding the significant revisions in coding and pricing promulgated by

both CMS and the AMA. By its own admission, Myriad simply “assumed” that subsequent

coding revisions resulting in far lower reimbursement for hereditary cancer tests would have no

impact on payors’ willingness to “crosswalk” their billing codes to the much more expensive

81162 code. In violation of longstanding GAAP principles, Myriad failed to make changes to its

revenue accrual model to account for this uncertainty, or even disclose that it had not verified

these important contingencies affecting the Company’s reported revenue. As discussed above,

the Company’s overstatement of at least $7 million in hereditary cancer revenue in the third fiscal

quarter of 2019 (the three months ended March 31, 2019), allowed the Company to avoid

reporting an earnings loss, and instead report a $7 million gain.

       148.    Myriad further admitted that by no later than the fourth fiscal quarter of 2019 (the

three months ended June 30, 2019), the Company observed a significant increase in the number

of denied claims and “short” payments for its hereditary cancer tests. Numerous payors were

using the code change to refuse or significantly discount payment for Myriad’s hereditary cancer

tests – a fact Defendants would have readily discovered from the outset had they contacted payors,

instead of improperly “assuming” they would all agree to the coding and fee schedule changes.

As Capone admitted on Myriad’s November 4, 2019 earnings call, Myriad knew that payor

reimbursement was not “consistent with our revenue accrual rate assumption.”

       149.    Yet, even at this point, Defendants still failed to disclose that payors were using

the changed coding as an opportunity to seek lower pricing of, and even refusing to cover,

Myriad’s key product, and the highly material uncertainties and dubious assumptions underlying

the Company’s revenue accrual. As a result, Myriad reported inflated revenue during the Class




                                                56
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 61 of 149



Period, and, as discussed above, would be forced to adjust its prior reported revenue and its

revenue accrual model downward.

          150.   Myriad’s failure to revise its reported revenue and disclose the change in payor

behavior violated GAAP. GAAP standards, including ASC 450-30-20, prohibited Myriad from

recognizing “gain contingencies” as revenue. A gain contingency is “[a]n existing condition,

situation, or set of circumstances involving uncertainty as to possible gain to an entity that will

ultimately be resolved when one or more future events occur or fail to occur.” Accordingly, it

was improper under GAAP for Myriad to book and recognize hereditary cancer revenue on the

assumptions that (1) payors would consent, without question, to the Company’s unilateral

decision to replace its obsolesced billing codes with the most expensive alternative; and (2) the

significant increase in denied and short-paid claims would reverse itself.

          151.   In addition, GAAP required Myriad to provide “[a]dequate disclosure” of any gain

contingency reflected in the Company’s financial statements “that might result in a gain, but care

shall be exercised to avoid misleading implications as to the likelihood of realization.” ASC 450-

30-50-1. Here, at a minimum, it was misleading, and impermissible under GAAP, for Myriad to

fail to disclose the significant uncertainties underlying the gain contingencies reported in the

Company’s financial statements. Indeed, not only did Myriad’s financial reporting mislead

investors “as to the likelihood” that payors would accept Myriad’s selection of the most expensive

billing code for its hereditary cancer test and reverse their denials and short-payments of such

claims, the Company did not disclose that revenue booked on these assumptions was contingent

at all.




                                                57
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 62 of 149



       152.    Finally, Myriad’s accrual of variable revenue (including third party payor

reimbursements) attributable to its hereditary cancer test was governed by ASC 606, which

provides:

       At the end of each reporting period, an entity shall update the estimated transaction
       price (including updating its assessment of whether an estimate of variable
       consideration is constrained) to represent faithfully the circumstances present at
       the end of the reporting period and the changes in circumstances during the
       reporting period.

See ASC 606-10-32-14. Thus, Myriad’s “hope-for-the-best” approach to its hereditary cancer

revenue, in which it improperly assumed revenue would remain at, or return to, historical levels

despite changed circumstances, was wholly impermissible under GAAP, and materially false and

misleading as a result.

       153.    Significantly, in November 2018, Myriad previously reported a prior material

weakness in its internal accounting controls over revenue accrual – the same process through

which Myriad later overstated its hereditary cancer revenue. Specifically, in its first quarter 2019

(ended September 30, 2018) Form 10-Q (filed on November 7, 2018), signed by Capone and

Riggsbee, Myriad stated:

       As of September 30, 2018, we are in the process of remediating the material
       weakness over financial reporting related to insufficient controls to fully and
       timely take into account changes in the business environment and experience
       with ultimate collection from third-party payors in the determination of sales
       allowance amounts; however, the material weakness cannot be considered
       remediated until the deficient controls have been tested for effectiveness.

In other words, Myriad understood that its model for reporting revenue did not “fully and timely

take into account” actual payor behavior.

       154.    However, in its very next quarter filing – the Company’s second quarter FY 2019

(for the three months ended December 31, 2018) Form 10-Q (filed on February 6, 2019), signed

by both Capone and Riggsbee, Myriad claimed that this control deficiency “has been sufficiently



                                                 58
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 63 of 149



remediated” as of December 31, 2018. Moreover, in signed certifications appended to the Form

10-Q, Capone and Riggsbee stated that they “evaluated the effectiveness of the registrant’s

disclosure controls and procedures and presented in this report our conclusions about the

effectiveness of the disclosure controls and procedures.” Moreover, both Capone and Riggsbee

certified that Myriad’s Form 10-Q disclosed “all significant deficiencies and material weaknesses

in the design or operation of internal control over financial reporting which are reasonably likely

to adversely affect the registrant’s ability to record, process, summarize and report financial

information.” Myriad again confirmed in the Company’s third quarter FY 2019 (ended March

31, 2019) Form 10-Q (filed May 8, 2019) that the material weakness had been resolved.

       155.    Accordingly, Capone’s and Riggsbee’s signed certifications reassured investors

that they were both highly focused on Myriad’s revenue accrual process, and, in particular,

ensuring that its failure to “fully and timely take into account” actual payor behavior had been

remediated at the very time that Myriad was overstating its hereditary cancer revenue. As such,

Defendants’ statements inflating Myriad’s hereditary cancer revenue, which failed to “fully and

timely” disclose the Company’s extravagant assumptions and historical observations about payor

behavior, as well as their subsequent internal control certifications, were made recklessly at a

minimum.

       F.      The Truth Gradually Emerged

               1.      The FDA’s October 31, 2018 “Safety Communication” Raised
                       Questions About GeneSight’s Efficacy

       156.    The market first began to learn the truth about the dearth of empirical and clinical

support for GeneSight’s efficacy, and flimsiness of the support for the test offered by the GUIDED

study, on October 31, 2018. As discussed above, Myriad had been engaged in a vigorous

campaign to expand payor coverage and physician adoption of GeneSight. However, that day,



                                                59
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 64 of 149



after the market closed, the FDA publicly issued a Safety Communication titled, “The FDA Warns

Against the Use of Many Genetic Tests with Unapproved Claims to Predict Patient Response to

Specific Medications.” The FDA’s Safety Communication began to reveal to investors that,

contrary to Defendants’ claims, GeneSight was not “clinically proven” to effectively match

patients to specific medications and, in particular, that the test’s efficacy was not supported by

strong clinical evidence meeting “FDA guidance” and standards for evidentiary soundness.

       157.    The FDA’s Safety Communication stated that it was focused on “Genetic

laboratory tests with claims to predict a patient’s response to specific medications, that have not

been reviewed by the FDA and may not be supported by clinical evidence.” As an example of

such tests, the FDA’s Safety Communication specifically cited “genetic tests that claim results

can be used to help physicians identify which antidepressant medication would have increased

effectiveness or side effects compared to other antidepressant medications,” just like GeneSight’s

psychotropic panel. The Safety Communication made clear that the FDA was skeptical that

pharmacogenetic tests, in general, were supported by clinically validated evidence of efficacy

and, in particular, did not believe that any evidence of gene-drug connection had been established

with respect to antidepressants. Moreover, the Safety Communication cautioned that physicians

following recommendations made by pharmacogenetic tests had made “inappropriate,”

potentially dangerous, changes to their patients’ medication, and warned other physicians against

repeating these mistakes:

       However, the relationship between DNA variations and the effectiveness of
       antidepressant medication has never been established. The FDA is aware that
       health care providers may have made inappropriate changes to a patient’s
       medication based on the results from genetic tests that claim to provide information
       on the personalized dosage or treatment regimens for some antidepressants.
       Patients and health care providers should not make changes to a patient’s
       medication regimen based on the results from genetic tests that claim to predict
       a patient’s response to specific medications, but are not supported by scientific or



                                                60
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 65 of 149



         clinical evidence to support this use, because doing so may put the patient at risk
         for potentially serious health consequences.

         158.   In addition, the FDA urged doctors considering using any pharmacogenetic test

not to rely on any therapeutic recommendations made by the test, but to consult the drug’s FDA-

approved label, thereby eroding GeneSight’s key value proposition, i.e. its bucketing of drugs into

recommended/not recommended categories:

         If you are using, or considering using, a genetic test to predict a patient’s response
         to specific medications, be aware that for most medications, the relationship
         between DNA variations and the medication’s effects has not been established.
         Check the FDA-approved drug label, or the label of the FDA-cleared or approved
         genetic test for information regarding whether genetic information should be used
         for determining therapeutic treatment.

Thus, the FDA raised questions about whether GeneSight added any clinical value beyond a

simple multi-gene screening test that cost a fraction of the price. Though the FDA did not

explicitly prohibit test manufacturers from marketing products that made specific drug

recommendations, it raised serious questions about their therapeutic, and therefore economic,

value.

         159.   At 8:20 a.m. the next morning (before markets opened), FDA Commissioner Scott

Gottlieb tweeted out the Safety Communication.

         160.   Also on November 1, 2018, Dr. Jeffery Shuren, the head of the FDA’s Center for

Devices and Radiological Health and Dr. Janet Woodcock, the head of the FDA’s Center for Drug

Evaluation and Research, both issued a joint statement reiterating the warnings appearing in the

FDA’s Safety Communication the previous day. The joint statement made clear that the Safety

Communication was a collaboration between these two powerful departments and, as such,

reflected a broad consensus about the appropriate regulatory approach to pharmacogenetic testing.

Moreover, the statement once again emphasized the FDA’s skepticism about the claim of some

tests to make specific recommendations about appropriate drug therapies. In particular, the


                                                  61
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 66 of 149



statement noted that while the FDA had recently approved tests that identify genetic variants that

may play a role in drug metabolism, “we have required that the test label make clear that it is not

intended to provide information on a patient’s ability to respond to any specific medication.”

       161.    Investors and analysts were troubled by the FDA’s warnings and recognized that

they were in tension with Defendants’ statements about the manner in which GUIDED had been

conducted and the extent to which its results supported the efficacy of GeneSight’s psychotropic

panel. For instance, Barclays analysts issued a November 1, 2018 report, in which they stated,

“Following the FDA’s announcement this morning we also now see new risks related to

[GeneSight’s] volume trajectory.” The analysts underscored that the FDA’s concern, as expressed

in the Safety Communication, appeared to be focused on tests that, like GeneSight’s psychotropic

panel, claimed to be able to predict patient response to antidepressants. The Barclays report

stated, “Importantly for GeneSight, the FDA highlighted, ‘Genetic tests with claims to predict

whether some medications used to treat depression may be less effective or have an increased

chance of side effects.’     Myriad’s GeneSight is one of several tests in a category of

pharmacogenetics used for patients with treatment-resistant depression.”          Similarly, in a

November 7, 2019 report, Barclays analysts elaborated, “[W]e continue to believe the FDA

warning on pharmacogenetic testing in depression could raise risks for GeneSight coverage and

volumes as well. We believe given the profile of the announcement, it will likely be raised to

CMS’ attention – posing risks for non-coverage of the test.”

       162.    In reaction to this news, Myriad stock declined by more than 12.5%, falling from

$45.03 at the close of market on October 31, 2018 to $39.40 at the close of market on November

1, 2018, on the year’s highest volume.




                                                62
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 67 of 149



       163.    In order to allay investor concern, Defendants amplified their false and misleading

statements about GeneSight and the GUIDED trial, emphasizing that GUIDED had been

rigorously conducted pursuant to FDA guidance, provided highly robust clinical evidence of

GeneSight’s efficacy, and would insulate Myriad’s product from adverse FDA action. For

instance, on the Company’s November 6, 2018 earnings call, Capone stated that the FDA was

“well aware that there’s a pretty significant difference between GeneSight, which is a

combinatorial pharmacogenomic test that has clear clinical evidence demonstrating improved

patient outcomes, [and] that that difference is pretty stark when you compare it to the single gene

approach that one might see in the more recreational genomic testing.” As discussed above, these

statements were materially false and misleading.

       164.    As Defendants intended, analysts credited their soothing statements. For instance,

in a November 1, 2018 report, Stephens analysts stated, “The FDA cites as examples genetic tests

that predict how a patient will respond to medications for depression, heart conditions, acid reflux,

etc . . . . We believe Genesight specifically - via its 1200 patient GUIDED trial - has validated

claims (despite no FDA approval).”        Likewise, following Defendants’ November 6, 2018

reassurances, these same analysts stated in a November 9 report, “the FDA issued a notice for

pharmacogenomic testing cautioning providers/patients about using tests that are not backed up

by clinically validated evidence . . . . Ultimately, MYGN wins if an environment evolves that

requires more validations and stepped up regulatory oversight.”

               2.      At a January 4, 2019 Investor Conference, a Prominent Psychiatrist
                       Impugned Defendants’ Claims That GUIDED’s Results Showed
                       GeneSight Was Effective

       165.    As discussed above, following the FDA’s October 2018 Safety Communication,

Defendants succeeded in assuaging the market’s concerns about GeneSight’s efficacy, and

worries over potential adverse regulatory action, by assuring investors that the GUIDED study


                                                 63
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 68 of 149



had been conducted and reported “consistent with the FDA’s guidance on clinical trials for

depression” and offered singular support for the efficacy of Myriad’s key pharmacogenomic test.

As discussed above, on January 4, 2019, Defendants further reassured investors through the

publication of the GUIDED study results in the Journal of Psychiatric Research. Myriad’s

publication misleadingly touted the results of the Company’s secondary endpoint and post-hoc

analyses, taking care to reiterate that GUIDED had been conducted “in line with the recent FDA

draft guidance for MDD [major depressive disorder] trials.”

         166.   After the close of the market on January 4, 2019, and following the publication of

the GUIDED paper, investors learned additional facts undermining Defendants’ claims about

GeneSight and the evidence supposedly supporting it. Specifically, Barclays analysts hosted an

investor call with prominent psychiatrist Dr. Charles Nemeroff to discuss the recently published

GUIDED results. On this January 4 call, investors learned additional facts further undermining

Defendants’ claims that the GUIDED study provided strong empirical support for GeneSight and

could shield the test from FDA scrutiny. In particular, on this call Dr. Nemeroff stated that the

“salient and most important finding in this study is the fact that it’s a failed study, that . . . the

primary hypothesis in this study, which is that pharmacogenomic testing would impact clinical

outcomes, the primary outcome measure failed to show any difference . . . . It was actually not

even close to being significant.” Further, Dr. Nemeroff explained that “once your primary

outcome measure is not realized, then all of your secondary data analysis, it really isn’t valid.”

Indeed, Dr. Nemeroff pointed out that in any clinical trial, if “the primary outcome measure isn’t

met, it’s never approved by the FDA, regardless of what the secondary outcome measures might

show.”




                                                  64
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 69 of 149



       167.    On January 7, 2019, Barclays analysts issued a report repeating and crediting Dr.

Nemeroff’s statements. The analysts noted that Dr. Nemeroff “is an important thought leader

who chaired the [American Psychiatric Association] Task Force on Novel Biomarkers and

Treatments.” The Barclays analyst report further credited Dr. Nemeroff’s comments that the

number of secondary endpoints Myriad explored cast doubt on the meaningfulness of the results

of those analyses and repeated Dr. Nemeroff’s statement that “Once your primary outcome

measure is not realized, then all of your secondary data analysis, it really isn’t valid.” Finally, the

analysts pointed out that Myriad had failed to disclose important facts about GUIDED to

investors:

       The publication timeline on the cover of the manuscript is inconsistent with
       Myriad’s public commentary, given the journal says it was originally received on
       8/20/2018. The first page of the GUIDED study says that it was received by the
       Journal of Psychiatric Research on 8/20/2018, it was revised on 11/13/2018, and it
       was accepted on 1/2/2019. On Myriad’s FY4Q18 conference call on 8/21/2018,
       the company made no note that it had switched journals for the publication. In fact,
       CEO Capone stated that the study was in the “latter stages of review,” where in
       actuality, the study was on Day 2 of review at the Journal of Psychiatric Research.
       Myriad did not disclose that they had switched journals until FY1Q19 earnings of
       11/6/2018.

       168.    Likewise, the Southern Investigative Reporting Foundation, a foundation devoted

to financial investigative reporting, published a January 7, 2019 article, titled “Myriad Genetics:

This Company Has Great Difficulties Telling the Truth, reporting and crediting Dr. Nemeroff’s

statements on the January 4, 2019 Barclays call. The article stated:

       Dr. Nemeroff described the trial as unsuccessful. “The most salient and most
       important finding in this study is the fact that it’s a failed study,” he said, adding
       that GeneSight’s benefit for patients, as measured in the trial, “wasn’t even close to
       being significant.”

       During this call, Myriad chose to defend GeneSight’s merits in a highly unusual
       fashion, however. Its director of clinical development, Bryan Dechairo, spoke up
       on the call 30 minutes in and after reading a prepared statement, started peppering
       Dr. Nemeroff with questions; he even tried to query him about a 2006 medical study
       mentioned in passing. Dr. Nemeroff, who had been politely answering all


                                                  65
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 70 of 149



       Dechairo’s questions, quietly informed him that the premise of his last one “doesn’t
       hold water.”

       Two portfolio managers told the Southern Investigative Reporting Foundation that
       they had never seen a public company’s representative do something like this on an
       analyst’s client call.

       169.    In response to these disclosures, the Company’s stock fell by nearly 11% from

$31.32 at the close of market on January 4, 2019 to close at $27.98 on January 7, on high trading

volume.

       170.    Nevertheless, Defendants continued to issue false and misleading statements about

GeneSight’s efficacy and the strength of GUIDED in order to allay the market’s concerns,

including fears of adverse regulatory action. In particular, Defendants specifically sought to

discredit Dr. Nemeroff’s assertions on multiple fronts. First, during the Barclays call’s question

and answer session, Defendant Dechairo dialed in, purporting to ask questions of Dr. Nemeroff,

but, in reality, continued to make misleading assertions that Myriad’s post-hoc analyses

demonstrated that GeneSight had shown statistically significant improvement in supposedly

“key” endpoints.

       171.    Second, following the Barclays call with Dr. Nemeroff, Myriad’s Senior Vice

President of Investor Relations and Corporate Strategy, Scott Gleason, sent a select group of asset

managers and securities analysts an email asserting that Dr. Nemeroff’s statements on the

Barclays call were incorrect and inaccurate. Among other things, Myriad’s email stated that Dr.

Nemeroff’s statement that GeneSight had failed to achieve GUIDED’s primary endpoint of

statistically significant symptom improvement was “misleading.” Myriad countered by stating,

“In the PHQ-9 data . . . we achieved statistical significance for symptom improvement. Likewise,

Myriad claimed that “Dr. Nemeroff incorrectly stated that there was no difference in side effects

between on red medications in the study.” Myriad misleadingly cited its invalid post-hoc



                                                66
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 71 of 149



congruent/incongruent patient analysis claiming that a statistically significant difference in side

effects was found in that subgroup.

       172.    Finally, two hours after the Barclays investor call, Myriad hosted its own investor

call and reiterated its misleading statements touting Myriad’s improper post-hoc analyses, and

asserted that the response and remission results were far more clinically meaningful than the failed

symptom improvement endpoint. For instance, Dechairo presented yet another improper post-

hoc analysis to investors – one which, as discussed above, excluded all patients who entered the

study on “green medication,” and falsely claimed that “all 3 endpoints were statistically

significant” in this subgroup. Dechairo stated, “This analysis clearly demonstrates that GeneSight

improves outcomes for the 70% of patients taking medications that require modification based

upon their genetic profile.”

       173.    As discussed above and in further detail below, these statements were materially

false and misleading when made. Among other things, when the secondary and post-hoc

endpoints touted in Myriad’s email and on the Barclays and Myriad investor calls are analyzed as

required by Myriad’s own clinical trial protocol, the results are not statistically significant,

contrary to Myriad’s claims. Moreover, under the FDA guidance Myriad claimed to follow, the

results of these analyses are clinically meaningless because that guidance provides that “[p]ositive

results on the secondary endpoints can be interpreted only if there is first a demonstration of a

treatment effect on the primary endpoint family.” Indeed, unbeknownst to investors, Myriad’s

own scientists agreed that the Company’s post-hoc analyses and selective focus on secondary

endpoints were just a “fishing expedition,” a “sham” and “arbitrary,” and a panel of independent

peer-reviewers at the prestigious American Journal of Psychiatry had reiterated this warning.




                                                 67
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 72 of 149



       174.    Nevertheless, Defendants’ soothing statements were effective in tempering the

market’s reaction to the Barclays investor call. For instance, in a January 6, 2019 report, Piper

Jaffray analysts repeated Defendants’ misstatements that GeneSight “met the secondary endpoints

of response and remission” in GUIDED and credited Myriad’s misleading post-hoc analyses,

stating they “suggest[] a pronounced improvement when patients on incongruent drugs were

changed to congruent ones.”

               3.     On August 13, 2019, Myriad Shocked Investors by Finally Disclosing
                      the Discontinuation of GeneSight’s ADHD and Analgesic Panels and
                      FDA Scrutiny of the Psychotropic Panel

       175.    After the market closed on August 13, 2019, Myriad held its fourth quarter and

full-year 2019 earnings call (for the quarter ended June 30, 2019). After repeatedly assuring

investors about GeneSight’s efficacy for nearly three years, Myriad shocked the market by

disclosing on that call that by no later than May 2019, Myriad had withdrawn GeneSight’s ADHD

and analgesic panels. Myriad finally acknowledged that, contrary to Defendants’ repeated

statements during the Class Period, GeneSight’s ADHD and analgesic panels were not supported

by adequate evidence and, as a result, payors had refused to reimburse for administration of these

panels and even declined to offer coverage of GeneSight generally. Defendant Riggsbee stated:

       In May, we made the decision to discontinue our analgesic and ADHD products
       because . . . the level of clinical evidence did not meet the same high standard set
       by the GeneSight psychotropic test in the GUIDED study. In addition, a few payers
       expressed similar views, and we wanted to eliminate any potential hurdles to
       commercial payer coverage for GeneSight psychotropic.

       176.    Moreover, as discussed above, Myriad further disclosed that because the ADHD

and analgesic panels were substantial drivers of overall demand for GeneSight, discontinuation

of these panels had significantly impacted the Company’s GeneSight revenue, including by

reducing demand for GeneSight’s psychotropic panel. Specifically, Riggsbee stated that “there

was a collateral impact of the GeneSight psychotropic orders from ADHD and analgesic ordering


                                                68
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 73 of 149



physicians. The net effect was a 15% reduction in GeneSight revenue in June, which we expect

to continue into the first quarter . . . . [R]evenue in the first quarter will reset to a lower base

following the discontinuation of the analgesic and ADHD test.” Notably, Myriad stated that

discontinuation of the ADHD and analgesic panels would negatively impact volumes for United

Healthcare, tempering the positive news Defendants had selectively released just before their

massive insider sales two weeks earlier.

         177.   On that same August 13, 2019 earnings call, Myriad revealed that “[e]arlier in

2019,” but unbeknownst to investors, the FDA had privately told the Company that the evidence

it had submitted to the agency in support of GeneSight’s psychotropic panel, including the

GUIDED study, was not adequate, and requested that Myriad make changes to “the GeneSight

test offering.” Specifically, Riggsbee acknowledged, “earlier in 2019, we provided the FDA with

clinical evidence and other information to support our GeneSight psychotropic test. More

recently, the FDA requested changes to the GeneSight test offering, and we have been in ongoing

discussions with the FDA regarding its request.” The market was further surprised by this news

and understood that it seriously undermined Defendants’ statements touting GeneSight’s

“clinically proven” efficacy and the results of the supposedly FDA-guideline-compliant GUIDED

study.

         178.   Analysts were shocked and troubled by Myriad’s disclosures. Barclays analysts

issued an August 14, 2019 report downgrading Myriad to “Underweight,” highlighting that “the

company is in discussion with the FDA to make changes to the GeneSight test report, which we

think could compromise the test’s value proposition.” These analysts also reported that GeneSight

faced “headwinds related to the discontinuation of the GeneSight ADHD and Analgesic.”




                                                 69
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 74 of 149



       179.    Importantly, the Barclays analysts made clear that Defendants had not been honest

and transparent with investors. First, the analysts expressed their “surprise” that Defendants had

announced the positive UnitedHealth coverage decision two weeks earlier while withholding

highly material negative facts: “In the context of Myriad’s 8/1/2019 8-K disclosure around

UnitedHealth coverage of GeneSight, we are surprised the company did not also pre-announce

earnings given the materiality of the miss and FDA dialogue.” Second, in a subsequent report,

Barclays analysts also specifically highlighted Capone’s November 2018 statement that the FDA

was “well-aware that [GeneSight] has clear clinical evidence demonstrating improved patient

outcomes” and contrasted it with the Company’s August 2019 disclosures that, in truth, the FDA

did not credit Myriad’s supposedly “clear clinical evidence” and had asked the Company to make

significant changes to GeneSight.

       180.    Likewise, in an August 13, 2019 report, Leerink analysts wrote that Myriad had

hit investors with “a number of negative surprises.” These analysts stated, “This quarter brought

another surprise as MYGN reported that the FDA is further scrutinizing its pharmacogenomics

testing and requesting changes to the GeneSight test . . . . Further, MYGN made a decision in May

to discontinue its ADHD and analgesic offerings of GeneSight as they did not meet the stds

[standards] of GUIDED study. Net impact was 15% GeneSight revenue reduction in June,

expected to continue into F1Q20.” Cowen analysts similarly stated in an August 14, 2019 report

that GeneSight revenue missed estimates as a result of “the negative impact of withdrawing

analgesic/ADHD testing from the GeneSight menu,” which the analysts reported “is expected to

pressure near-term revenues.” Moreover, like the Barclays analysts, Cowen’s report also pointed

out that the Company’s disclosures “seemingly countered a lot of the momentum” Myriad had

coming off of the “highly anticipated UNH [UnitedHealthcare] coverage decision for GeneSight.”




                                                70
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 75 of 149



       181.    In an August 13, 2019 report, Deutsche Bank analysts lowered their price target

for Myriad by 22% “to reflect lower forecasted market penetration for MYGN’s GeneSight test.”

The analysts reported, “Due to a lack of high-quality clinical evidence, MYGN discontinued its

GeneSight ADHD and analgesic products in May. This resulted in a 15% reduction in GeneSight

revenue in June” and that “FDA requested changes to GeneSight test reporting.” Similarly, in an

August 14, 2019 report, Jeffries analysts stated that Myriad’s disclosures created “more

uncertainty around GeneSight (FDA scrutiny). We think this remains a show-me stock until

GeneSight visibility improves.”     In particular, these analysts highlighted that “MYGN

discontinued GeneSight’s analgesic and ADHD offerings in May, which led to a -15%

[GeneSight] rev [revenue] decline (expect to [continue] in 1Q20)” and FDA action that would

“require PGx [pharmacogenetic] tests to remove specific drug recommendations from test

reports.”

       182.    Finally, J.P. Morgan analysts reported on August 13, 2019 that “GeneSight

[revenue] declined 12% y/y, due to discontinuation of analgesic/ADHD products (on subpar

clinical evidence).” (emphasis in original). These analysts further stated that, given Myriad’s

disclosures, “key questions around GeneSight remain unaddressed, in light of recent FDA

interactions” and recent agency actions “that require the removal of specific drug

recommendations from PGx testing reports,” which the analysts believed “could significantly

limit the broader adoption of GeneSight among PCPs and community psychiatrists.” (emphasis

in original). The analysts further pointed out Capone’s and Riggsbee’s suspicious stock sales:

“[W]e also note the >$10 million in insider selling (under 10b-5) that occurred on 8/1.”

(emphasis in original).




                                              71
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 76 of 149



       183.    In response to Myriad’s August 13, 2019 disclosures, the Company’s stock

plummeted $19.05 per share, or 42.76%, to close at $25.50 per share on August 14, 2019 on the

second-highest trading volume of the year.

       184.    Yet again, however, Defendants continued to issue false and misleading soothing

statements to the market in order to assuage investor concern. For instance, Capone hyped

Myriad’s improper post-hoc analysis of the GUIDED data excluding patients entering the study

on “green medications,” falsely claiming it showed “statistically significant improvement” on all

endpoints.

       185.    And, again, analysts continued to credit Defendants’ misleading statements. For

instance, in an August 14, 2019 report, BTIG analysts stated, “Looking ahead, GeneSight remains

the crux of our Buy thesis, with MYGN barely having scratched the surface of the significant

[market] and at an inflection point of garnering meaningful private payer coverage expansion . . .

We believe with the unprecedented amount of clinical evidence generated for GeneSight,

GeneSight is well-positioned both competitively as well as from regulatory scrutiny, and could

drive high single digit total revenue growth for MYGN over the next 18-24 months.” Likewise,

Piper Jaffray analysts also continued to parrot Defendants’ false statements that GUIDED would

shield GeneSight from adverse FDA action: “We believe Myriad’s GUIDED data is superior than

competitors, which could enable them to retain their green/yellow/red drug guidance (and

potentially have a significant competitive advantage) . . . . GUIDED Data is the Shining Light.

GeneSight has significantly more supporting evidence than most PGx tests, and Myriad has

provided this information to the FDA.”




                                                72
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 77 of 149



               4.      On November 4, 2019, Myriad Disclosed That It Had Been
                       Overstating Its Hereditary Cancer Test Revenue

       186.    On its November 4, 2019 earnings call (reporting the Company’s first quarter 2020

earnings), Myriad further shocked investors by revealing that, in addition to the unraveling of

GeneSight’s once bright growth prospects, Myriad’s seemingly reliable hereditary cancer revenue

was now also facing financial adjustments.       Specifically, on its November 4 call, Myriad

acknowledged that it had been experiencing a significant increase in the number of denied and

partially unpaid claims for the Company’s critical hereditary cancer test as a result of the AMA’s

change in billing codes discussed above, and had overstated revenue attributable to the test during

the Class Period. Specifically, Capone reported a “significant[]” revenue miss, “largely related

to revenue adjustments associated with hereditary cancer testing . . . . The root cause of this

shortfall was driven by the deletion of the 81211 and 81213 codes beginning on January 1, 2019,”

which “had been included in [Myriad’s] payor contracts since 2012.” As discussed above, Capone

told investors that, rather than revise their payor contracts, Myriad’s contracted payors were

“notified” of the Company’s “intent to crosswalk the new code to the historical contract pricing.”

Moreover, Capone admitted that for non-contracted payors, Myriad simply “assum[ed] . . . that

these payors would cross-walk pricing to the Medicare clinical lab fee schedule for the new

codes,” and booked revenue “consistent with these assumptions.”

       187.    Capone further admitted that during the fourth fiscal quarter of 2019 (the three

months ended June 30, 2019), Myriad “noticed that payments were not always consistent with

our revenue accrual rate assumption. In fact, in some cases, claims were being denied entirely

despite the fact that these payers had reimbursed claims for many years.” As discussed above,

even at this point, Defendants still failed to disclose that payors were seeking lower pricing of,




                                                73
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 78 of 149



and even refusing to cover, Myriad’s key product, and the highly material uncertainties and

dubious assumptions underlying its revenue accrual.

       188.    Capone disclosed that Myriad had finally been forced to take an $11 million out-

of-period adjustment and, more importantly, lower its revenue accrual rate to be consistent with

its “actual cash collection rate,” reflecting payor pushback on Myriad’s unilateral selection of the

most expensive available billing code for its test by far. Capone stated, “We believe the prudent

approach at this point is to assume that we will not be able to correct these administrative issues

and our lowered revenue accrual rates are consistent with our actual cash collection rate.”

Myriad’s lowering of its revenue accrual rate had a significant impact on Myriad’s financials

going-forward, resulting in an 8% reduction in Company-wide revenue estimates.

       189.    Finally, Myriad further disclosed mounting GeneSight revenue losses caused by

the Company’s removal of the test’s ADHD and analgesic panels, amounting to a 25% loss in

GeneSight revenue versus the prior year. These disclosures further indicated to the market that

the evidence supporting GeneSight was far weaker than previously believed, since the payors and

clinicians in a position to evaluate those claims were declining to adopt or cover GeneSight.

       190.    Analysts were again surprised and dismayed by Defendants’ disclosures. Barclays

analysts issued a November 5, 2019 report, stating:

       Myriad’s FY1Q20 results were very weak, as new pricing pressure in the core
       hereditary cancer testing (HCT) franchise brings coding risks back to the
       forefront of the thesis . . . . The main focus was on an out-of-period adjustment
       to HCT [hereditary cancer test] accruals, which drove the majority of the miss.
       Specifically, Myriad called out an $11.2mm HCT adjustment related to revenues in
       FY2H19. Myriad’s legacy HCT codes of 81211+81213 were deleted by the AMA
       to start 2019, and Myriad has been impacted by pricing reductions as commercial
       payors have updated their contracts.

       191.    The Barclays analysts further wrote that “GeneSight revenues of $22.7mm missed

our $27.5mm forecast, which was attributed to weaker volumes from the discontinuation of the



                                                 74
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 79 of 149



ADHD and Analgesic products in June 2019 . . . . Looking forward, Myriad is lowering its revenue

forecast to account for lower contributions from both HCT [hereditary cancer testing] and

GeneSight.”

       192.    Likewise, on November 5, 2019, analysts from Jeffries reported Myriad’s

“surprise” announcement of new negative payor pricing pressure in connection with Myriad’s

hereditary cancer test, and discussed that the string of “negative surprises” called into question

management’s credibility:

       We expect MYGN to open down sharply (-30% after-hours) on the 1Q miss &
       slashed FY20 guidance, which mainly reflects the impact of lower cash collections
       for hereditary cancer tests from the ~20% of non-contracted payors (n=>1,000)
       related to CPT coding changes that took place on 1/1/19 . . . . With the latest
       negative surprise adding to a growing list of issues (including ongoing regulatory
       uncertainty for GeneSight, Prenatal ASP pressure), mgmt credibility is impaired &
       the pathway back to $2+ of EPS power is less clear.

       193.    In response to this news, Myriad’s stock declined sharply, falling more than 40%,

from $35.10 to $20.93 on November 4, 2019, on the year’s highest trading volume.

               5.     On February 6, 2020, Myriad Shocked the Market by Announcing
                      Defendant Capone’s Sudden Resignation and Continued Over-
                      Accrual of Revenue

       194.    On February 6, 2020, Myriad shocked investors by again announcing that

Defendant Capone – who had been with Myriad for 17 years – was suddenly and unexpectedly

leaving the Company. Specifically, on Myriad’s fiscal second quarter 2020 earnings call (for the

three months ended December 31, 2019), held after the market closed on February 6, Myriad told

investors that Capone and Myriad’s Board “mutually agreed” that Capone should resign from the

Company “effective immediately”. The Board’s decision followed the Company’s shocking

disclosures concerning the Company’s withdrawal of two of GeneSight’s key panels, the FDA’s

request that the Company make commercially devastating changes to the remainder of the test,

and Myriad’s over-accrual of hereditary cancer revenue. Myriad further disclosed that Riggsbee


                                                75
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 80 of 149



would be named interim-CEO while the Board searched for Capone’s replacement, making clear

that Capone’s departure was not part of an orderly succession plan.

       195.    Notably, analysts on the call questioned Myriad management’s credibility,

suggesting that Capone’s departure did not go far enough. A Cowen analyst asked Riggsbee,

“Does a change of CEO go far enough? I know this is pretty direct, Bryan. And I don’t mean to

be rude, but I think it’s fair to ask why investors should trust the broader management team

and really largely the same Board of Directors that has been at the helm for the past decade?”

       196.    In addition, Myriad disclosed that contrary to its bullish statements touting the

UnitedHealth coverage decision as a watershed moment for GeneSight, Myriad was experiencing

serious challenges obtaining reimbursement from the payor for administering the test and, as a

result, there was almost no contribution to GeneSight sales from the coverage decision.

Specifically, Myriad disclosed that it had a significant revenue shortfall, “well below our financial

guidance for the quarter” due to “lower-than-anticipated GeneSight cash collections from

UnitedHealthcare.” Specifically, Myriad stated that UnitedHealth was denying and “short-

paying” (i.e., paying out at a smaller portion of billed charges, passing the balance to the patient)

a highly significant number of claims. Myriad lowered its guidance for the remainder of fiscal

2020 from $810 million to $735 million, approximately 9%, to account for GeneSight’s poor

revenue contribution.

       197.    The market was shocked by Capone’s sudden departure and understood that it

signaled that the cornerstone of Myriad’s growth strategy – GeneSight – was in even greater

jeopardy than previously disclosed. Indeed, particularly given the Company’s other disclosures,

investors understood that the evidence for GeneSight was so weak that even UnitedHealth was

now providing virtually no meaningful coverage for the test. For instance, in a February 7, 2020




                                                 76
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 81 of 149



report, Barclays analysts stated, “The biggest update was that CEO Mark Capone has resigned

effective immediately, with CFO Bryan Riggsbee named interim CEO.” These analysts further

stated, “On the payor front, Myriad lowered expectations for the new UnitedHealth contract which

covers GeneSight. Specifically, the company disclosed that a new prior authorization policy with

UnitedHealth means there was almost no contribution to GeneSight sales from the coverage

decision which started on 10/1/2019.” Likewise, Jefferies analysts issued a February 7, 2020

report highlighting the “abrupt CEO departure . . . . Concurrent with the 2Q print, MYGN

announced the abrupt resignation of CEO Mark Capone, who leaves the company after a 17-year

tenure and 5 years as CEO.” The analysts noted that Capone “oversaw much of MYGN’s

diversification push to shift the business away from hereditary cancer,” including the acquisition

and development of GeneSight, which had not “come close to hitting [its] deal models.”

Similarly, on February 6, 2020, J.P. Morgan analysts reported the “sudden departure of CEO Mark

Capone,” and that “GeneSight declined ~6% y/y, as a higher number of samples were declined

through the UNH [UnitedHealth] pre-authorization process than the ~30% originally anticipated,

coupled with a higher proportion of patient pay, driving a decrease in ASPs.”

       198.    In response to this news, Myriad’s stock declined more than 28%, from $29.29 at

the close of market on February 6, 2020 to close at $21.02 on February 7, on high trading volume.

V.     ADDITIONAL ALLEGATIONS THAT DEFENDANTS KNOWINGLY OR
       RECKLESSLY MISLED INVESTORS REGARDING MYRIAD’S KEY
       PRODUCTS AND FINANCIAL RESULTS

       199.    Numerous allegations set forth above collectively give rise to the strong inference

that Defendants knowingly or at least recklessly misled investors about GeneSight’s efficacy, the

quality and character of the evidence supporting Myriad’s claims about GeneSight’s efficacy, and

the Company’s revenue, including revenue attributable to its hereditary cancer test. These

allegations include the following:


                                                77
     Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 82 of 149



        200.    First, that Defendants’ statements touting the GUIDED results as “positive” and

as strong evidence of GeneSight’s efficacy, including their statements characterizing the results

of the Company’s secondary and post-hoc analyses as “clinically meaningful and statistically

significant,” were directly contradicted by Myriad’s own prespecified trial protocol and the FDA

guidance to which the Company repeatedly stated it adhered, gives rise to a strong inference of

scienter. As discussed above, the GUIDED clinical trial protocol specified that “[t]o account for

multiple testing,” Myriad was required to use “the Sidak correction” to adjust the threshold for

statistical significance for each of its secondary endpoints. When these results are analyzed in

accordance with Myriad’s own prespecified rules for the GUIDED trial, there is no statistically

significant difference favoring GeneSight on any of the endpoints Defendants vigorously and

repeatedly touted during the Class Period. Indeed, FE 1, a Myriad scientist in the Medical Affairs

department, confirmed that the GUIDED protocol codified the requirement that the p-values for

the results on the study’s non-primary endpoints be adjusted for multiplicity and that, if the

adjustment were made as required, none of the results were actually statistically significant, as

Myriad scientists discussed and agreed during the Class Period. Notably, the GUIDED protocol

specifically lists Defendant Dechairo as the “Sponsor Clinical Monitor” for the trial, making clear

that he was aware of, or, at a minimum, recklessly disregarded, the protocol’s requirements.

Moreover, Defendants repeatedly claimed, including in direct response to analyst questions, that

GUIDED was conducted and reported in accordance with FDA guidance. That agency guidance,

however, makes clear that “[p]ositive results on the secondary endpoints can be interpreted only

if there is first a demonstration of a treatment effect on the primary endpoint family.” (emphasis

in original).




                                                78
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 83 of 149



       201.    Second, as discussed above, in late summer 2018, Defendants were privately

warned by a panel of independent peer-reviewers at the highly prestigious American Journal of

Psychiatry that their statements asserting that GUIDED provided strong evidence of GeneSight’s

efficacy were unsupported. As FE 1 explained, in late summer 2018, the AJP privately informed

Myriad that the journal could not, and would not, publish the Company’s claims that GUIDED

had provided evidence of GeneSight’s efficacy. FE 1 reported that, among other things, the AJP’s

peer reviewers pointed out that GeneSight had failed to achieve the study’s primary endpoint, and

that Myriad’s heavy reliance on the supposedly “statistically significant” results on two of the

study’s many secondary endpoints was misplaced, since those results had not been adjusted for

multiplicity, and, once adjusted, were, in truth, not statistically significant at all. FE 1 further

stated that Myriad submitted a private response to AJP’s peer reviewers, citing the Company’s

post-hoc analyses discussed above, but, later in the summer of 2018, the AJP once again explained

to Myriad that its claims lacked scientific validity and rejected the Company’s GUIDED

manuscript a second time.       Defendants not only failed to disclose these warnings, they

affirmatively lied to investors about the reasons the AJP had rejected Myriad’s GUIDED

manuscript, concealing the experts’ criticisms from the marketplace, even though Defendants

knew investors were keenly focused on the formal publication of the GUIDED results as key to

payor adoption. These warnings from prominent and independent experts, and Defendants

fraudulent efforts to conceal them, further bolster the inference of scienter.

       202.    Third, Defendants knew, or recklessly disregarded, that the data available to the

Company failed to provide sound, clinically meaningful evidence that GeneSight’s ADHD and

analgesic panels were effective in predicting patient drug response because this issue was

discussed directly and repeatedly with senior Myriad executives, including Defendant Dechairo




                                                 79
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 84 of 149



and was widely reported and discussed inside the Company, even before the start of the Class

Period. As discussed above, both FE 2 and FE 1 stated that the overwhelming consensus in

Myriad’s Medical Affairs department was that the data did not support inclusion of the ADHD

and analgesic panels in the GeneSight offering. FE 1 referred to Myriad’s claims of efficacy as

“unsubstantiated” and “conjecture.” Indeed, FE 2 reported that even the senior Myriad scientist

who ran the group responsible for analyzing GeneSight data agreed that scientific support for the

ADHD and analgesic panels was “weak.” FE 2 reported that he, along with colleagues in

Myriad’s Medical Affairs and other Company employees, raised the lack of evidentiary support

for the ADHD and analgesic panels directly with Defendant Dechairo on numerous occasions

prior to the start of the Class Period, including at routine Company offsite meetings. Indeed, FE

2 reported that Dechairo stated that the Company would not perform analyses to obtain greater

clarity on the efficacy of GeneSight’s panels, including ADHD and analgesic, because the risk of

a negative result would harm Myriad’s ability to continue to market GeneSight. FE 1 likewise

state that at a Company off-site meeting in July 2018, FE 1 and other Medical Affairs personnel

expressed concerns to Myriad Neuroscience President Mark Verratti that the Company needed to

validate the effectiveness of the ADHD and analgesic panels before marketing the panels to

doctors and patients, and that Verratti responded by acknowledging that Myriad had not validated

the panels, but, like Dechairo, stated that Myriad was not inclined to perform necessary testing.

Accordingly, that Myriad’s senior executives, including Dechairo, were not only warned by

Myriad scientists that two of GeneSight’s key panels lacked adequate empirical support, but

refused to perform the analysis necessary to validate those panels, strongly supports an inference

of scienter.




                                                80
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 85 of 149



       203.    Fourth, Myriad has admitted that throughout 2019, the Company overstated

revenue attributable to its hereditary cancer test – the Company’s largest and most significant

revenue stream by far – by failing to account for known material declines in payor reimbursement.

As discussed above, effective January 2019, the AMA eliminated the two “stacked” treatment

codes referenced in many of Myriad’s contracts with payors as the billing codes to be used to

reimburse for the Company’s hereditary cancer test. The Company sought to replace these

obsolete “stacked” codes with the lucrative 81162 billing code, which billed at $2,200 per test,

notwithstanding the proliferation of several far less expensive treatment codes for hereditary

cancer testing, some billing at half the price. As a result of this negative pricing environment,

Myriad faced significant investor pressure to demonstrate that its hereditary cancer test revenue

remained strong and pricing remained favorable.

       204.    On Myriad’s November 4, 2019 earnings call, Defendants admitted that despite

knowing that CMS and the American Medical Association had issued far less expensive billing

codes for hereditary cancer screening, Myriad accrued revenue reflecting that all of its payors

would agree to pay for its test using the older, more lucrative 81162 code – the most expensive

treatment code by far for hereditary cancer screening. Defendants further admitted that the

Company did nothing to verify this assumption with thousands of payors. As also discussed

above, Defendants’ reporting of revenue without adequately accounting for, or even disclosing,

these serious uncertainties violated GAAP, and Myriad was forced to correct their prior period

financial reporting. At a minimum, it was severely reckless for Defendants to accrue revenue on

the basis of unwarranted and unverified assumptions, without accounting for, or even disclosing,

the serious uncertainties affecting that revenue, as required by GAAP.




                                               81
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 86 of 149



        205.    Myriad further admitted on its November 4, 2019 earnings call that by no later

than the fourth fiscal quarter of 2019 (the three months ended June 30, 2019), the Company

observed a significant increase in the number of denied claims and “short” payments for its

hereditary cancer testing, yet still failed to adjust its revenue accrual or report this negative trend,

as, again, GAAP required. As Capone acknowledged, Myriad knew that payor reimbursement

was not “consistent with our revenue accrual rate assumption.” Again, Myriad’s revenue

reporting violated GAAP and the Company was forced to correct its prior period financial results.

Accordingly, by their own admission, Defendants knew, but failed to disclose, material negative

information concerning the Company’s hereditary cancer test revenues.

        206.    Notably, Myriad’s overstatement of revenue worked out remarkably well for the

Company. As discussed above, but for the Company’s overstatement of at least $7 million in

hereditary cancer revenue in the third fiscal quarter of 2019 (the three months ended March 31,

2019), the Company would have reported an earnings loss for the quarter. The Company’s

misleading revenue accrual, however, allowed the Company to instead report a $7 million gain.

        207.    Heightening the inference of Capone and Riggsbee’s scienter, both Defendants

signed certifications in connection with the Company’s SEC filings in late 2018 and early 2019

acknowledging a prior material weakness in Myriad’s internal accounting controls over revenue

accrual – the same process through which Myriad later overstated its hereditary cancer revenue.

In connection with these signed certifications, Capone and Riggsbee specifically assured investors

that both had personally ensured that Myriad’s process for accruing revenue would “fully and

timely take into account” changes in payor behavior at the very time Myriad was overstating its

hereditary cancer revenue in violation of GAAP.




                                                   82
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 87 of 149



       208.    Fifth, that Defendant Capone and Defendant Riggsbee dumped millions of dollars’

worth of Myriad stock just before highly adverse news about GeneSight emerged further supports

an inference of scienter. During the Class Period, as negative facts about GeneSight and the

Company’s hereditary cancer test revenue accumulated, Capone sold approximately 23% of his

holdings, reaping total proceeds of nearly $13 million. Capone’s trading during the Class Period

was highly unusual, departing from his historical trading patterns: during the eighteen months

preceding the start of the eighteen-month Class Period (the “Control Period”), Capone did not sell

a single share of Myriad stock. Additionally, Capone made no open market purchases of Myriad

stock during the Class Period.

       209.    Likewise, Riggsbee sold approximately 10% of his holdings in Myriad stock

during the Class Period, reaping $1,037,500 in proceeds, in a single highly suspicious transaction

on August 1, 2019 discussed below. Like Capone, Riggsbee did not sell a single share of Myriad

stock during the Control Period. Additionally, Riggsbee made no open market purchases of

Myriad stock during the Class Period.

       210.    Importantly, as discussed above, Capone sold 31% of his holdings (nearly half of

all his intra-Class Period sales) and Riggsbee sold 10% of his holdings (all of his intra-Class

Period sales) in a single pre-planned transaction on August 1, 2019, reaping more than $6 million

and $1 million in proceeds, respectively. Capone and Riggsbee made this sale just a single day

after Myriad’s stock had skyrocketed by 55% on the Company’s announcement that United Health

had decided to cover GeneSight, and just two weeks before Myriad stock plummeted by 42% as

the Company finally disclosed highly adverse news about GeneSight – that Myriad had been

forced to drop the test’s ADHD and analgesic panels due to inadequate evidence of efficacy and

that the FDA was scrutinizing GeneSight’s psychotropic panel and had requested changes to the




                                                83
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 88 of 149



test, facts both Capone and Riggsbee knew at the time of their August 1, 2019 sales. That Myriad

conveniently rushed to broadcast highly positive news about GeneSight to the market just before

Capone’s and Riggsbee’s pre-planned August 1, 2019 sales, while conveniently delaying

disclosure of highly negative news about GeneSight that had long been in the Company’s

possession until after those pre-planned sales benefitted Capone and Riggsbee enormously. Had

Capone’s and Riggsbee’s sales been executed after the Company’s disclosure of negative

GeneSight news just two weeks later, their proceeds would have been slashed almost in half.

       211.    Sixth, that Defendants’ misstatements concerned Myriad’s two most material

products and the GUIDED trial results – the single most important corporate event during the

Class Period – further supports an inference of scienter, particularly as Myriad was a small

company with little else to distract management or divide its attention. As alleged above,

Defendants discussed GeneSight, a core product, on every investor call and during every

conference attended during the Class Period, and hailed the test as a turning point for Myriad’s

business and the key to its future growth. For instance, Defendants stated that GeneSight was

“one of [Myriad’s] most important products,” and would be “transformative to [the Company’s]

growth trajectory.” Indeed, as discussed above, Defendants told investors that if GeneSight were

fully reimbursed, Myriad would essentially double its 2017 Company-wide revenue. And, as

Defendants repeatedly stated, the GUIDED trial was the most important step for Myriad in

achieving expanded payor reimbursement and physician adoption. As Capone told investors,

GUIDED was “the most important milestone for reimbursement . . . for GeneSight,” and its “data

will be instrumental in driving expanded coverage” for the test.

       212.    Likewise, as discussed above, GeneSight’s hereditary cancer test was Myriad’s

largest revenue stream by far during the Class Period, single-handedly providing more than half




                                                84
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 89 of 149



the entire Company’s revenue. As such, Myriad’s ability to maintain this important revenue

stream was the focus of enormous investor attention. Indeed, as discussed above, analysts

repeatedly raised questions specifically about Myriad’s billing, coding, and reimbursement

assumptions with respect to the Company’s hereditary cancer testing. Moreover, as also discussed

above, Capone and Riggsbee signed Certifications assuring investors that they were deeply

focused on Myriad’s revenue accrual process at the very time Myriad was overstating its

hereditary cancer test revenue. Specifically, following the discovery of a material weakness in

the Company’s financial controls, both Capone and Riggsbee certified that they personally

ensured that Myriad’s process for accruing revenue would “fully and timely take into account”

changes in payor behavior.

       213.   Analysts and investors agreed that GeneSight’s growth, particularly vis a vis the

GUIDED trial, and the stabilization of Myriad’s hereditary cancer offering were the two single

most important issues facing Myriad during the Class Period and the keys to the Company’s

profitability. As Morgan Stanley analysts stated in a February 7, 2018 report, “The narrative

around MYGN includes optimism around the GeneSight reimbursement outlook . . . and price

stabilization in hereditary cancer/myRisk that could support strong double-digit EPS growth

beyond FY18.”

       214.   Accordingly, that Defendants’ misstatements concerned these critically important

subjects, at a time when they were the focus of immense investor attention and concern, supports

an inference of severe recklessness at a minimum.

       215.   Seventh, that the lack of adequate empirical and clinical support for GeneSight’s

efficacy was widely discussed and well-known within Myriad, and was the subject of broad

consensus among the Company’s scientific personnel further supports an inference that these




                                               85
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 90 of 149



adverse facts, which severely undermined Defendants’ statements, could not have escaped

management’s notice. As discussed above, both FE 2 and FE 1 reported that the overwhelming

consensus among Myriad scientists that there was not adequate empirical support for the efficacy

of GeneSight’s ADHD and analgesic panels, and that this issue was widely discussed internally

and raised repeatedly with Myriad executives. Indeed, FE 2 could not think of anyone he spoke

to about this that did not voice skepticism, including the senior Myriad scientist who ran the group

responsible for analyzing GeneSight data. Likewise, FE 1 reported that Myriad’s Medical Affairs

scientists overwhelmingly agreed that the Company’s attempt to hold up the results of post-hoc

analyses and just two of the GUIDED study’s numerous secondary endpoints as clinical evidence

that the psychotropic panel was effective, notwithstanding the failure of the primary endpoint,

was a “sham” and a “fishing expedition.” In addition, FE 1 reported that Myriad received

alarming feedback from clinicians that GeneSight was not effective and that, in a significant

number of cases, following its recommendations had led to harmful clinical outcomes.

          216.   Eighth, that the subjects of Defendants’ misstatements were also the focus of

intense regulatory scrutiny and concern during the Class Period further supports an inference that

the true facts concerning these subjects could not reasonably have escaped Myriad management’s

notice.    As alleged above, in October of 2018, the FDA issued a Safety Communication

“warn[ing]” doctors and patients against “unapproved claims” by makers of pharmacogenetic

tests, like GeneSight, that their product could be used to “predict patient response to specific

medications.” Following this Safety Communication, Myriad engaged in discussions with the

FDA about the Company’s marketing of GeneSight, specifically about removing GeneSight’s

ADHD and analgesic panels (which the Company did) and Myriad’s claims about the GUIDED

study. Given that the FDA’s views on these issues would have had an outsized impact on the




                                                 86
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 91 of 149



Company’s business and profitability, Myriad management could not reasonably have been

unaware of the substance of these critical discussions.

       217.    Ninth, the timing and circumstances surrounding the sudden and unexpected

departure of Defendant Capone from Myriad and demotion of Defendant Dechairo further bolster

the inference of their scienter. As discussed above, on February 6, 2020, Myriad announced that

Capone and Myriad’s Board “mutually agreed” that Capone – a 17-year veteran of Myriad,

including 5 years as CEO – should resign “effective immediately,” following the Company’s

shocking disclosures concerning the Company’s withdrawal of two of GeneSight’s key panels,

the FDA’s request that the Company make commercially devastating changes to the remainder of

the test, and Myriad’s over-accrual of hereditary cancer revenue. Moreover, Capone’s departure

followed his highly suspicious sale of Myriad stock on August 1, 2019, just after the Company

pre-announced UnitedHealth coverage of GeneSight and just before it disclosed highly negative

facts about GeneSight on August 14. There was no indication that Capone’s departure was part

of an orderly succession plan. To the contrary, even when the Company announced Capone’s

departure, it was still scrambling to find a replacement.      Analysts characterized Capone’s

departure as “a surprise,” “sudden,” and “abrupt.”

       218.    Similarly, as of February 10, 2020, Defendant Dechairo, whom Barclays analysts

referred to as “the lead architect of Myriad’s ‘GeneSight Dossier’ of clinical evidence,” had been

demoted from his position as Executive Officer of Myriad. Like Capone, Dechairo’s demotion

followed closely on the heels of Myriad’s shocking disclosures about GeneSight’s efficacy.

       219.    Notably, Capone’s departure and Dechairo’s demotion were preceded by several

other suspiciously-timed high-profile departures. For instance, Myriad’s Chief Medical Officer,

Johnathan Lancaster, suddenly left Myriad in October 2019 after 7 years with the Company,




                                                87
      Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 92 of 149



shortly after Myriad announced the withdrawal of GeneSight’s ADHD and analgesic panels due

to lack of supporting evidence and just prior to its announcement of further revenue losses driven

by that withdrawal. Additionally, Myriad’s long-time General Counsel, Richard Marsh, retired

from the Company in July 2019, while the FDA was expressing serious concerns about GeneSight

and pressing the Company to make commercially devastating changes to the test.

VI.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        220.   During the Class Period, Defendants made a series of materially false and

misleading statements to investors that fell into four categories: (A.) claims about the purported

scientific support for Myriad’s claims about the efficacy of its GeneSight ADHD and analgesic

panel offerings; (B.) unsupported claims that the GeneSight psychotropic test was clinically

proven, including by the findings of the GUIDED study, and related claims about the publication

of the GUIDED study; (C.) statements describing Myriad’s interactions with the FDA and the

FDA’s view of, and investigation into, the GeneSight test; and (D.) statements of Myriad’s

hereditary cancer test revenues.

        A.     Defendants’ False and Misleading Statements and Omissions About the
               Efficacy of the GeneSight ADHD and Analgesic Panels

        221.   On August 9, 2017, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended June 30,

2017 (the “2017 10-K”), which was signed by Defendants Capone and Riggsbee. The 2017 10-K

falsely claimed that GeneSight, including its ADHD and chronic pain (analgesic) panels, “meets a

significant unmet clinical need,” and was “clinically proven to enhance medication selection”:

        In the neuroscience market, our GeneSight test meets a significant unmet clinical
        need and is the leading product for psychotropic drug selection. It is used by
        healthcare providers to help patients who are affected by neuropsychiatric
        conditions including depression, anxiety, ADHD, bipolar disorder, schizophrenia,
        post-traumatic stress disorder (PTSD) and other behavioral health conditions, as


                                                88
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 93 of 149



       well as chronic pain. The test is clinically proven to enhance medication selection,
       helping healthcare providers get their patients on the right medication faster.

       222.   A year later, on August 24, 2018, Myriad filed its Annual Report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the quarter and year

ended June 30, 2018 (the “2018 10-K”), which was signed by Defendants Capone and Riggsbee.

The 2018 10-K included the same language as set forth above from the 2017 10-K.

       223.   The above-quoted statements in the 2017 and 2018 10-Ks were materially false and

misleading when made. Rather than GeneSight “meet[ing] a significant unmet clinical need” or

being “clinically proven to enhance medication selection” in patients with “ADHD” or “chronic

pain,” Myriad lacked clinical evidence to support GeneSight’s ability to meet a clinical need, or

enhance medication selection, in patients with ADHD or chronic pain. Specifically, by the time

that Myriad filed the 2017 and 2018 10-Ks, it was the internal consensus at Myriad that there was

no clinical support for the efficacy of GeneSight’s ADHD and chronic pain panels.

       224.   In addition, on Myriad’s GeneSight website, throughout the Class Period,

Defendants advertised the GeneSight ADHD and analgesic panels as part of the “clinically proven”

GeneSight product offering. Specifically:

             As of August 23, 2017 and May 15, 2019, for the ADHD panel, the GeneSight
              website claimed that “If you or your child have Attention-Deficit / Hyperactivity
              Disorder, this genetic test can help quickly and accurately determine which drugs
              will work best with your (or your child’s) genes”;

             As of August 23, 2017 and February 22, 2019, for the chronic pain panel, the
              GeneSight website claimed that “For those experiencing acute or chronic pain, this
              genetic test analyzes how your genes affect your body’s response to FDA-approved
              opioids, NSAIDs and muscle relaxants to accurately determine which medications
              are optimal”;

             As of July 26, 2018 and February 22, 2019, the GeneSight website claimed that
              “[GeneSight] can help quickly and accurately determine which ADHD medications
              will work best with your (or your child’s) genes”;

             As of July 26, 2018, the GeneSight website claimed that “[t]he GeneSight ADHD


                                               89
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 94 of 149



              genetic test can reduce [the anxiety of taking ADHD drugs] by helping doctors to
              identify and avoid ADHD medications more likely to cause side effects based on
              your genetics”;

             As of July 26, 2018, the GeneSight website claimed that “The GeneSight Analgesic
              genetic test analyzes how your genes affect your body’s response to FDA-approved
              opioids, NSAIDs and muscle relaxants commonly prescribed to treat acute or
              chronic pain, opioid dependency and osteoarthritis (OA)” and “Results can help
              your healthcare provider select the medications that best complement your genes
              and help you feel well again”;

             As of May 15, 2019, the GeneSight website claimed that “this genetic test analyzes
              how your genes affect your body’s response to FDA-approved opioids, NSAIDs
              and muscle relaxants to accurately determine which medications are optimal”; and

             As of February 22, 2019, the GeneSight website claimed that patients were “2x
              more likely to respond to selected meds after taking the GeneSight test.”

       225.   The above-quoted statements from the GeneSight website were materially false and

misleading when made because Myriad lacked clinical evidence to support GeneSight’s ability to

“quickly and accurately determine” which ADHD drugs will work best with a patient’s genes;

“accurately determine which [pain] medications are optimal” for a given patient; “help[] doctors

to identify and avoid ADHD medications more likely to cause side effects based on [a patient’s]

genetics”; “analyz[e] how your genes affect your body’s response to [medications] prescribed to

treat acute or chronic pain”; or “help your healthcare provider select the medications that best

complement your genes and help you feel well again.” In truth, as Defendants were well-aware,

there was no meaningful evidence supporting GeneSight’s claimed ability to predict patient

response to particular ADHD or pain relief drugs. Indeed, as the Former Employees explained,

the overwhelming consensus in Myriad’s Medical Affairs department was that the data did not

support inclusion of the ADHD and analgesic panels in the GeneSight offering, and that Myriad’s

claims to the contrary were “unsubstantiated” and “conjecture.”

       226.   On August 1, 2019, Myriad filed a Form 8-K announcing that “UnitedHealthcare

has issued a positive coverage decision for pharmacogenetic testing for multi-gene panels


                                              90
        Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 95 of 149



including the company’s GeneSight Psychotropic test. The coverage is for patients that have a

diagnosis of major depressive disorder or anxiety and have failed at least one prior medication to

treat their condition.”

          227.   The foregoing statement on Myriad’s August 1, 2019 Form 8-K was materially

false and misleading when made. It was misleading for Defendants to tout GeneSight and its

commercial prospects, while failing to disclose that (1) Myriad had removed the ADHD and

analgesic GeneSight panels; and (2) the FDA had privately expressed serious concern to Myriad

about GeneSight and had requested the Company make commercially devastating changes to the

test.

          B.     Defendants’ False and Misleading Statements and Omissions Concerning the
                 Purportedly Positive Results of Myriad’s GeneSight GUIDED study

                 1.       First Quarter 2018

          228.   In a November 2, 2017 press release, Myriad purported to announce the “positive

results” from the GUIDED study, stating:

          The study was designed to evaluate three key endpoints relative to HAMD-17
          scores: remission (HAMD-17 score ≤7), response (HAMD-17 reduction >50%),
          and symptom reduction. Patients receiving the GeneSight test achieved a clinically
          meaningful and statistically significant improvement in both remission rates
          (p<0.01) and response rates (p=0.01) at eight weeks compared to the treatment-as-
          usual group. In addition, patients who received the GeneSight test had a greater
          reduction in HAMD-17 scores after eight weeks, compared to the treatment-as-
          usual group, with the difference approaching statistical significance
          (p=0.1). Lastly, the improvement in remission, response, and symptoms continued
          throughout the 24-week study period, demonstrating the durability of the benefit
          through that period.

          229.   Myriad’s press release was materially false and misleading. First, contrary to

Defendants’ claims, GUIDED was not “designed to evaluate three key endpoints.” Rather,

GUIDED had a single primary endpoint, symptom reduction, which GeneSight failed to achieve.

Far from being “key endpoints,” Defendants’ cherry-picked “response” and “remission” results



                                                 91
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 96 of 149



were only two of the study’s 65 secondary endpoints. Second, contrary to Defendants’ statements

that GeneSight patients in the study achieved “clinically meaningful and statistically significant

improvement” in response and remission, FDA guidance and standard clinical trial practice make

clear that these secondary endpoints could not even be analyzed, as there was no “demonstration

of a treatment effect on the primary endpoint family.” Thus, in reality, the “response” and

“remission” results that Defendants enthusiastically touted provided no empirically sound support

for GeneSight’s efficacy. Third, Defendants’ claim that GeneSight patients in the GUIDED trial

achieved “statistically significant improvement” in response and remission was additionally false

and misleading because, in truth, when these results are analyzed in accordance with Myriad’s

own prespecified rules for the GUIDED trial, there is no statistically significant difference in

response and remission rates between GeneSight and “treatment as usual” patients.

       230.    Myriad’s November 2, 2017 press release further quoted John Greden, the study’s

paid author, as stating, “From a clinician’s perspective, better but not well is not good enough and

significant improvements in response and remission are always the most-desired endpoints.”

Likewise, Executive Vice President of Clinical Development Bryan Dechairo stated in the press

release, “Improving remission and response rates are key treatment goals of clinicians because

they directly improve patients’ lives and reduce healthcare costs. These endpoints also align with

payer goals, and we look forward to having those discussions in the coming months.”

       231.    These statements by Myriad and Dechairo were materially false and misleading

when made. First, FDA guidance and standard clinical trial practice make clear that GUIDED’s

response and remissions endpoints could not even be analyzed because there was no

“demonstration of a treatment effect on the primary endpoint family.” Thus, in reality, the

“response” and “remission” results that Defendants enthusiastically touted provided no




                                                 92
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 97 of 149



empirically sound support for GeneSight’s efficacy. Second, when the response and remission

results Myriad touted are analyzed in accordance with the Company’s own prespecified rules for

the GUIDED trial, there is no statistically significant difference in response and remission rates

between GeneSight and treatment as usual patients. Third, as Myriad scientists internally

recognized, response and remission lacked the clinical value Defendants misleadingly ascribed to

them.

        232.   On November 7, 2017, on Myriad’s Q1 2018 earnings call, Defendant Capone

discussed the purportedly positive results of the highly-anticipated GUIDED study:

        The primary goal was to assess the HAM-D17 scores at 4 and 8 weeks compared
        to baseline and to calculate 3 endpoints: percent of patients in remission; percent
        of patients that are responders; and the percent symptom reduction . . . . We believe
        the data from this study clearly demonstrates the clinical utility of the GeneSight
        test. We saw an improvement in depressive symptoms for the entire cohort, which
        was approaching statistical significance. More importantly, in the 2 most critical
        endpoints for physicians and payers, response and remission, we achieved a high
        degree of statistical significance. Lastly, the improvement in remission, response
        and symptoms continued throughout the 24-week study period, demonstrating the
        durability of the benefit through that period.

                                               ***

        GeneSight achieved statistical significance for the 2 gold standard clinical
        outcomes of response and remission in the 1,200-patient prospective randomized
        controlled trial. This is a landmark event in our company’s history, and we believe
        will pave the way for broader GeneSight adoption and payer coverage.

                                               ***

        For GeneSight to achieve clinically meaningful and statistically significant
        improvements in the remission and response endpoints certainly exceeded our
        expectations.

                                               ***

        In summary, with GeneSight now having amassed an extensive dossier for
        treatment-resistant depressed patients, and having demonstrated success in [the
        GUIDED] prospective clinical study, we continue to believe this product can
        materially transform our financial performance in the future.



                                                 93
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 98 of 149




                                               ***

       After the 12-week endpoint, the 8-week end point was the primary endpoint for
       the evaluation of those 3 remission, response and symptom reduction.

                                                 ***
       The reason that the clinical trial milestone was tied to symptoms is that in historical
       antidepressant studies, symptom reduction as a continuous variable is generally the
       easiest end point to hit. That was certainly the perception in this case, and so we
       agree that we would accept that as the singular milestone payment for this particular
       agreement was that -- on that symptom reduction . . . But we accepted that as the
       sole endpoint because in a traditional antidepressant study, it is the easiest endpoint
       to meet. I think what is important to note is it was not the endpoint because it was
       the most important. It was really because as we negotiated a deal, it was perceived
       as the easiest, and I think that’s an important distinction.

       233.    The foregoing statements by Capone from Myriad’s November 7, 2017 investor

call were materially false and misleading when made because: (i) neither response nor remission

was the “primary goal,” “primary endpoint,” or “gold standard clinical outcomes” of the GUIDED

study but Defendants misled investors by touting these two cherry-picked secondary endpoints

out of 65 as if they were primary, when, in truth, they were empirically unanalyzable; (ii) far from

“clearly demonstrate[ing] the clinical utility of the GeneSight test” or GeneSight’s “success,” and

far from GeneSight achieving “clinically meaningful and statistically significant improvements”

in response and remission, FDA guidance and standard clinical trial practice make clear that

GUIDED’s response and remission endpoints could not even be analyzed, as there was no

“demonstration of a treatment effect on the primary endpoint family”; (iv) the GUIDED study did

not achieve statistical significance, and was not “clinically meaningful” on the secondary

endpoints of response and remission, and Myriad failed to report the results of a multiplicity

adjustment (in violation of Myriad’s own pre-specified GUIDED study protocol), which would

have demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance; and (v) contrary to Defendants’ statements attempting to downplay the clinical



                                                 94
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 99 of 149



significance of GUIDED’s primary endpoint (and GeneSight’s failure to achieve it), neither

response nor remission has ever been set as the prespecified primary endpoint of a depression trial

and, as Myriad scientists internally recognized, lacked the clinical value Defendants misleadingly

ascribed to them.

       234.    On November 16, 2017, Myriad attended the Jefferies Healthcare Conference and,

in a slide presentation to investors, reiterated the “top-line” results from the GUIDED study. In

the presentation, Myriad touted GeneSight’s supposedly “highly statistically significant”

remission results, and stated the endpoint was “very important” to clinicians and payors.

Similarly, Myriad described the response endpoint as “difficult to achieve,” yet the GUIDED

study result was “highly statistically significant” with a p-value of 0.01, and again, “very

important” to clinicians and payors. In fact, the same slide stated that the GUIDED study resulted

in “[s]tatistically significant improvement in gold-standard outcomes of response and remission

at eight weeks. The relevant chart from the presentation is included below:




       235.    The foregoing statements by Myriad in the November 16, 2017 Company

presentation were materially false and misleading when made because: (i) Defendants misled

investors by touting these two cherry-picked secondary endpoints out of 65 as if they were

primary, when, in truth, they were empirically unanalyzable; (ii) contrary to Defendants’

statements attempting to downplay the clinical significance of GUIDED’s primary endpoint (and




                                                95
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 100 of 149



GeneSight’s failure to achieve it), and as Myriad scientists internally recognized, neither response

nor remission has ever been set as the prespecified primary endpoint of a depression trial and

lacked the clinical value Defendants misleadingly ascribed to them; (iii) far from achieving

“highly statistically significant” improvements in response and remission, FDA guidance and

standard clinical trial practice make clear that these endpoints could not even be analyzed, as there

was no “demonstration of a treatment effect on the primary endpoint family”; and (iv) the

GUIDED study did not achieve “highly statistically significant” improvements on the secondary

endpoints of response and remission, and Myriad failed to report the results of a multiplicity

adjustment (in violation of Myriad’s own pre-specified GUIDED study protocol), which would

have demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance.

       236.     On January 9, 2018, at the JP Morgan Healthcare Conference, Defendant Capone

continued portraying the GUIDED study as scientifically validating GeneSight:

       The endpoint was based on HAM-D17 scores, which is a 17-item questionnaire
       that’s administered to patients and certified by central raters. And there were 3
       calculations based on that singular endpoint. Those being response, remission
       and symptom improvements.
                                                ***
       The results of this study exceeded our expectation. They were outstanding.
       GeneSight showed highly statistically significant results in the endpoints that
       matter most. In fact, the most important endpoint is remission . . . . And GeneSight
       was highly statistically significant when compared to treatment as usual.
       GeneSight also was highly statistically significant at the response endpoint. . . .
       Also equally important is remission, response and symptoms improvements were
       durable. And in fact, continued to improve throughout the entire 24-week time
       frame.
       237.     The foregoing statements by Capone during the January 9, 2018 healthcare

conference were materially false and misleading when made because: (i) neither response nor

remission were part of a “singular endpoint” of the GUIDED study but Defendants misled


                                                 96
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 101 of 149



investors by touting these two cherry-picked secondary endpoints out of 65 as if they were

primary; (ii) far from being “outstanding” and “most important,” FDA guidance and standard

clinical trial practice make clear that GUIDED’s response and remission endpoints could not even

be analyzed, as there was no “demonstration of a treatment effect on the primary endpoint family”;

(iii) the GUIDED study did not achieve statistical significance on the secondary endpoints of

response and remission, and Myriad failed to report the results of a multiplicity adjustment (in

violation of Myriad’s own pre-specified GUIDED study protocol), which would have

demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance; and (iv) as Myriad scientists internally recognized, neither response nor remission

has ever been set as the prespecified primary endpoint of a depression trial and lacked the clinical

value Defendants misleadingly ascribed to them.

               2.      Second Quarter 2018

       238.    On February 6, 2018, on the Myriad 2Q 2018 earnings call, Defendant Capone

continued to tout the purported success of the GUIDED study’s “top-level” data:

       With GeneSight, we released top line data, demonstrating the ability of the test to
       improve the gold standard clinical outcomes of remission and response in the
       largest pharmacogenetics study ever conducted.

                                               ***

       We remain excited about the presentation and publication of the full data set from
       our 1,200-patient randomized controlled trial by the end of this fiscal year. Early
       feedback and the top line data from physicians has been exceptional, with doctors
       clearly impressed at the statistically significant improvements in the gold standard
       clinical outcomes of remission and response, given the unprecedented comparison
       to an actively managed optimized drug control arm.
       239.    The foregoing statements by Capone from Myriad’s February 6, 2018 investor call

were materially false and misleading when made because: (i) neither response nor remission was

the primary endpoint or “gold standard clinical outcomes” of the GUIDED study but Defendants



                                                 97
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 102 of 149



misled investors by touting these two cherry-picked secondary endpoints out of 65 as if they were

primary, when, in truth, they were empirically unanalyzable; (ii) far from demonstrating

“statistically significant improvements in the gold standard clinical outcomes of remission and

response” for GeneSight, FDA guidance and standard clinical trial practice make clear that

GUIDED’s response and remission endpoints could not even be analyzed, as there was no

“demonstration of a treatment effect on the primary endpoint family”; (iii) the GUIDED study did

not achieve statistical significance on the secondary endpoints of response and remission; Myriad

failed to report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; and (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them.

               3.      Third Quarter 2018

       240.    On May 8, 2018, at a Deutsche Bank investor conference held after Myriad

presented its GUIDED study results in abbreviated poster format at the APA annual conference,

Defendant Capone continued to claim that the GUIDED study was supposedly definitive proof of

the efficacy of GeneSight, failing to even discuss the study’s primary endpoint:

       Most importantly, as Dan mentioned, we actually announced some critical data at
       the APA Convention down in New York yesterday. I think it’s important because
       for GeneSight, if that product was actually fully reimbursed for the volumes we are
       running today, it would be over $0.5 billion of revenue per year. And the key data
       to get us to that broad scale reimbursement was the data we announced yesterday.
       Very quickly top line results: 50% improvement in remission, 30% improvement
       in response for treatment-resistant depressed patients. So this was really
       outstanding data, largest-ever study in pharmacogenomics, and we think will pave
       the way.

       241.    And, in response to an analyst question concerning the “time line” for general

practitioner adoption of GeneSight, Capone claimed:


                                                 98
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 103 of 149



       Sure. Obviously, the data was exceptional. We’re very pleased with it on many
       fronts. I think the most important thing we were able to demonstrate is significant
       improvements in remission and response, which are the endpoints that matter
       most to clinicians, to patients and to payers, and statistically significant results
       there. We showed the results were durable. In fact, they continued to improve
       throughout the 6-month time frame of the study. In addition to that, we showed
       that for patients that were [sic] entered this study on incongruent or red medications,
       those that were not congruent with their genetic profile, that switching those
       patients to a medication that was congruent to their genetic profile had dramatic
       improvement in their outcomes.              53% improvement in remission, 79%
       improvement – or 71% improvement in response and 59% improvement in
       symptoms.

       242.    The foregoing statements by Capone at the May 8, 2018 Deutsche Bank investor

conference were materially false and misleading when made because: (i) neither response nor

remission was the primary endpoint or “top line results” of the GUIDED study but Defendants

misled investors by touting these two cherry-picked secondary endpoints out of 65 as if they were

primary, when, in truth, they were empirically unanalyzable; (ii) far from being “outstanding” or

“exceptional,” FDA guidance and standard clinical trial practice make clear that GUIDED’s

response and remission endpoints could not even be analyzed, as there was no “demonstration of

a treatment effect on the primary endpoint family”; (iii) the GUIDED study did not achieve

statistical significance on the secondary endpoints of response and remission; Myriad failed to

report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them; and

(v) contrary to Defendants’ claims, the results of its post-hoc “congruent/incongruent” subgroup

analysis were neither statistically significant nor clinically meaningful, as Myriad’s scientists also

internally recognized.



                                                  99
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 104 of 149



       243.   On May 8, 2018, Myriad also held its third quarter (the three months ended March

31, 2018) earnings call. On that call, Defendant Capone continued to tout the results from the

GUIDED study:

       I would like to begin the discussion with GeneSight results starting with the 3
       clinical outcomes of remission, response and symptom improvement over the 8-
       week blinded period of the study. Importantly, the GeneSight-guided arm
       performed better in all 3 areas, showing a highly statistically significant
       improvement in remission and response rates and an improvement in symptoms
       that was trending towards statistical significance. Impressively, GeneSight led to a
       50% improvement in remission and a 30% improvement in response rate relative
       to the treatment-as-usual arm. This is the first time to our knowledge that a
       technology has demonstrated a statistically significant improvement in outcomes
       relative to an active drug arm for depression.

       Our positive top line results from the randomized clinical trial continues to result
       in increased interest and utilization . . . With GeneSight, we presented the landmark
       results from the randomized controlled trial yesterday at the American Psychiatric
       Association meeting. The data showed the ability of GeneSight to significantly
       improve outcomes in treatment-resistant depressed patients when compared to a
       physician-optimized drug control arm in the largest prospective pharmacogenomics
       study in history.

                                              ***

       The study evaluated 3 key endpoints related to HAM-D17 scores, including
       remission, which is defined clinically as a patient decreasing their HAM-D17 score
       to less than or equal to 7; response, which is defined as the patient having a
       reduction of greater than 50% in their HAM-D17 score; and symptom
       improvement, which is defined as the percentage change in a patient’s HAM-D17
       score.

       244.   On that same May 8, 2018 third quarter earnings call, Defendant Dechairo further

proclaimed the results of the GUIDED study through an improper post-hoc analysis of the

GUIDED data:

       I would like to begin the discussion with GeneSight results starting with the 3
       clinical outcomes of remission, response and symptom improvement over the 8-
       week blinded period of the study. Importantly, the GeneSight-guided arm
       performed better in all 3 areas, showing a highly statistically significant
       improvement in remission and response rates and an improvement in symptoms
       that was trending towards statistical significance. Impressively, GeneSight led to a



                                               100
Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 105 of 149



  50% improvement in remission and a 30% improvement in response rate relative
  to the treatment-as-usual arm. This is the first time to our knowledge that a
  technology has demonstrated a statistically significant improvement in outcomes
  relative to an active drug arm for depression.

  The explanation for symptom improvement trending towards statistical
  significance can be seen on this slide. The chart on the left shows the relative
  symptom improvement at the 8-week time point in the GeneSight arm compared to
  the treatment-as-usual arm based upon the worst color medication the patient was
  taking when entering the study. The results are exactly what you would expect.
  For patients entering the study on a green medication, the GeneSight test provides
  little benefit because the medications remain unchanged in both arms. For patients
  entering on a yellow medication, there are improved outcomes in the GeneSight
  arm because the test identified the direction of dose adjustment needed to match the
  patient’s genetic profile. The most significant benefit is for patients entering on red
  medication because the GeneSight report will identify the genetic mismatch and
  recommend other more appropriate medication. In the study, patients entering on
  red medications in the GeneSight arm saw a 33% relative improvement in
  symptoms compared to those entering on red medications in the TAU arm when
  evaluated at the 8-week time point. However, only 21% of patients entered the
  study on red medication. As a result, when the entire cohort is analyzed, the
  significant symptom improvement for patients entering on red medications is
  diluted by the 79% of patients that entered the study on green or yellow
  medications.

  Now I would like to look at a deeper analysis for patients who are on genetically
  incongruent medications at baseline . . . . Importantly, from a clinical utility
  perspective, patients in the GeneSight-guided arm saw a 57% decrease in
  incongruence rate, while the treatment-as-usual arm experienced a 9% increase in
  incongruence rate.      This clearly demonstrates that the trial-and-error
  methodology did not lead to higher rates of genetic congruence over time. Only
  when guided by GeneSight were physicians able to increase congruence.

  The study data showed that those patients who entered the study on a genetically
  incongruent medication performed significantly better when switching to a
  congruent medication.

  You can see the durability of these results across the open-label period of the study.
  Patients continued to see improvements in all 3 major clinical endpoints with
  remission rates at 24 weeks of 30%, response rates of 45% and symptom
  improvement of 42%.

                                          ***

  The study showed the ability of GeneSight to improve remission and response
  rates with a durable result that improved over time, and it establishes a new



                                           101
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 106 of 149



       standard of care to identify patients on incongruent medications and switch them
       to congruent medications. We believe this level 1 evidence will provide a
       significant catalyst to broaden payer coverage when combined with the current and
       future health economic publications.

       245.    Further, in response to a question from an analyst concerning how physicians

reacted to the data from the GUIDED study presented at the 2018 American Psychological

Association’s annual conference, Defendant Capone stated:

       It was a very large, prospective, double-blind study that showed both statistically
       significant results in 8 weeks and showed a durability of response.

Similarly, Defendant Dechairo stated:

       Because overall, with our 50% improvement in remission and 30% improvement
       in response in the total population, that’s great clinical utility. But people want to
       understand where does that utility come from, and it comes from the GeneSight
       test. And so by being able to show them that 21% of patients who were
       incongruent basically on a genetically inappropriate medication coming in, who
       switched off of it, have the largest improvements in symptom improvement,
       response and remission and drove the overall benefits in the total population, that
       proves the clinical validity of the test, that it’s the genetics that drives it.

       246.    The foregoing statements by Capone and Dechairo on May 8, 2018 were materially

false and misleading when made because: (i) neither response nor remission was the primary

endpoint or main “3 clinical outcomes,” “3 key endpoints,” or “topline results” of the GUIDED

study but Defendants misled investors by touting these two cherry-picked secondary endpoints

out of 65 as if they were primary, when, in truth, they were empirically unanalyzable; (ii) far from

“show[ing] the ability of GeneSight to significantly improve outcomes in treatment-resistant

depressed patients,” “perform[ing] better in all 3 areas,” demonstrating “great clinical utility,” and

“establish[ing] a new standard of care to identify patients on incongruent medications and switch

them to congruent medications,” FDA guidance and standard clinical trial practice make clear

that GUIDED’s response and remission endpoints could not even be analyzed, as there was no

“demonstration of a treatment effect on the primary endpoint family”; (iii) the GUIDED study did



                                                 102
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 107 of 149



not achieve statistical significance on the secondary endpoints of response and remission; Myriad

failed to report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them; and

(iv) contrary to Defendants’ claims that Myriad’s post-hoc analyses “prov[e] the clinical validity

of” GeneSight or explain away the product’s failure to achieve GUIDED’s primary endpoint, the

results of its post-hoc analyses were neither statistically significant nor clinically meaningful, as

Myriad’s scientists also internally recognized.

       247.    On May 16, 2018, at the annual Bank of America Merrill Lynch Healthcare

Conference, in response to an analyst asking for a “30-second overview of the GeneSight data,”

Capone touted the purported statistical significance of the response and remission endpoints:

       So the data for GeneSight was, in many ways, unprecedented. . . .

       What we showed at the 8-week time point, which is the standard FDA approval
       time point, we showed that there was a 50% improvement in remission, a 30%
       improvement in response and a 12% improvement in symptoms at that 8-week
       time point for patients that were in the GeneSight arm.

       The first 2 of those endpoints were statistically significant, and the symptom
       improvement endpoint was approaching significance. We also -- the other key part
       of the study was to look at how durable the GeneSight results were, and so we
       looked at that data all the way out to 6 months. And we saw that remission,
       response and symptom improvements continued all the way through the study,
       continued to improve. And in fact, by the time we got to the 6-month time point,
       we had 30% remission rates for those patients in the GeneSight arm.

       The last data we showed that was important was a subset analysis to look at the
       group of patients that entered the study on what we call red medications. Those are
       medications that are misaligned with the genetic profile of the patient. And we
       looked specifically at how those patients did when they were switched over to
       medications that were aligned to their genetic profile compared to patients that



                                                  103
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 108 of 149



       entered on a red medication but did not switch off of those red medications during
       that study.

       At the 8-week time point, we saw dramatic differences between those 2, 153%
       improvement in remissions, 71% improvement in response and a 59%
       improvement in symptoms, all of which were statistically significant. And so en
       masse, the data showed very clearly that treating patients with GeneSight would
       enable better outcomes than treatment-as-usual arm that was optimized by
       psychiatrists.

       248.    The foregoing statements by Capone on May 16, 2018 were materially false and

misleading when made because: (i) contrary to Defendants’ statements, GeneSight did not show

“improvement” in response, remission, or symptom improvement because GeneSight’s

performance was statistically indistinguishable from “treatment as usual”; (ii) far from “show[ing]

very clearly that treating patients with GeneSight would enable better outcomes than treatment-

as-usual,” FDA guidance and standard clinical trial practice make clear that GUIDED’s response

and remission endpoints could not even be analyzed, as there was no “demonstration of a

treatment effect on the primary endpoint family”; (iii) the GUIDED study did not achieve

statistical significance on the secondary endpoints of response and remission; Myriad failed to

report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them; and

(v) contrary to Defendants’ claims, the results of its post-hoc analyses were neither statistically

significant nor clinically meaningful, as Myriad’s scientists also internally recognized.

       249.    At the June 12, 2018 Goldman Sachs 39th Annual Global Healthcare Conference,

Capone continued to tout the results of the GUIDED study, this time promising that its results

were key to additional payor reimbursement: “So the substantial opportunity for GeneSight as


                                                104
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 109 of 149



we obtain additional reimbursement, the keys to getting reimbursement are the publication of the

prospective study that we announced full data on at the APA meeting. That data was excellent.

It showed a 50% increase in remission and a 30% increase in response for patients whose care

was guided by GeneSight.”

        250.   The foregoing statements by Capone on June 12, 2018 were materially false and

misleading when made because: (i) neither response nor remission was the primary endpoint of

the GUIDED study but Defendants misled investors by touting these two cherry-picked secondary

endpoints out of 65 as if they were primary, when, in truth, they were empirically unanalyzable;

(ii) far from being “excellent,” FDA guidance and standard clinical trial practice make clear that

GUIDED’s response and remission endpoints could not even be analyzed; (iii) the GUIDED study

did not achieve statistical significance on the secondary endpoints of response and remission;

Myriad failed to report the results of a multiplicity adjustment (in violation of Myriad’s own pre-

specified GUIDED study protocol), which would have demonstrated to investors that the response

and remission endpoints in fact lacked statistical significance; and (iv) as Myriad scientists

internally recognized, neither response nor remission has ever been set as the prespecified primary

endpoint of a depression trial and lacked the clinical value Defendants misleadingly ascribed to

them.

               4.      Fourth Quarter 2018

        251.   On August 21, 2018, during Myriad’s Q4 2018 earnings call, Defendant Capone

not only described the “positive results” of GUIDED as statistically significant, but also claimed

that GeneSight was “the first pharmacogenomics technology to demonstrate statistically

significant changes in response and remission rates versus an active drug arm.” Further,

Defendant Capone stated that the publication of the GUIDED data would put Myriad in a “strong

position to receive additional coverage decisions” and that “the GUIDED [] stud[y] [was] in the


                                               105
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 110 of 149



later stages of review” for publication.

       252.    The foregoing statements by Capone on August 21, 2018 were materially false and

misleading when made because: (i) far from being “positive,” FDA guidance and standard clinical

trial practice make clear that GUIDED’s response and remission endpoints could not even be

analyzed, as there was no “demonstration of a treatment effect on the primary endpoint family”;

(ii) the GUIDED study did not achieve statistical significance on the secondary endpoints of

response and remission; Myriad failed to report the results of a multiplicity adjustment (in

violation of Myriad’s own pre-specified GUIDED study protocol), which would have

demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance; (iii) as Myriad scientists internally recognized, neither response nor remission has

ever been set as the prespecified primary endpoint of a depression trial and lacked the clinical

value Defendants misleadingly ascribed to them; and (iv) GUIDED was not in the “later stages

of review” but rather, the AJP had rejected Myriad’s manuscript because the Company’s claims

were unsound and that, far from being in the “later stages of review,” the study was only in its

second day of review at the Journal of Psychiatric Research after its rejection from the far more

prestigious AJP.

       253.    On August 24, 2018, Myriad filed an Annual Report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended June 30,

2018 (i.e., the “2018 10-K”), which was signed by Defendants Capone and Riggsbee. The 2018

10-K claimed that “[m]ultiple clinical studies have shown that when clinicians used GeneSight to

help guide treatment decisions, patients were more likely to respond to the selected medication

compared to standard of care.” The 2018 10-K also highlighted “results from the GeneSight

GUIDED randomized controlled trial at the American Psychiatric Association annual meeting,”




                                               106
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 111 of 149



and asserted that “[t]he landmark study showed that patients receiving GeneSight had

significantly better outcomes with a 50 percent increase in remission rates and a 30 percent

increase in response rates relative to those who received standard of care therapy.”

       254.    The foregoing statements in Myriad’s 2018 10-K were materially false and

misleading when made because: (i) contrary to Defendants’ statements, GeneSight did not show

that “patients receiving GeneSight had significantly better outcomes” than standard of care

therapy because GeneSight’s performance was statistically indistinguishable from “treatment as

usual”; (ii) FDA guidance and standard clinical trial practice make clear that GUIDED’s response

and remission endpoints could not even be analyzed, as there was no “demonstration of a

treatment effect on the primary endpoint family”; (iii) the GUIDED study did not achieve

statistical significance on the secondary endpoints of response and remission; Myriad failed to

report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; and (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them.

               5.      First Quarter 2019

       255.    On September 13, 2018, at the Morgan Stanley Healthcare conference, in response

to a question from an analyst about the significance of the publication of the GUIDED study and

reimbursement progress with payors, Defendant Capone claimed:

       I think the data was really unprecedented in many ways, showing remission and
       response data compared to an active drug arm. It’s something that has rarely
       occurred. . . .

                                                ***

       I think one of the easy surrogate endpoints in this case is the number of patients that


                                                107
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 112 of 149



       are on red medications. So that’s really important data, that hopefully all the
       investors have looked at for the GeneSight study, that shows what happens when
       you switch a patient off of red medications compared to those patients that stay on
       red medications. And the results were striking and highly statistically significant
       across all endpoints. And so that becomes a very easy thing to measure, and is
       very good surrogate for how many patients are on red medications and those that
       are not up. And we can help payers characterize that for their members and
       provide that type of evidence.
       256. The foregoing statements by Capone on September 13, 2018 were materially false

and misleading when made because: (i) FDA guidance and standard clinical trial practice make

clear that GUIDED’s response and remission endpoints could not even be analyzed, as there was

no “demonstration of a treatment effect on the primary endpoint family”; (ii) the GUIDED study

did not achieve statistical significance on the secondary endpoints of response and remission;

Myriad failed to report the results of a multiplicity adjustment (in violation of Myriad’s own pre-

specified GUIDED study protocol), which would have demonstrated to investors that the response

and remission endpoints in fact lacked statistical significance; (iii) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them; and

(iv) far from being “striking and highly statistically significant across all endpoints,” the results

of Myriad’s post-hoc subgroup analysis were neither statistically significant nor clinically

meaningful, as Myriad’s scientists also internally recognized.

       257.    On the November 6, 2018 Q1 2019 Myriad earnings call, Defendant Capone

falsely and misleadingly told investors that the sole reason that GUIDED was not accepted to an

undisclosed medical journal was because the journal had requested Myriad’s disclosure of

GeneSight’s proprietary algorithm to the journal:

       For GeneSight, we are anticipating acceptance of the landmark GUIDED
       publication by the end of the fiscal second quarter. While we had anticipated this
       publication earlier, it was delayed because the manuscript was withdrawn and
       submitted to a second journal. At the end of the review process, the first journal



                                                 108
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 113 of 149



          notified the company that as a condition of publication the proprietary GeneSight
          algorithm would need to be disclosed. Solely based upon the desire to protect our
          intellectual property, the manuscript was withdrawn and submitted to another
          journal, and we are anticipating acceptance in the second quarter.

          258.   Capone’s statement on the November 6, 2018 conference call that Myriad had

voluntarily withdrawn the GUIDED study manuscript “solely” because Myriad wanted to protect

its intellectual property from disclosure was materially false and misleading because the journal

in question had instead rejected the GUIDED study manuscript because, among other things,

Defendants’ assertions about the GUIDED data were unsupported and unsound.

          259.   Additionally on that call, Capone further touted Myriad’s supposedly favorable

post-hoc analyses of the GUIDED data as providing strong support for GeneSight’s efficacy:

          An additional analysis compared 57% of patients that switched to the 43% of
          patients that did not. And it was shown that patients switching from red
          medications experienced a 153% increase in remission, a 71% increase in the
          response and a 59% improvement in symptoms, and all of these results were
          highly statistically significant. In fact, modeling has shown that had the 43% of
          patients also switched from red medications, all endpoints improved and were
          statistically significant.

          260.   The foregoing statements by Capone on November 6, 2018 were materially false

and misleading when made because far from being “highly statistically significant,” the results of

Myriad’s post-hoc subgroup analyses were neither statistically significant nor clinically

meaningful, as Myriad’s scientists also internally recognized.

                 6.     Second Quarter 2019

          261.   On January 4, 2019, Myriad’s GUIDED medical journal article, authored by

Defendant Dechairo and others, was published in the Journal of Psychiatric Research. The article

stated:

                “[I]mprovements in response (26.0% versus 19.9%, p = 0.013) and remission
                 (15.3% versus 10.1%, p = 0.007) were statistically significant”;

                “Patients taking incongruent medications prior to baseline who switched to


                                                109
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 114 of 149



              congruent medications by week 8 experienced greater symptom improvement
              (33.5% versus 21.1%, p = 0.002), response (28.5% versus 16.7%, p = 0.036), and
              remission (21.5% versus 8.5%), p = 0.007) compared to those remaining
              incongruent”;

             “Pharmacogenomic testing . . . did significantly improve response and remission
              rates for difficult-to-treat depression patients over standard of care”;

             “Differences in the key secondary outcomes of response and remission were
              positive and significant”;

             “The analysis of patients on incongruent medications at baseline showed that
              outcomes were significantly improved among those who switched to a congruent
              medication by week 8”;

             “When only patients taking genetically incongruent medications at baseline were
              assessed, symptom improvement was significantly better among patients who
              switched to congruent medications at week 8 compared to those who remained on
              incongruent medications (∆ = 12.4%, p = 0.002)”;

             “[T]he modest but important improvements in response and remission for patients
              in the guided-care arm are clinically meaningful”;

             “[T]his randomized controlled trial found that weighted and combined multi-gene
              pharmacogenomic testing significantly increased clinical response and remission
              rates for patients with MDD [major depressive disorder] in the guided-care arm
              versus TAU [treatment as usual]. Pharmacogenomic testing predominantly helped
              those patients whose treatment resistance may have been related to genetically
              incongruent medications. . . . These results from the GUIDED trial indicate that
              pharmacogenomic testing is effective in improving response and remission rates
              among those with prior treatment resistance, particularly for patients who are
              treated with medications that are incongruent with their genetic profile”; and

             “Continuous changes in HAM-D17 score from baseline to week 8 were assessed
              to evaluate why the continuous endpoint of symptom improvement did not reach
              statistical significance while the categorical endpoints (response, remission) were
              significant. This revealed that the distribution of continuous HAM-D17 score
              improvement from baseline to week 8 was shifted towards extreme improvement
              (>50% decrease in HAM-D17; definition of response) in the guided care arm and
              towards modest improvement in TAU (Supplemental Fig. 2). As a result, the mean
              HAM-D17 improvement was similar for both study arms (∆2.8%, p = 0.107) while
              the proportion of patients with extreme improvement in the guided-care arm drove
              a significant difference in the rate of response and remission.”

       262.   The foregoing statements by Defendants Myriad and Dechairo were materially

false and misleading when made because: (i) contrary to Defendants’ statements, GeneSight did


                                              110
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 115 of 149



not show “improvements” in response, remission, or symptom improvement because GeneSight’s

performance was statistically indistinguishable from “treatment as usual”; (ii) far from

demonstrating that GeneSight “significantly improve[d] response and remission rates for difficult-

to-treat depression patients over standard of care” and contrary to the statements that these results

were “clinically meaningful,” FDA guidance and standard clinical trial practice make clear that

GUIDED’s cherry-picked response and remission endpoints (two of the study’s 65 endpoints)

could not even be analyzed, as there was no “demonstration of a treatment effect on the primary

endpoint family”; (iii) the GUIDED study did not achieve statistical significance on the secondary

endpoints of response and remission; Myriad failed to report the results of a multiplicity

adjustment (in violation of Myriad’s own pre-specified GUIDED study protocol), which would

have demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance; (iv) as Myriad scientists internally recognized, neither response nor remission has

ever been set as the prespecified primary endpoint of a depression trial and lacked the clinical

value Defendants misleadingly ascribed to them; (v) the results of Myriad’s post-hoc

“congruent/incongruent” subgroup analyses were neither statistically significant nor clinically

meaningful, as Myriad’s scientists also internally recognized and (vi) As Former Employees

explained, despite skepticism expressed internally by Myriad scientists that “that the distribution

of continuous HAM-D17 score improvement from baseline to week 8 was shifted towards

extreme improvement” in any statistically significant sense, the Company failed to perform any

analysis to verify the claim’s accuracy.

       263.    On January 4, 2019, following the Barclays analyst call with Dr. Nemeroff

discussed above, Myriad held a conference call with investors concerning the GUIDED study.

On that call, Capone reiterated the purported strength of the GUIDED study data, falsely claiming




                                                111
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 116 of 149



GeneSight showed “improvement” on every endpoint and statistically significant results achieved

in response, remission, and other cherry-picked secondary endpoints:

       The next slide shows the results for the 3 outcomes of remission, response and
       symptom improvement over the 8-week blinded period of the study. Importantly,
       the GeneSight GUIDED arm performed better in all 3 endpoints, showing a
       highly statistically significant improvement in remission and response rates and
       an improvement of symptoms that was approaching statistical significance.

       Overall, GeneSight led to a 50% improvement in remission rates, a 30%
       improvement in response rates, and an 11% improvement in symptoms relative to
       the treatment-as-usual arm. This is the first time, to our knowledge, that a
       technology has demonstrated a statistically significant improvement in overall
       outcomes relative to an optimized active drug arm for depression.

       The next slide shows the durability of results. Importantly, all 3 key endpoints of
       remission rates, response rates and symptom improvement continued to improve
       over the 24-week time frame, and remission rates more than doubled between week
       8 and week 24 in the GeneSight GUIDED arm. This finding has been well received
       by payers that wanted assurance that the GeneSight benefits are enduring.

                                                 ***

       Additionally, in the endpoints used by the FDA and payers, 4 out of the 6 achieved
       statistical significance, and the other 2 approached significance of p values of 0.07.
       Also, every endpoint demonstrated statistical significance in at least one of the
       depression instruments, including symptom improvement. . . . The robustness and
       breadth of these results provide even further evidence that GeneSight GUIDED
       therapy provides superior outcomes for treatment-resistant depressed patients

       264.    The foregoing statements by Capone on January 4, 2019 were materially false and

misleading when made because: (i) Capone’s reference to “all 3 endpoints” misled investors by

touting two cherry-picked secondary endpoints out of 65 as if they were primary, when, in truth,

they were empirically unanalyzable; (ii) contrary to Defendants’ statements, GeneSight did not

show “improvement” in response, remission, or symptom improvement because GeneSight’s

performance was statistically indistinguishable from “treatment as usual”; (iii) far from achieving

“highly statistically significant improvement in remission and response rates” in response and

remission and “statistical significance” in additional cherry-picked secondary endpoints, FDA



                                                112
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 117 of 149



guidance and standard clinical trial practice make clear that these endpoints could not even be

analyzed, as there was no “demonstration of a treatment effect on the primary endpoint family”;

(iv) the GUIDED study did not achieve statistical significance, and was not clinically meaningful

on any of its selectively reported secondary endpoints, including response and remission, and

Myriad failed to report the results of a multiplicity adjustment (in violation of Myriad’s own pre-

specified GUIDED study protocol), which would have demonstrated to investors that these

secondary endpoints, including response and remission, in fact lacked statistical significance; and

(v) as Myriad scientists internally recognized, neither response nor remission has ever been set as

the prespecified primary endpoint of a depression trial and lacked the clinical value Defendants

misleadingly ascribed to them.

       265.    On that same January 4, 2019 call, Defendants Dechairo and Capone continued to

laud the purported results of the GUIDED study, highlighting the results of yet another post-hoc

analysis of the GUIDED data as strongly demonstrating the product’s efficacy:

       Dechairo: Additional analyses were performed on the 21% of patients that entered
       the study on red, genetically incongruent medications, who should benefit the most
       from GeneSight testing. Note that in the treatment-as-usual arm, without the
       benefit of the GeneSight report, the percent of patients on red medications actually
       increased over the 8-week study period demonstrating that physicians were unable
       to improve congruence using the trial-and-error approach. However, in the
       GeneSight arm, 57% of patients were switched from red medications, significantly
       improving congruence.

       There were 3 factors that contributed to the 43% of patients who remained on red
       medications in the GeneSight arm: first, switching was not required in the protocol;
       second, physicians were naive to GeneSight; and third, patients were blinded to the
       fact that they were taking red medications.

       Because some patients remained on red medications and some were switched, we
       were able to do a separate analysis comparing these 2 patient groups. When
       comparing these 2 patient groups, the patients that switched from red medications
       experienced remission rates that were 153% higher, response rates that were 71%
       higher and symptom improvement that was 59% higher. All of these results were
       highly statistically significant.



                                               113
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 118 of 149




                                               ***

       Dechairo: An additional analysis was performed based upon other observations
       noted during the manuscript review process. The peer protocol analysis was diluted
       by the 30% of patients that entered the study on green medications only and who
       were not expected to benefit from GeneSight. As an important additional analysis
       – an important additional analysis was performed on the intent-to-treat patient
       cohort that excluded these patients. . . . Comparing the GeneSight and TAU arms
       in the patients entering on yellow or red medications, all 3 endpoints were
       statistically significant with a 70% increase in remission, a 42% improvement in
       response rates, and a 23% improvement in symptoms. This analysis clearly
       demonstrates that GeneSight improves outcomes for the 70% of patients taking
       medications that require modification based upon their genetic profile.

                                               ***

       Capone: As we’ve noted before in our discussions, those payers really had little
       to no questions at all about symptom improvements. They were very much focused
       on remission and response, and they’ve never seen data whereby remission and
       response were statistically significantly improved when compared to an active drug
       arm.

                                               ***

       Capone: One of the other things I can mention because it’s working its way to a
       poster is HAM-D6. There are opinion leaders that believe that HAM-D6 is a more
       sensitive approach to looking at outcomes compared to HAM-D17, and that data
       looks exciting.

                                               ***

       Dechairo: One, on the follow-on from GUIDED deeper analyses, we’ve also --
       have seen in sub-analyses that we’re putting in posters that the over 65 for Medicare
       population had even larger magnitude benefits that the whole population had a
       benefit, and so that’s important again with the early data that Medicare already had
       and made their positive coverage decision before.

       266.    The foregoing statements by Defendants Capone and Dechairo on January 4, 2019

were materially false and misleading when made because: (i) contrary to Defendants’ statements,

GeneSight did not show “improvement” in response, remission, or symptom improvement

because GeneSight’s performance was statistically indistinguishable from “treatment as usual”;

(ii) far from demonstrating that “remission and response were statistically significantly improved”


                                               114
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 119 of 149



with GeneSight, FDA guidance and standard clinical trial practice make clear that GUIDED’s

cherry-picked secondary endpoints and improper post-hoc analyses could not even be analyzed,

as there was no “demonstration of a treatment effect on the primary endpoint family”; (iii) the

GUIDED study did not achieve statistical significance on the secondary endpoints of response

and remission; Myriad failed to report the results of a multiplicity adjustment (in violation of

Myriad’s own pre-specified GUIDED study protocol), which would have demonstrated to

investors that the response and remission endpoints in fact lacked statistical significance; (iv) as

Myriad scientists internally recognized, neither response nor remission has ever been set as the

prespecified primary endpoint of a depression trial and lacked the clinical value Defendants

misleadingly ascribed to them; and (v) far from “clearly demonstrat[ing] that GeneSight improves

outcomes for the 70% of patients taking medications that require modification based upon their

genetic profile,” for example, the results of Myriad’s post-hoc subgroup analyses were neither

statistically significant nor clinically meaningful, as Myriad’s scientists also internally

recognized.

       267.    During the January 4, 2019 Barclays investor call featuring Dr. Nemeroff,

Defendant Dechairo misled investors by claiming that, in the GUIDED study data, “on the side

effects, we did see in the patients and in the publication a statistically significant impact for

patients who were on genetically inappropriate medications on GeneSight, and those that switched

off versus those that stayed on. We were significant on side effects as well as symptom

improvement response and remission in the group of patients who would benefit the most from

pharmacogenomic testing.” Dechairo added that “in patients who genetically were identified to

be on medications that were inappropriate for them, when basically stopped those medications,

we were statistically significant on side effects.” After that January 4, 2019 Barclays investor




                                                115
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 120 of 149



call, Scott Gleason, head of Myriad’s investor relations division, emailed a select number of

investors and analysts asserting that Dr. Nemeroff’s statements on the Barclay’s call were

incorrect and inaccurate. Myriad’s email stated that Dr. Nemeroff’s statement that GeneSight had

failed to achieve GUIDED’s primary endpoint of statistically significant symptom improvement

was “misleading.” Myriad countered by stating, “In the PHQ-9 data . . . we achieved statistical

significance for symptom improvement.”           Likewise, Myriad claimed that “Dr. Nemeroff

incorrectly stated that there was no difference in side effects between on red medications in the

study.” Myriad cited its post-hoc congruent/incongruent patient analysis claiming that it showed

“a highly statistically significant benefit across all three endpoints” and a statistically significant

reduction in side effects for GeneSight patients.

       268.    The foregoing statements by Myriad on January 4, 2019 were materially false and

misleading when made because: (i) far from showing a “highly statistically significant benefit

across all three endpoints” and a statistically significant difference in side effects for GeneSight

patients, the results of Myriad’s post-hoc subgroup analyses were neither statistically significant

nor clinically meaningful, as Myriad’s scientists also internally recognized; (ii) FDA guidance

and standard clinical trial practice makes clear that GUIDED’s response and remission endpoints

could not even be analyzed, as there was no “demonstration of a treatment effect on the primary

endpoint family”; and (iii) GeneSight did not demonstrate a statistically significant benefit in “the

PHQ-9 data” for symptom improvement or any other endpoint; Myriad failed to disclose that

multiplicity adjustments required by Myriad’s own pre-specified GUIDED Study protocol

demonstrated that these results were not statistically significant.

       269.    On February 5, 2019, during Myriad’s second quarter 2019 (the three months

ended December 31, 2018) conference call, Defendant Capone once again touted Myriad’s




                                                 116
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 121 of 149



numerous post-hoc analyses of the GUIDED study data, including that the GUIDED study had

resulted in statistically significant results in 13 out of 15 endpoints. Capone stated:

       On the Investor Call summarizing the complete dossier, we noted that additional
       analysis was completed for patients that were Medicare eligible based upon their
       age when they enrolled in the study. Despite the substantially smaller sample size,
       the results showed statistically significant improvements across all HAM-D17
       endpoints at week 8.

       The GeneSight GUIDED patients did numerically better than patients in an
       optimized active drug arm in all 15 endpoints, with 13 of those endpoints achieving
       statistical significance and the other 2 approaching significance. There was a
       preponderance of evidence demonstrating that the population of patients expected
       to benefit from GeneSight, which was a 70% of patients entering the study on
       yellow or red medications saw significant improvement in outcomes. And the
       patients that entered the study on red medications and were switched from those
       medications saw an unprecedented improvement in outcomes.

       As APA guidelines note, the only acceptable outcome for treatment of depression
       is remission, and GeneSight has clearly demonstrated the ability to help
       physicians achieve this goal. Moreover, the GUIDED data show that these results
       were durable and continued to improve over the 24-week study period with
       remission doubling to 30%.
       270. The foregoing statements by Capone on February 5, 2019 were materially false

and misleading when made because: (i) GUIDED’s prespecified clinical trial protocol specified

65 secondary endpoints, many of which Myriad selectively failed to report; (ii) far from showing

“statistically significant improvements across all HAM-D17 endpoints at week 8,” “significant

improvement in outcomes” and an “unprecedented improvement in outcomes,” the results of

Myriad’s post-hoc subgroup analyses were neither statistically significant nor clinically

meaningful, as Myriad’s scientists also internally recognized; (ii) FDA guidance and standard

clinical trial practice make clear that GUIDED’s post-hoc could analyses not even be analyzed,

as there was no “demonstration of a treatment effect on the primary endpoint family”; and (iii)

Myriad failed to disclose that multiplicity adjustments required by Myriad’s own pre-specified

GUIDED study protocol demonstrated that none of the results of its post-hoc analyses were




                                                 117
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 122 of 149



statistically significant in favor of GeneSight.

       271.    On March 12, 2019, at the Cowen Healthcare Conference, Defendant Capone

again touted the purported statistical significance of the response and remission endpoints: “First,

as I already mentioned, one of the key drivers to that was the publication of the GUIDED study

that showed statistically significant improvements in remission and response which were the

two endpoints that were most important to payers.”

       272.    The foregoing statements by Capone on March 12, 2019 were materially false and

misleading when made because: (i) contrary to Defendants’ statements, GeneSight did not show

“improvements” in response or remission because GeneSight’s performance was statistically

indistinguishable from “treatment as usual”; (ii) FDA guidance and standard clinical trial practice

make clear that GUIDED’s response and remission endpoints could not even be analyzed, as there

was no “demonstration of a treatment effect on the primary endpoint family”; (iii) the GUIDED

study did not achieve statistical significance on the secondary endpoints of response and

remission; Myriad failed to report the results of a multiplicity adjustment (in violation of Myriad’s

own pre-specified GUIDED study protocol), which would have demonstrated to investors that the

response and remission endpoints in fact lacked statistical significance; and (iv) as Myriad

scientists internally recognized, neither response nor remission has ever been set as the

prespecified primary endpoint of a depression trial and lacked the clinical value Defendants

misleadingly ascribed to them.

               7.      Third Quarter 2019

       273.    Defendants continued to tout the purportedly favorable results of the GUIDED

study. For example, on May 7, 2019, during Myriad’s third quarter 2019 earnings call (for the

three months ended March 31, 2019), Defendant Capone continued to rely on the results of

improper GUIDED study post-hoc subgroup analyses:


                                                   118
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 123 of 149



       To continue strengthening the dossier, we are publishing data on 2 additional
       analyses from the GUIDED study. First analysis evaluates the subset of patients
       that entered the study on medications with gene-drug interactions, which is
       consistent with the indications for use for GeneSight. GeneSight is indicated for
       use by physicians contemplating an alteration in neuropsychiatric medications for
       patients with moderate to severe depression after at least 1 medication failure.
       Obviously, patients entering this study on green medications are no longer being
       considered for alterations in their medication. As such, those patients were
       excluded in this analysis and the patients in the GeneSight arm had better outcomes
       in all 3 clinical endpoints of remission, response and symptom improvement. The
       results were statistically significant.

       274.    The foregoing statements by Capone on May 7, 2019 were materially false and

misleading when made because far from being “statistically significant” or demonstrating that

GeneSight patients “had better outcomes,” the results of Myriad’s post-hoc subgroup analysis

were neither statistically significant nor clinically meaningful, as Myriad’s own scientists

internally recognized.

       275.    In Myriad’s Quarterly Report on Form 10-Q filed with the SEC on May 8, 2019,

which reported the Company’s financial and operating results for the Company’s third quarterly

period ended March 31, 2019 (the “3Q 2019 10-Q”), Myriad stated:

       During the quarter ended December 31, 2018, the results of the GeneSight
       GUIDED study, the largest pharmacogenomics study ever in depression, was
       accepted for publication in the Journal of Psychiatric Research. The key finding
       of the study was that patients were 50 percent more likely to achieve remission
       and 30 percent more likely to respond to treatment when their medication
       selection was guided by the GeneSight Psychotropic genetic test.

       276.    The foregoing statements by Myriad on May 8, 2019 were materially false and

misleading when made because: (i) neither response nor remission were the “key” endpoint of

the GUIDED study, but Defendants misled investors by touting these two cherry-picked

secondary endpoints out of 65 as if they were primary, when, in truth, they were empirically

unanalyzable; (ii) FDA guidance and standard clinical trial practice make clear that GUIDED’s

response and remission endpoints could not even be analyzed, as there was no “demonstration of



                                              119
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 124 of 149



a treatment effect on the primary endpoint family”; (iii) the GUIDED study did not achieve

statistical significance on the secondary endpoints of response and remission; Myriad failed to

report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them.

       277.    During the May 21, 2019 UBS Global Healthcare Conference, in response to a

question from an analyst on how payor coverage would coincide with payors’ review of the

GUIDED study, Defendant Capone touted the results of Myriad’s post-hoc analysis excluding

patients on “green medication” as providing “even better, highly statistically significant” results

supporting GeneSight’s efficacy:

       Specifically, the GUIDED study, the Phase III study, we saw statistically
       significant improvements in remission and response . . . . One of the suggestions
       that was made during the publication of the GUIDED study was that, that analysis
       should actually be redone in the format of a precision medicine product, which is
       to look at how GeneSight did in the intended use population, the benefit that is
       expected -- or the population that is expected to benefit from that. So if you looked
       at the study, about 30% of the patients that entered this study, were actually already
       on appropriate medications. So it’s a very reasonable ask to look at the performance
       of GeneSight in the 70% of patients that were expected to benefit from GeneSight
       and were on medications that had some gene-drug interaction. So that’s the
       additional analysis that’s been done. We’ve provided the top line results to
       investors for that. That’s going to publication now. And what that showed is even
       better results, highly statistically significant results in every endpoint for the
       GeneSight treated arm.

       278.    The foregoing statements by Capone on May 21, 2019 were materially false and

misleading when made because: (i) neither response nor remission were primary endpoints of the

GUIDED study, but Defendants misled investors by touting these two cherry-picked secondary

endpoints out of 65 as if they were primary, when, in truth, they were empirically unanalyzable;



                                                120
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 125 of 149



(ii) far from demonstrating “significant improvements in remission and response” and “even

better results, highly statistically significant results,” FDA guidance and standard clinical trial

practice make clear that neither GUIDED’s response and remission endpoints, nor its post-hoc

analysis, could even be evaluated, as there was no “demonstration of a treatment effect on the

primary endpoint family”; (iii) the GUIDED study did not achieve statistical significance on the

secondary endpoints of response and remission; Myriad failed to report the results of a multiplicity

adjustment (in violation of Myriad’s own pre-specified GUIDED study protocol), which would

have demonstrated to investors that the response and remission endpoints in fact lacked statistical

significance; (iv) as Myriad scientists internally recognized, neither response nor remission has

ever been set as the prespecified primary endpoint of a depression trial and lacked the clinical

value Defendants misleadingly ascribed to them; and (v) far from being “even better results,

highly statistically significant results in every endpoint for the GeneSight treated arm,” the results

of Myriad’s post-hoc analyses were neither statistically significant nor clinically meaningful, as

Myriad’s own scientists internally recognized.

               8.      Fourth Quarter 2019

       279.    On June 11, 2019, at the Goldman Sachs Global Healthcare Conference, Defendant

Capone once again touted Myriad’s post-hoc analyses of the GUIDED study data, claiming that

“[Myriad was] able to provide its additional analysis that [we’ve] talked to investors about where

you look at the 70% of patients that entered this study that are expected to benefit from GeneSight

and were able to show statistical significance across all endpoints, including the symptom

improvement endpoint.”

       280.    The foregoing statement by Capone on June 11, 2019 was materially false and

misleading when made because the results of Myriad’s post-hoc analyses were neither statistically

significant nor clinically meaningful, as Myriad’s own scientists internally recognized.


                                                 121
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 126 of 149



       C.      Defendants’ False and Misleading Statements and Omissions Concerning
               Myriad’s Interactions with the FDA

       281.    During the Class Period, Defendants also repeatedly made materially false and

misleading statements and omissions concerning Myriad’s discussions with the FDA related to

GeneSight.

       282.    On Myriad’s November 6, 2018 first fiscal quarter 2019 earnings call (for the three

months ended September 30, 2018), held shortly after the FDA issued its Safety Communication

raising concerns about the efficacy of pharmacogenomic testing, Capone sought to reassure

investors that the supposedly positive results of the GUIDED study would insulate GeneSight

from FDA scrutiny. Specifically, Capone stated that the FDA was “well-aware that there’s a

pretty significant difference between GeneSight, which is a combinatorial pharmacogenomic test

that has clear clinical evidence demonstrating improved patient outcomes, that that difference is

pretty stark when you compare it to the single gene approach that one might see in the more

recreational genomic testing.”

       283.    The foregoing statements by Capone on November 6, 2018 were materially false

and misleading when made because, as Capone knew, the FDA had never indicated to Myriad

that it was “well-aware” that GUIDED provided “clear clinical evidence” of GeneSight’s efficacy,

differentiating it from other pharmacogenomic tests. To the contrary, the GUIDED study was not

conducted or reported in accordance with FDA guidance and: (i) neither response nor remission

were primary endpoints of the GUIDED study, but Defendants misled investors by touting these

two cherry-picked secondary endpoints out of 65 as if they were primary, when, in truth, they

were empirically unanalyzable; (ii) far from providing “clear clinical evidence” FDA guidance

and standard clinical trial practice make clear that neither GUIDED’s response and remission

endpoints, nor its post-hoc analyses, could even be evaluated, as there was no “demonstration of



                                               122
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 127 of 149



a treatment effect on the primary endpoint family”; (iii) the GUIDED study did not achieve

statistical significance on the secondary endpoints of response and remission; Myriad failed to

report the results of a multiplicity adjustment (in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the response and

remission endpoints in fact lacked statistical significance; (iv) as Myriad scientists internally

recognized, neither response nor remission has ever been set as the prespecified primary endpoint

of a depression trial and lacked the clinical value Defendants misleadingly ascribed to them; and

(v) the results of Myriad’s post-hoc analyses were neither statistically significant nor clinically

meaningful, as Myriad’s own scientists internally recognized. Additionally, as Defendants knew,

there was no meaningful clinical evidence supporting the efficacy of GeneSight’s ADHD and

analgesic panels.

       284.    Also on Myriad’s November 6, 2018 earnings call, Defendant Capone claimed that

GeneSight differed from the subjects of the FDA’s scrutiny on the basis that, unlike other

pharmacogenetic tests, GeneSight’s clinical efficacy was supported by clinical evidence:

       Moving on to GeneSight. As many of you are aware the FDA issued a notice for
       pharmacogenomic testing last week cautioning providers and patients about tests
       with claims that are not clinically validated. We strongly agree with this position
       as unlike GeneSight most companies have not published clinical outcomes data
       supporting their tests. Studies have shown that pharmacogenomic tests are not
       interchangeable. As an example, a recent study published in the May issue of the
       Pharmacogenomics Journal compared 4 commercial pharmacogenomics tests for
       major depressive disorder and found that 19% of the time the test had conflicting
       clinical recommendations. The FDA has maintained their position to exercise
       enforcement discretion over LDTs [Laboratory Developed Tests] subject to
       congressional legislation. Myriad continues to support additional oversight of
       LDTs through legislation to ensure a consistent level of clinical evidence for
       approved cleared tests.        And we believe that GeneSight is the only
       pharmacogenomic test supported by level 1 evidence, which demonstrates
       improved patient outcomes. As a reminder, GeneSight has completed 4 clinical
       studies, including the 1,200 patient prospective blinded and randomized guided
       study that was conducted consistent with the FDAs guidance on clinical trials for
       depression. The GUIDED study compared the GeneSight arm to an active drug arm



                                               123
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 128 of 149



       and demonstrated a 50% improvement in symptoms and 30% improvement in
       response rates, both of which were highly statistically significant, and a 14%
       improvement in symptoms, which was approaching statistical significance.

       285.    In addition, months later, during Myriad’s January 4, 2019 conference call to

announce the publication of the GUIDED study, Defendant Capone described the “design and

rigor of the study [are] similar to studies conducted for a pharmaceutical seeking approval from

the FDA.”

       286.    Moreover, the January 4, 2019 GUIDED medical journal article itself, authored by

Defendant Dechairo and others, claimed that “the study design is in line with the recent FDA

draft guidance for MDD [major depressive disorder] trials.”

       287.    The foregoing statements by Capone and Dechairo on November 6, 2018 and

January 4, 2019 were materially false and misleading when made because the GUIDED study

was not conducted or reported in accordance with FDA guidance. Indeed, contrary to FDA

guidance, Myriad failed to report the results of a multiplicity adjustment (also in violation of

Myriad’s own pre-specified GUIDED study protocol), which would have demonstrated to

investors that the cherry-picked secondary endpoints and post-hoc analyses Defendants touted in

fact lacked statistical significance. Moreover, FDA guidance and standard clinical trial practice

make clear that the cherry-picked secondary endpoints and post-hoc analyses Defendants touted

could not even be analyzed, as there was no “demonstration of a treatment effect on the primary

endpoint family.”

       288.    On Myriad’s January 4, 2019 conference call announcing the official publication

of the GUIDED study, in response to an analyst’s question about whether Myriad was a target of

the FDA’s crackdown on pharmacogenetic tests, Defendant Capone claimed:

       We certainly have – obviously, there’s public commentary that’s been made, and
       we’ve had private discussions as well. I think I mentioned before, we happened to



                                              124
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 129 of 149



       be at BioUtah together with Dr. Jeff Shuren [Director of the Center for Devices and
       Radiological Health at the FDA] on the day that, that actually came out. So I was
       there with him. Dr. Shuren was the keynote speaker there. And so we were there
       and got a chance to catch up on a number of topics that we discussed over the years.
       What I can say is they have always publicly differentiated between consumer
       testing and LDTs [Laboratory Developed Tests]. As you well know, there were
       efforts made a few years ago specifically to crack down on consumer testing.
       That’s testing done on a more recreational basis without having health-care
       professionals involved. That has always been a significant concern for the agency,
       and I think that remains a concern for the agency that -- that is an area that they’re
       concerned about how -- what the impact to patients could be for direct-to-consumer
       types of testing. Obviously, we’re in a very different space. . . So I know there is
       a very clear distinction in the line, and I think that distinction remains.

       289.    The foregoing statements by Capone on January 4, 2019 were materially false and

misleading when made because they portrayed Myriad as somehow outside the scope of the

FDA’s scrutiny of pharmacogenomic testing and misstated and failed to disclose that GeneSight

lacked evidence sufficient to support the test in its current form, including the purported benefits

of its ADHD, analgesic, and psychotropic panels. Moreover, (i) contrary to FDA guidance,

Myriad failed to report the results of a multiplicity adjustment of the GUIDED data (also in

violation of Myriad’s own pre-specified GUIDED study protocol), which would have

demonstrated to investors that the cherry-picked secondary endpoints and post-hoc analyses

Defendants touted in fact lacked statistical significance; (ii) FDA guidance and standard clinical

trial practice make clear that the cherry-picked secondary endpoints and post-hoc analyses of the

GUIDED data Defendants touted could not even be analyzed, as there was no “demonstration of

a treatment effect on the primary endpoint family.”

       290.    On May 7, 2019, during Myriad’s third quarter 2019 earnings call, in response to

an analyst question about Myriad’s ongoing conversations with the FDA, Defendant Capone

acknowledged that Myriad had in fact previously sent data to the FDA regarding GeneSight

without disclosing the full truth about the FDA’s inquiry into Myriad:




                                                125
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 130 of 149



       Yes. Thanks, Jack. I’d just refer back to the comments I think I made on the last
       call that serendipitously, I was actually at a conference with Dr. Jeff Shuren the day
       that 23andMe got clearance for their test, which, of course, was the other thing that
       came along that with that was the posting of the commentary from the FDA on their
       website and so we had a chance to talk at that point. It’s not clear they were actually
       aware of GeneSight then. And so I brought Dr. Shuren up to speed on the product,
       did in fact acknowledge that we would have a publication coming out relatively
       shortly and that I would send a copy of that manuscript if they were interested. And
       so that’s what we’ve done is mailed that to them. And so they have that manuscript.
       So to date, that’s really any of the discussions have really been largely that. It’s
       just us following up on sending them over that publication.

       291.    The foregoing statements by Capone on May 7, 2019 were materially false and

misleading when made because they misstated and failed to disclose that GeneSight lacked

evidence sufficient to support the test in its current form, including the purported benefits of its

ADHD, analgesic, and psychotropic panels. Moreover, (i) contrary to FDA guidance, Myriad

failed to report the results of a multiplicity adjustment of the GUIDED data (also in violation of

Myriad’s own pre-specified GUIDED study protocol), which would have demonstrated to

investors that the cherry-picked secondary endpoints and post-hoc analyses Defendants touted in

fact lacked statistical significance; (ii) FDA guidance and standard clinical trial practice make

clear that the cherry-picked secondary endpoints and post-hoc analyses of the GUIDED data

Defendants touted could not even be analyzed, as there was no “demonstration of a treatment

effect on the primary endpoint family.” Additionally, the FDA was investigating the validity of

the test’s purported benefits, had expressed serious concerns to Myriad about GeneSight’s

efficacy, and had requested that Myriad make commercially devastating changes to the product.

       292.    On May 15, 2019, during the Bank of America Merrill Lynch Health Care

Conference, in response to an analyst question regarding the “competitive dynamics of

GeneSight,” Defendant Riggsbee differentiated GeneSight from competing products by asking

attendees to “look at the clinical studies that we’ve performed, I think that’s another area we get




                                                126
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 131 of 149



questions from time to time from folks that are looking at FDA and other agencies and their

interests in these tests. And I think that’s the difference between if you look at some of the

commentary out there, it’s really focused on the tests that are well validated from a clinical

scientific standpoint. And when you look at the large study that we had in GUIDED, we have the

data out there that really is what separates us and what will make the test quite frankly more

durable over time.”

       293.    The foregoing statements by Riggsbee on May 15, 2019 were materially false and

misleading when made because they misstated that the GUIDED trial differentiated GeneSight

from its competitors and “validated” GeneSight “from a clinical scientific standpoint” when, in

reality, it was a failed trial. Riggsbee also failed to disclose that GeneSight lacked evidence

sufficient to support the test in its current form, including the purported benefits of its ADHD,

analgesic, and psychotropic panels. Moreover, (i) contrary to FDA guidance, Myriad failed to

report the results of a multiplicity adjustment of the GUIDED data (also in violation of Myriad’s

own pre-specified GUIDED study protocol), which would have demonstrated to investors that the

cherry-picked secondary endpoints and post-hoc analyses Defendants touted in fact lacked

statistical significance; (ii) FDA guidance and standard clinical trial practice make clear that the

cherry-picked secondary endpoints and post-hoc analyses of the GUIDED data Defendants touted

could not even be analyzed, as there was no “demonstration of a treatment effect on the primary

endpoint family.” Additionally, the FDA was investigating the validity of the test’s purported

benefits, had expressed serious concerns to Myriad about GeneSight’s efficacy, and had requested

that Myriad make commercially devastating changes to the product.

       294.    On June 11, 2019, at the Goldman Sachs Global Healthcare Conference, Defendant

Capone once again sought to assuage investors by differentiating GeneSight from its competition




                                                127
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 132 of 149



being targeted by the FDA:

       Again as the only company that has done a large prospect[ive] Phase III study and
       also 3 Phase II studies, all of which have demonstrated improved patient outcomes,
       we’re the only company that actually has done that. From our perspective, we
       pointed out to the agency that we do in fact have data on our specific tests, and that
       was the dialogue I had is that, I think, when that initial posting came out in
       November, guided wasn’t published. So I just made the FDA aware that there will
       be -- that there was going to be validation data published, and we, of course, made
       that available and volunteered to send that to the agency when it was published in
       January.

       295.    The foregoing statements by Capone on June 11, 2019 were materially false and

misleading when made because they misstated that the GUIDED trial differentiated GeneSight

from its competitors and “demonstrated improved patient outcomes” when, in reality, it was a

failed trial. Capone also failed to disclose that GeneSight lacked evidence sufficient to support

the test in its current form, including the purported benefits of its ADHD, analgesic, and

psychotropic panels. Moreover, (i) contrary to FDA guidance, Myriad failed to report the results

of a multiplicity adjustment of the GUIDED data (also in violation of Myriad’s own pre-specified

GUIDED study protocol), which would have demonstrated to investors that the cherry-picked

secondary endpoints and post-hoc analyses Defendants touted in fact lacked statistical

significance; (ii) FDA guidance and standard clinical trial practice make clear that the cherry-

picked secondary endpoints and post-hoc analyses of the GUIDED data Defendants touted could

not even be analyzed, as there was no “demonstration of a treatment effect on the primary endpoint

family.” Additionally, the FDA was investigating the validity of the test’s purported benefits, had

expressed serious concerns to Myriad about GeneSight’s efficacy, and had requested that Myriad

make commercially devastating changes to the product.

       D.      Defendants’ False and Misleading Statements and Omissions Concerning
               Myriad’s Hereditary Cancer Test Revenue

       296.    As Myriad only disclosed on November 4, 2019, Myriad knowingly or recklessly



                                                128
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 133 of 149



overstated revenue attributable to its hereditary cancer test during the Class Period, which

rendered its prior statements concerning hereditary cancer test revenue materially false and

misleading.

       297.    On May 7, 2019, Myriad’s Form 8-K filed with the SEC and signed by Defendant

Riggsbee contained both an earnings release and an earnings call slide presentation for the three

and nine months ended March 31, 2019 (i.e., the third fiscal quarter of 2019). Both the earnings

release and earnings call slide reported hereditary cancer test revenue for the three months ended

March 31, 2019 of $117.6 million.

       298.    On May 8, 2019, Myriad filed with the SEC a Form 10-Q that was signed by

Defendants Capone and Riggsbee. The Form 10-Q also reported hereditary cancer revenue for

the three months ended March 31, 2019 of $117.6 million. In addition, the May 8, 2019 Form

10-Q claimed that “The accompanying condensed consolidated financial statements have been

prepared by Myriad Genetics, Inc. (the ‘Company’ or ‘Myriad’) in accordance with U.S. generally

accepted accounting principles (‘GAAP’) for interim financial information and pursuant to the

applicable rules and regulations of the Securities and Exchange Commission (‘SEC’).”

       299.    On August 13, 2019, during Myriad’s fiscal fourth quarter 2019 (for the three

months ended June 30, 2019) earnings call, Defendant Riggsbee claimed “Hereditary cancer

revenue” during the quarter in the amount of “$119 million, which was up 1% on a sequential

basis due to increased volumes.” Also on August 13, 2019, Myriad filed a Form 8-K with the

SEC that was signed by Defendant Riggsbee. The Form 8-K contained both an earnings release

and an earnings call slide presentation dated August 13, 2019 for the three and nine months ended

June 30, 2019, which reported hereditary cancer revenue for the three months ended June 30,

2019 of $119 million. That same day, Myriad also filed a Form 10-K with the SEC that was




                                               129
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 134 of 149



signed by Defendants Capone and Riggsbee. The Form 10-K, which reported hereditary cancer

revenue for the fiscal year ended June 30, 2019 of $479.7 million, claimed that “The

accompanying consolidated financial statements have been prepared by Myriad Genetics, Inc.

(the ‘Company’ or ‘Myriad’) in accordance with U.S. generally accepted accounting principles

(‘GAAP’) for financial information and pursuant to the applicable rules and regulations of the

Securities and Exchange Commission (‘SEC’).”

       300.    Myriad’s reported hereditary cancer test revenue in the third and fourth quarters of

fiscal year 2019 were materially false and misleading because, as Myriad later admitted, Myriad

overstated its reported hereditary cancer revenue during the third and fourth quarters of fiscal year

2019 by at least $18 million. This amount was material, including because, absent the over-

statement, Myriad’s income before income tax in the third quarter of fiscal year 2019 would have

been a loss instead of a profit. In addition, the overstatement during the third and fourth quarters

of fiscal year 2019 overstated to investors Myriad’s financial prospects going forward because

the overstatement hid from investors that the correct revenue accrual model for Myriad would

result in a decreased revenue amount. Furthermore, as set forth above, Myriad’s claims that the

reporting of its third and fourth quarter fiscal year 2019 hereditary cancer test revenue amounts

was prepared in accordance with GAAP were materially false and misleading because such

reporting violated GAAP.

       301.    In addition, Defendants Capone and Riggsbee signed certifications pursuant to the

Sarbanes-Oxley Act, appended to Myriad’s third quarter 2019 (three months ended March 31,

2019) Form 10-Q, filed May 8, 2019, and its 2019 Form 10-K (for the year ended June 30, 2019),

filed August 13, 2019. In these certifications, Defendants Capone and Riggsbee attested that they

personally “evaluated the effectiveness of [Myriad’s] disclosure controls and procedures” and




                                                130
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 135 of 149



       Based on my knowledge, this report does not contain any untrue statement of a
       material fact or omit to state a material fact necessary to make the statements made,
       in light of the circumstances under which such statements were made, not
       misleading with respect to the period covered by this report.

       Based on my knowledge, the financial statements, and other financial information
       included in this report, fairly present in all material respects the financial condition,
       results of operations and cash flows of the registrant as of, and for, the periods
       presented in this report.

       302.    Defendants’ statements were materially false and misleading when made because

the SEC filings to which these certifications were appended failed to disclose that Myriad had

overstated its hereditary cancer revenue, which had been reported in violation of GAAP and that

Myriad was improperly recognizing hereditary cancer test revenue on the assumptions that (i)

payors would consent, without question, to the Company’s unilateral decision to replace its

obsolesced billing codes with the most expensive alternative; and (ii) the significant increase in

denied and short-paid claims would reverse itself.

       303.    Defendants also made claims to investors from the third and fourth quarters of

fiscal 2019 going forward that misstated and hid from investors Myriad’s difficulties with

hereditary cancer test reimbursement and its misstatement of hereditary cancer test revenues. For

example:

              On February 5, 2019, during Myriad’s second quarter 2019 (the three months
               ended December 31, 2018) earnings call, an analyst asked Defendant Riggsbee
               about how Myriad had “reiterated guidance, but, obviously, we’ve had a few puts
               and takes with GeneSight” and asked “Should we assume that the overall
               GeneSight number for the year is going to be down relative to your initial
               expectations that’s being made up for and things like hereditary cancer?” In
               response, Riggsbee claimed, “I think what I would say in terms of the back half of
               the year, we continue to be very pleased with our Hereditary Cancer business and
               the way that business has performed”;

              On February 5, 2019, Defendant Capone lauded the Company’s success in turning
               around its hereditary cancer test franchise, claiming “We delivered strong
               hereditary cancer results this quarter as year-over-year pricing headwinds abated
               and volume growth continued with total Hereditary Cancer revenue increasing 4%
               year-over-year and 9% sequentially”;


                                                 131
Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 136 of 149



       Also on February 5, 2019, and in response to a question from an analyst concerning
        Myriad’s hereditary cancer billing practices, Capone stated that: “We’ve already
        made comments a year or so ago on how we’ve approached the billing for
        hereditary cancer testing and nothing has really changed from that perspective. Of
        course, the only thing was the uncertainty around next-generation sequencing and
        where that fits. So I think, we’re just going to have to see how this resolves itself
        as the industry engages”;

       On May 7, 2019, in a Form 8-K that Myriad filed with the SEC, Myriad touted that
        hereditary cancer test “revenue growth reached four percent, the highest in the last
        five fiscal years” and claimed that the Company had “[a]chieved [its] . . . sixth
        consecutive quarter with stable hereditary cancer pricing”;

       On May 7, 2019, during Myriad’s third quarter fiscal 2019 (the three months ended
        March 31, 2019) earnings call, Capone continued to profess that Myriad had turned
        around its hereditary cancer segment. In his words, “The hereditary cancer
        business has returned to growth for 2 consecutive quarters and we are expecting
        stable revenue in fiscal year 2020”;

       On the same May 7, 2019 call, Capone continued: “Revenue in the third quarter
        was $216.6 million, which met expectations as a result of continued year-over-
        year growth in hereditary cancer revenue and 51% new product volume growth.”
        Defendant Riggsbee also added that: “Hereditary cancer revenue in the quarter of
        $117.6 million was up 4% compared to $113.1 million reported in the third quarter
        of fiscal year 2018.” Specifically, in providing guidance on hereditary cancer
        pricing, Riggsbee claimed that “[w]e have made substantial progress with the
        hereditary cancer payer contracts, and as a result are anticipating that hereditary
        cancer revenues in fiscal 2020 will be relatively flat compared to fiscal 2019 as
        increasing volumes will offset very modest anticipated price declines”;

       On May 15, 2019, at the Bank of America Merrill Lynch Healthcare Conference,
        Defendant Riggsbee continued to project stable, or flat hereditary cancer revenue:
        “So what we -- the comment that we had made on the call was that we would
        expect to see basically flat revenue for hereditary cancer in fiscal year 2020 with
        some growing -- growth in volume offsetting some modest price declines”;

       On May 21, 2019, at the UBS Global Healthcare Conference, an analyst asked
        Defendant Capone the following question about the hereditary cancer testing
        pricing pressure and GeneSight’s general financial performance: “Just maybe
        starting with hereditary cancer. I mean, the stock prices come off pretty materially
        since the quarter. I’m just wondering, as I look through some of the commentary
        there, possibly it was the indication that pricing might come down slightly. There
        was a lot of nuance around that. Maybe you can just step back and kind of think
        about how the quarter came in versus the way management thought about it, and
        then kind of your guidance, how that’s been received?” Defendant Capone
        responded: “So I think, overall, we were pleased with the quarter. It was in line
        with our expectations. In fact, if you actually looked at it from a profitability


                                         132
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 137 of 149



               standpoint, it was ahead of expectations. So overall, I think we felt like it was in
               line on the revenue side, a beat on the earnings side. That was our take on that.
               And when you’re growing revenue 18% and earnings 35%, I would say that’s not
               a bad quarter”;

              On June 11, 2019 at the Goldman Sachs Global Healthcare Conference, Defendant
               Capone was asked about whether there are pricing pressures that will jeopardize
               the Company’s hereditary cancer test revenues and Capone once again forecasted
               “flat” hereditary cancer revenues, and responded, “I think, big picture, we’d say,
               actually, if you look at flat hereditary cancer revenue in fiscal ‘20, that actually
               exceeded what the analyst numbers were for fiscal year ‘20. So I’ll just make a
               note on that. What we’ve been able to do in the last year or so is to renew or
               continue a substantial number of our long-term contracts. And as a result of that,
               we’re able to get visibility into pricing in fiscal year ‘20”; and

              On September 10, 2019, at the Morgan Stanley Healthcare Conference, analysts
               once again asked Defendant Capone whether he could discuss his guidance for the
               flat hereditary cancer revenue in fiscal 2020, to which Defendant Capone reiterated
               that “[t]his year we guided to relatively flat hereditary cancer revenues. And in
               that, we are anticipating modest volume growth being offset by modest price
               reduction. So that’s the guidance we've provided for fiscal year ‘20.”

       304.    The foregoing statements by Defendants Myriad, Capone and Riggsbee were

materially false and misleading because they failed to disclose that, in violation of GAAP, Myriad

was improperly recognizing hereditary cancer test revenue on the assumptions that (i) payors

would consent, without question, to the Company’s unilateral decision to replace its obsolesced

billing codes with the most expensive alternative; (ii) the significant increase in denied and short-

paid claims would reverse itself; and (iii) Myriad had overstated its hereditary cancer test revenue.

VII.   CLASS ACTION ALLEGATIONS

       305.    Los Angeles brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Myriad common stock during the Class Period (the “Class”); and were damaged upon

the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in


                                                133
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 138 of 149



which Defendants have or had a controlling interest.

       306.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Myriad common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Los Angeles at this time

and can be ascertained only through appropriate discovery, Los Angeles believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by Myriad or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       307.    Los Angeles’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       308.    Los Angeles will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class action and securities litigation.

Los Angeles has no interests antagonistic to or in conflict with those of the Class.

       309.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts as
                  alleged herein;

                 whether statements made by Defendants to the investing public during
                  the Class Period misrepresented material facts about the business,
                  operations and finances of Myriad;

                 whether the Individual Defendants caused Myriad to issue false and
                  misleading statements during the Class Period;




                                                134
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 139 of 149



                  whether Defendants acted knowingly or recklessly in issuing false and
                   misleading statements;

                  whether the prices of Myriad common stock during the Class Period were
                   artificially inflated because of the Defendants’ conduct complained of
                   herein; and

                  whether the members of the Class have sustained damages and, if so, what
                   is the proper measure of damages.

          310.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

          311.   Los Angeles will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Myriad common stock is traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NASDAQ and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Los Angeles and members of the Class purchased, acquired and/or sold Myriad
                   common stock between the time the Defendants failed to disclose or
                   misrepresented material facts and the time the true facts were disclosed, without
                   knowledge of the omitted or misrepresented facts.




                                                 135
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 140 of 149



        312.    Based upon the foregoing, Los Angeles and the members of the Class are entitled

to a presumption of reliance upon the integrity of the market.

        313.    Alternatively, Los Angeles and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                            COUNT I
                (Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                       Promulgated Thereunder Against All Defendants)
        314.    Los Angeles repeats and re-alleges each and every allegation contained above as

if fully set forth herein.

        315.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        316.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Los Angeles and the

other members of the Class. This course of conduct included, as set forth above in ¶¶43-304, the

making of various untrue statements of material facts and omission to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; and the employment of devices, schemes and artifices to defraud in

connection with the purchase and sale of securities.       Such scheme was intended to, and,

throughout the Class Period, did: (i) deceive the investing public, including Los Angeles and other

Class members, as alleged herein; (ii) artificially inflate and maintain the market price of Myriad

common stock; and (iii) cause Los Angeles and other members of the Class to purchase or



                                               136
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 141 of 149



otherwise acquire Myriad common stock at artificially inflated prices. In furtherance of this

unlawful scheme, plan and course of conduct, Defendants, and each of them, took the actions set

forth herein.

        317.    Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Myriad common stock. Such reports, filings, releases and statements

were materially false and misleading in that they failed to disclose material adverse information

and misrepresented the truth about Myriad’s finances and business prospects.

        318.    By virtue of their positions at Myriad, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Los Angeles and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants. Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        319.    Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Myriad, the Individual Defendants had knowledge of the details of Myriad’s

internal affairs.




                                                137
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 142 of 149



       320.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Myriad. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Myriad’s

businesses, operations, future financial condition and future prospects.        As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Myriad common stock was artificially inflated throughout the Class Period.

In ignorance of the adverse facts concerning Myriad’s business and financial condition which

were concealed by Defendants, Los Angeles and the other members of the Class purchased or

otherwise acquired Myriad common stock at artificially inflated prices and relied upon the price

of the securities, the integrity of the market for the securities and/or upon statements disseminated

by Defendants, and were damaged thereby.

       321.    During the Class Period, Myriad common stock was traded on an active and

efficient market. Los Angeles and the other members of the Class, relying on the materially false

and misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Myriad common stock at prices artificially inflated by Defendants’ wrongful conduct. Had

Los Angeles and the other members of the Class known the truth, they would not have purchased

or otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Los Angeles

and the Class, the true value of Myriad common stock was substantially lower than the prices paid

by Los Angeles and the other members of the Class. The market price of Myriad common stock




                                                138
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 143 of 149



declined sharply upon public disclosure of the facts alleged herein to the injury of Los Angeles

and Class members.

       322.    By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       323.    As a direct and proximate result of Defendants’ wrongful conduct, Los Angeles

and the other members of the Class suffered damages in connection with their respective

purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the

disclosure that the Company had been disseminating false and misleading information to the

investing public.

                                           COUNT II
                        (Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants)

       324.    Los Angeles repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       325.    During the Class Period, the Individual Defendants participated in the operation

and management of Myriad, and conducted and participated, directly and indirectly, in the

conduct of Myriad’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Myriad’s business, operations, and finances.

       326.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Myriad’s

financial condition and results of operations, and to correct promptly any public statements issued

by Myriad which had become materially false or misleading.




                                                139
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 144 of 149



       327.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public statements which Myriad disseminated in the marketplace during the Class Period

concerning Myriad’s results of business, operations, and finances. Throughout the Class Period,

the Individual Defendants exercised their power and authority to cause Myriad to engage in the

wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of Myriad within the meaning of Section 20(a) of the Exchange Act. In this capacity,

they participated in the unlawful conduct alleged which artificially inflated the market price of

Myriad common stock.

       328.    Each of the Individual Defendants, therefore, acted as a controlling person of

Myriad. By reason of their senior management positions of Myriad, each of the Individual

Defendants had the power to direct the actions of, and exercised the same to cause, Myriad to

engage in the unlawful acts and conduct complained of herein. Each of the Individual Defendants

exercised control over the general operations of Myriad and possessed the power to control the

specific activities which comprise the primary violations about which Los Angeles and the other

members of the Class complain.

       329.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Myriad.

                                       COUNT III
  (Violations of Section 10(b) and 20A of the Exchange Act and Rule 10b-5 Promulgated
       Thereunder for Insider Trading Against Defendants Capone and Riggsbee)

       330.    This Count is asserted for violations of Section 20A of the Exchange Act, 15

U.S.C. § 78t(a), on behalf of Los Angeles and all other members of the Class who purchased

shares of Myriad common stock contemporaneously with the sale of Myriad common stock by




                                                140
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 145 of 149



Defendants Capone and Riggsbee while they were in possession of material, nonpublic

information as alleged herein, including concerning Myriad’s GeneSight test, the GUIDED study,

and the Company’s hereditary cancer test revenue.

       331.    Section 20A of the Exchange Act provides that “[a]ny person who violates any

provision of the [Exchange Act] or the rules or regulations thereunder by purchasing or selling a

security while in possession of material, nonpublic information shall be liable . . . to any person

who, contemporaneously with the purchase or sale of securities that is the subject of such

violation, has purchased securities of the same class.”

       332.    As set forth herein, Defendants Capone and Riggsbee violated Exchange Act

Section 10(b), Rule 10b-5 and Section 20(a) for the reasons stated in Counts I and II above.

Additionally, Defendants Riggsbee and Capone further violated Exchange Act Section 10(b),

Rule 10b-5, and Rule 10b5-1 (17 C.F.R. § 240.10b5-1) by selling shares of Myriad common stock

while in possession of material, nonpublic adverse information concerning Myriad’s GeneSight

test, the GUIDED study, and the Company’s hereditary cancer test revenue, which information

they had a duty to disclose, and which they failed to disclose in violation of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder, as more fully alleged herein.

       333.    Contemporaneously with Defendant Capone’s sale of 80,000 shares of Myriad

common stock on July 11, 2018 (for proceeds of more than $3.2 million), Los Angeles purchased

at least 13,486 shares of Myriad common stock, on July 13, 2018, on a national securities

exchange, while Defendants were in possession of material, nonpublic information they had a

duty to disclose, but failed to disclose, as alleged herein, including information concerning

Myriad’s GeneSight test, the GUIDED study, and the Company’s hereditary cancer test revenue.




                                                141
   Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 146 of 149



       334.    Other Class members also purchased shares of Myriad common stock

contemporaneously with Defendants’ sales of Myriad common stock.

       335.    Los Angeles and other members of the Class have been damaged as a result of the

violations of the Exchange Act alleged herein.

       336.    By reason of the violations of the Exchange Act alleged herein, Defendants

Capone and Riggsbee are liable to Los Angeles and other members of the Class who purchased

shares of Myriad common stock contemporaneously with Defendants’ sales of Myriad common

stock during the Class Period.

       337.    Los Angeles and the other members of the Class who purchased

contemporaneously with Defendants’ sales of Myriad common stock sales seek disgorgement by

Defendants Capone and Riggsbee of profits gained or losses avoided from their transactions in

Myriad common stock contemporaneous with Los Angeles and other members of the Class.

       338.    This action was brought within five years after the date of the last transaction that

is the subject of the Defendant Capone’s and Defendant Riggsbee’s violations of Section 20A,

and, with respect to the underlying violations of Section 10(b) of the Exchange Act alleged in this

Count and in Count One above, was brought within five years after the date of the last transaction

that violated section 20A of the Exchange Act by Defendants Capone and Riggsbee.

VIII. PRAYER FOR RELIEF

       WHEREFORE, Los Angeles demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Los Angeles as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Los Angeles and the Class by

reason of the acts and transactions alleged herein;




                                                 142
      Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 147 of 149




         C.     Awarding Los Angeles and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

IX.     DEMAND FOR TRIAL BY JURY

        Los Angeles hereby demands a trial by jury.


Dated: February 21, 2020                              Respectfully submitted,

                                                      s/ Salvatore Graziano
                                                      Salvatore Graziano (admitted pro hac vice)
                                                      Hannah Ross (admitted pro hac vice)
                                                      Adam Wierzbowski (pro hac vice pending)
                                                      Abe Alexander (admitted pro hac vice)
                                                      Matthew Traylor (admitted pro hac vice)
                                                      BERNSTEIN LITOWITZ BERGER
                                                        & GROSSMANN LLP
                                                      1251 Avenue of the Americas
                                                      New York, NY 10020
                                                      Telephone: (212) 554-1400
                                                      Facsimile: (212) 554-1444
                                                      hannah@blbglaw.com
                                                      salvatore@blbglaw.cm
                                                      adam@blbglaw.com
                                                      abe.alexander@blbglaw.com
                                                      matthew.traylor@blbglaw.com

                                                      Counsel for Lead Plaintiff Los Angeles Fire
                                                      and Police Pensions and Proposed Counsel
                                                      for the Class

                                                      OFFICE OF THE LOS ANGELES
                                                        CITY ATTORNEY
                                                      Michael N. Feuer, Los Angeles City Attorney
                                                      Anya J. Freedman, Assistant City Attorney
                                                      James H. Napier, Deputy City Attorney
                                                      Public Pensions General Counsel Division
                                                      202 West First Street, Suite 500
                                                      Los Angeles, CA 90012-4401
                                                      Telephone: (213) 978-6800

                                                      Additional Counsel for Lead Plaintiff Los


                                               143
Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 148 of 149



                                       Angeles Fire and Police Pensions

                                       DEISS LAW PC
                                       Andrew G. Deiss, USB #7184
                                       Brenda E. Weinberg, USB #16187
                                       Corey D. Riley, USB #16935
                                       10 West 100 South, Suite 425
                                       Salt Lake City, Utah 84101
                                       Telephone: (801) 433-0226
                                       Facsimile: (801) 386-9894
                                       adeiss@deisslaw.com
                                       bweinberg@deisslaw.com
                                       criley@deisslaw.com

                                       Liaison Counsel for Lead Plaintiff Los
                                       Angeles Fire and Police Pensions and
                                       Proposed Liaison Counsel for the Class




                                 144
    Case 2:19-cv-00707-DBB-DBP Document 34 Filed 02/21/20 Page 149 of 149



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I electronically filed the foregoing Amended

Class Action Complaint with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys on record.


                                                          /s/ Salvatore Graziano
                                                          Salvatore Graziano
